Exhibit 10.22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

dated as of

June 26, 2015

between

VIEWRAY INCORPORATED

as Borrower,

The SUBSIDIARY GUARANTORS from Time to Time Party Hereto,

and

CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” L.P., CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P. and

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.

as Lenders

U.S. $50,000,000

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS

     1   

1.01

 

Certain Defined Terms

     1   

1.02

 

Accounting Terms and Principles

     20   

1.03

 

Interpretation

     20   

1.04

 

Changes to GAAP

     21   

SECTION 2

 

THE COMMITMENT

     21   

2.01

 

Commitments

     21   

2.02

 

Borrowing Procedures

     22   

2.03

 

Fees

     22   

2.04

 

Notes

     22   

2.05

 

Use of Proceeds

     22   

2.06

 

Defaulting Lenders

     22   

2.07

 

Substitution of Lenders

     23   

SECTION 3

 

PAYMENTS OF PRINCIPAL AND INTEREST

     24   

3.01

 

Repayment

     24   

3.02

 

Interest

     24   

3.03

 

Prepayments

     25   

SECTION 4

 

PAYMENTS, ETC

     27   

4.01

 

Payments

     27   

4.02

 

Computations

     28   

4.03

 

Notices

     28   

4.04

 

Set-Off

     28   

SECTION 5

 

YIELD PROTECTION, ETC

     28   

5.01

 

Additional Costs

     28   

5.02

 

Illegality

     30   

5.03

 

Taxes

     30   

SECTION 6

 

CONDITIONS PRECEDENT

     33   

6.01

 

Conditions to the First Borrowing

     33   

6.02

 

Conditions to Second Borrowing

     35   

6.03

 

Conditions to Subsequent Borrowing

     36   

6.04

 

Conditions to Each Borrowing

     36   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7

 

REPRESENTATIONS AND WARRANTIES

     36   

7.01

 

Power and Authority

     36   

7.02

 

Authorization; Enforceability

     37   

7.03

 

Governmental and Other Approvals; No Conflicts

     37   

7.04

 

Financial Statements; Material Adverse Change

     37   

7.05

 

Properties

     37   

7.06

 

No Actions or Proceedings

     41   

7.07

 

Compliance with Laws and Agreements

     41   

7.08

 

Taxes

     41   

7.09

 

Full Disclosure

     41   

7.10

 

Regulation

     42   

7.11

 

Solvency

     42   

7.12

 

Subsidiaries

     42   

7.13

 

Indebtedness and Liens

     42   

7.14

 

Material Agreements

     42   

7.15

 

Restrictive Agreements

     42   

7.16

 

Real Property

     43   

7.17

 

Pension Matters

     43   

7.18

 

Collateral; Security Interest

     43   

7.19

 

Regulatory Approvals

     44   

7.20

 

Update of Schedules

     44   

7.21

 

Small Business Concern

     44   

SECTION 8

 

AFFIRMATIVE COVENANTS

     44   

8.01

 

Financial Statements and Other Information

     44   

8.02

 

Notices of Material Events

     46   

8.03

 

Existence; Conduct of Business

     48   

8.04

 

Payment of Obligations

     48   

8.05

 

Insurance

     48   

8.06

 

Books and Records; Inspection Rights

     49   

8.07

 

Compliance with Laws and Other Obligations

     49   

8.08

 

Maintenance of Properties, Etc

     49   

8.09

 

Licenses

     49   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.10

  Action under Environmental Laws      49   

8.11

  Use of Proceeds      50   

8.12

  Certain Obligations Respecting Subsidiaries; Further Assurances      50   

8.13

  Termination of Non-Permitted Liens      51   

8.14

  Intellectual Property      51   

8.15

  Small Business Documentation      51   

8.16

  Post-Closing Items      52   

SECTION 9

 

NEGATIVE COVENANTS

     52   

9.01

  Indebtedness      52   

9.02

  Liens      54   

9.03

  Fundamental Changes and Acquisitions      55   

9.04

  Lines of Business      56   

9.05

  Investments      56   

9.06

  Restricted Payments      57   

9.07

  Payments of Indebtedness      58   

9.08

  Change in Fiscal Year      58   

9.09

  Sales of Assets, Etc      58   

9.10

  Transactions with Affiliates      59   

9.11

  Restrictive Agreements      59   

9.12

  Amendments to Material Agreements      59   

9.13

  Operating Leases      59   

9.14

  Sales and Leasebacks      60   

9.15

  Hazardous Material      60   

9.16

  Accounting Changes      60   

9.17

  Compliance with ERISA      60   

9.18

  Amendment of HarT Letter      60   

SECTION 10

 

FINANCIAL COVENANTS

     60   

10.01

  Minimum Liquidity      60   

10.02

  Minimum Revenue      61   

10.03

  Cure Right      61   

SECTION 11

 

EVENTS OF DEFAULT

     62   

11.01

  Events of Default      62   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.02

  Remedies      65    SECTION 12  

MISCELLANEOUS

     66   

12.01

  No Waiver      66   

12.02

  Notices      66   

12.03

  Expenses, Indemnification, Etc      67   

12.04

  Amendments, Etc      68   

12.05

  Successors and Assigns      68   

12.06

  Survival      71   

12.07

  Captions      71   

12.08

  Counterparts      71   

12.09

  Governing Law      71   

12.10

  Jurisdiction, Service of Process and Venue      71   

12.11

  Waiver of Jury Trial      72   

12.12

  Waiver of Immunity      72   

12.13

  Entire Agreement      72   

12.14

  Severability      72   

12.15

  No Fiduciary Relationship      72   

12.16

  Confidentiality      72   

12.17

  USA PATRIOT Act      73   

12.18

  Maximum Rate of Interest      73   

12.19

  Certain Waivers      73    SECTION 13  

GUARANTEE

     74   

13.01

  The Guarantee      74   

13.02

  Authorization; Other Agreements      75   

13.03

  Guaranty Absolute and Unconditional      75   

13.04

  Waivers      76   

13.05

  Reliance      76   

13.06

  Reinstatement      77   

13.07

  Subrogation      77   

13.08

  Remedies      77   

13.09

  Instrument for the Payment of Money      77   

13.10

  Continuing Guarantee      77   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.11

  Rights of Contribution      77   

13.12

  General Limitation on Guarantee Obligations      78   

 

SCHEDULES AND EXHIBITS

Schedule 1

  -   Commitments

Schedule 7.05(b)

  -   Certain Intellectual Property

Schedule 7.05(c)

  -   Material Intellectual Property

Schedule 7.06

  -   Certain Litigation

Schedule 7.08

  -   Taxes

Schedule 7.12

  -   Information Regarding Subsidiaries

Schedule 7.13(a)

  -   Existing Indebtedness of Borrower and its Subsidiaries

Schedule 7.13(b)

  -   Liens Granted by the Obligors

Schedule 7.14

  -   Material Agreements of Obligors

Schedule 7.15

  -   Restrictive Agreements

Schedule 7.16

  -   Real Property Owned or Leased by Borrower or any Subsidiary

Schedule 7.17

  -   Pension Matters

Schedule 9.05

  -   Existing Investments

Schedule 9.10

  -   Transactions with Affiliates

Schedule 9.14

  -   Permitted Sales and Leasebacks

Exhibit A

  -   Form of Guarantee Assumption Agreement

Exhibit B

  -   Form of Notice of Borrowing

Exhibit C-1

  -   Form of Term Loan Note

Exhibit C-2

  -   Form of PIK Loan Note

Exhibit D

  -   Form of U.S. Tax Compliance Certificate

Exhibit E

  -   Form of Compliance Certificate

Exhibit F

  -   [Reserved]

Exhibit G

  -   Form of Landlord Consent

Exhibit H

  -   Form of Subordination Agreement

Exhibit I

  -   Form of Intercreditor Agreement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of June 26, 2015 (this “Agreement”), among VIEWRAY
INCORPORATED, a Delaware corporation (“Borrower”), the SUBSIDIARY GUARANTORS
from time to time party hereto, CAPITAL ROYALTY PARTNERS II L.P., CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” L.P., CAPITAL ROYALTY PARTNERS II
(CAYMAN) L.P., PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P. and the
Lenders from time to time party hereto.

WITNESSETH:

Borrower has requested the Lenders to make term loans to Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01 Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

“Act” has the meaning set forth in Section 12.17.

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business,
(b) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body, or (c) acquires control
of more than 50% of the ownership interest in any Person engaged in any business
that is not managed by a board of directors or other governing body.

“Affected Lender” has the meaning set forth in Section 2.07(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introduction hereto.

“Asset Sale” is defined in Section 9.09.

“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs and expenses incurred
in connection with such Asset Sale, plus, with respect to any non-cash proceeds
of an Asset Sale, the fair market value of such non-cash proceeds as determined
by the Majority Lenders, in their reasonable discretion in accordance with GAAP.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.

“Bankruptcy Code” means Title II of the United States Code entitled
“Bankruptcy.”

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrower Facility” means the premises located at either (i) 2 Thermo Fisher
Way, Oakwood, OH or (ii) 815 E. Middlefield Road, Mountain View, CA 94043, as
the context dictates, which are leased by Borrower pursuant to the Borrower
Lease.

“Borrower Landlord” means Great Lakes Industrial Portfolio Ab Biynah, LLC (as
successor – in – interest to Cleveland Industrial Portfolio, LLC) or (ii) BXP
Research Park LP, as the context dictates.

“Borrower Lease” means either (i) the Lease, dated April 17, 2008 (as amended by
the First Amendment to Lease, dated April 16, 2013 and further amended by the
Second Amendment to Lease, dated August 13, 2014) by and between Borrower and
Great Lakes Industrial Portfolio Ab Biynah, LLC (as successor – in – interest to
Cleveland Industrial Portfolio, LLC) or (ii) the Office Lease, dated as of
June 19, 2014 by and between Borrower and BXP Research Park LP, as the context
dictates.

“Borrower Party” has the meaning set forth in Section 12.03(b).

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including without limitation
a borrowing of a PIK Loan).

“Borrowing Date” means the date of a Borrowing.

“Borrowing Notice Date” means, (i) in the case of the first Borrowing, a date
that is at least twelve Business Days prior to the Borrowing Date of such
Borrowing and, (ii) in the case of a subsequent Borrowing, a date that is at
least twenty Business Days prior to the Borrowing Date of such Borrowing.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP and as shown on such Person’s consolidated balance sheet.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower, nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
Borrower by any Person or group of Persons acting jointly or otherwise in
concert; in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise; provided however,
that the occurrence of an initial public offering shall not be deemed a Change
of Control event; provided further that a Reverse Merger Transaction shall not
be deemed a Change of Control event.

“Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

“Closing Expense Cap” has the meaning set forth in the Fee Letter.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require); provided that “Collateral” shall not include any Excluded IP.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date hereof shall be
equal to $50,000,000. For purposes of clarification, the amount of any PIK Loans
shall not reduce the amount of the available Commitment.

“Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 have been satisfied
(or waived by the Lenders) and through and including June 30, 2016.

“Commodity Account” is defined in the Security Agreement.

“Compliance Certificate” has the meaning given to such term in Section 8.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

engagements under which a Person has, or will have, any liability or contingent
liability (in each case, whether written or oral, express or implied).

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agent” means the Lender acting as “Control Agent” under the Security
Agreement.

“Copyright” is defined in the Security Agreement.

“Cure Amount” has the meaning set forth in Section 10.03(a).

“Cure Right” has the meaning set forth in Section 10.03(a).

“Cuyahoga County Loan Agreement” means that certain Loan Agreement, dated as of
December 15, 2008 (as amended, supplement or otherwise modified from time to
time), by and between Borrower and County of Cuyahoga, Ohio, as lender.

“Cuyahoga County Loan Documents” means, collectively, the Cuyahoga County Loan
Agreement and any other present or future document, instrument, agreement or
certificate executed by Borrower or any of its Subsidiaries for the benefit of
County of Cuyahoga, Ohio in connection with the Cuyahoga County Loan Agreement
or any of the other Cuyahoga County Loan Documents, all as amended, restated,
supplemented or otherwise modified from time to time.

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.06, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Borrower or any Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Deposit Account” is defined in the Security Agreement.

“Dollars” and “$” means lawful money of the United States of America.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary incorporated, formed or organized
under the laws of the United States, any State of the United States or the
District of Columbia.

“Effective Date” has the meaning set forth in Section 6.01.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes; provided that “Eligible
Transferee” shall not include any Person that (a) produces, markets or sells, or
develops a program to market or sell, a product in direct competition with the
Borrower or (b) is a vulture or distressed debt fund as determined by the
transferring Lender in its reasonable discretion.

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“Equity Cure Right” has the meaning set forth in Section 10.03(a).

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

(iii) a withdrawal by any Obligor or any ERISA Affiliate thereof from a Title IV
Plan or the termination of any Title IV Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (iv) the withdrawal of any Obligor or any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Obligor or any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA; (v) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Title IV Plan or Multiemployer Plan;
(vi) the imposition of liability on any Obligor or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the failure by any Obligor or any ERISA
Affiliate thereof to make any required contribution to a Plan, or the failure to
meet the minimum funding standard of Section 412 of the Code with respect to any
Title IV Plan (whether or not waived in accordance with Section 412(c) of the
Code) or the failure to make by its due date a required installment under
Section 430 of the Code with respect to any Title IV Plan or the failure to make
any required contribution to a Multiemployer Plan; (viii) the determination that
any Title IV Plan is considered an at-risk plan or a plan in endangered to
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (ix) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan; (x) the imposition of any liability under Title I or
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate thereof; (xi) an
application for a funding waiver under Section 303 of ERISA or an extension of
any amortization period pursuant to Section 412 of the Code with respect to any
Title IV Plan; (xii) the occurrence of a non-exempt prohibited transaction under
Sections 406 or 407 of ERISA for which any Obligor or any Subsidiary thereof may
be directly or indirectly liable; (xiii) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Obligor or any ERISA Affiliate thereof may be directly or indirectly liable;
(xiv) the occurrence of an act or omission which could give rise to the
imposition on any Obligor or any ERISA Affiliate thereof of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (xvi) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (xvii) the imposition of any
lien (or the fulfillment of the conditions for the imposition of any lien) on
any of the rights, properties or assets of any Obligor or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor.

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

and 436 of the Code and Sections 302, and 303 of ERISA.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time). In the event that such rate does not appear on the
Reuters screen, the “Exchange Rate” with respect to exchanging such Pre-Exchange
Currency into such Post-Exchange Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by Borrower and the Majority Lenders or, in the absence of such
agreement, such Exchange Rate shall instead be determined by the Majority
Lenders by any reasonable method as they deem applicable to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded IP” means any Intellectual Property licensed from or purchased from
the University of Florida and its Affiliates by any Obligor, which license was
created or which purchase was made prior to the date hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax, (b) Other Connection Taxes, (c) U.S. federal
withholding Taxes that are imposed on amounts payable to a Lender or for the
account of such Lender with respect to any Obligation to the extent that the
obligation to withhold amounts existed on the date on which (i) such Lender
became a “Lender” under this Agreement or (ii) such Lender changes its lending
office, except in each case to the extent such Lender is a direct or indirect
assignee of any other Lender that was entitled, at the time the assignment of
such other Lender became effective or at the time such Lender changed its
lending office, to receive additional amounts under Section 5.03, (d) any Taxes
imposed in connection with FATCA, and (e) Taxes attributable to such Recipient’s
failure to comply with Section 5.03(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and the Lenders party thereto.

“First Borrowing Date” means the date of the first Borrowing hereunder.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

“Governmental Approval” means any consent, authorization, approval, order,
clearance, license, franchise, notification, permit, certificate, accreditation,
registration, filing or notice, of, issued by, from or to, or other act by or in
respect of, any Governmental Authority.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to
Section 8.12(a), is required to become a “Subsidiary Guarantor” hereunder in
favor of the Lenders.

“Guaranteed Obligations” has the meaning set forth in Section 13.01.

“HarT Purchase Agreement” means that certain Series C Preferred Stock Purchase
Agreement, dated as of February 13, 2015, by and among the Borrower and the
party to the HarT Letter.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

“HarT Letter” has the meaning set forth in the Fee Letter.

“HarT Letter Counterparty” means the party to the HarT Letter other than the
Borrower.

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Hercules Debt” means all obligations under the Hercules Term Loan Agreement and
all related loan documentation.

“Hercules Term Loan Agreement” means that certain Loan and Security Agreement,
dated as of December 16, 2013, as amended, by and among Borrower, the lenders
from time to time party thereto and Hercules Technology Growth Capital, Inc., as
administrative agent for itself and the lenders.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
regardless of whether such obligation is due or not, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) obligations under
any Hedging Agreement currency swaps, forwards, futures or derivatives
transactions, and (k) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Party” has the meaning set forth in Section 12.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:

(a) applications or registrations relating to such Intellectual Property;

(b) rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

(c) rights to sue for past, present or future infringements of such Intellectual
Property; and

(d) rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“Interest-Only Period” means the period from and including the First Borrowing
Date and through and including (a) if a Qualifying IPO does not occur by the
twelfth (12th) Payment Date following the First Borrowing Date, the twelfth
(12th) Payment Date following the first Borrowing Date, or (b) if a Qualifying
IPO does occur by the twelfth (12th) Payment Date following the First Borrowing
Date, the sixteenth (16th) Payment Date following the First Borrowing Date.

“Interest Period” means, with respect to each Borrowing, (i) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (ii) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Inventory Accounts Receivable” means accounts arising from the sale of
inventory or services, but specifically excluding any accounts arising (i) from
the sale or licensing of any Intellectual Property, or (ii) from the sale or
lease of equipment.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Knowledge” means the actual knowledge of any Responsible Officer of any Person
or, so long as he is employed as an officer by Borrower or its Subsidiaries, the
actual knowledge of Chris Raanes, David Chandler or James Dempsey.

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
G or otherwise reasonably acceptable to the Lenders.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case only if having the
force of law.

“Lenders” means Capital Royalty Partners II L.P., Capital Royalty Partners II –
Parallel Fund “A” L.P., Capital Royalty Partners II (Cayman) L.P. and PIOP,
together with their successors and each assignee of a Lender pursuant to
Section 12.05(b) and “Lender” means any one of them.

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

“Liquidity” means the balance of unencumbered cash and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in an account over which the Lenders
have a first priority perfected security interest.

“Loan” means (i) each loan advanced by a Lender pursuant to Section 2.01 and
(ii) each PIK Loan deemed to have been advanced by a Lender pursuant to
Section 3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

pursuant to Section 2.01 and not yet repaid, and all PIK Loans deemed to have
been advanced and not yet repaid, on or prior to such date of determination.

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the Notes,
the Security Documents, any subordination agreement or any intercreditor
agreement entered into by Lenders with any other creditors of Obligors, and any
other present or future document, instrument, agreement or certificate executed
by Obligors for the benefit of Lenders in connection with this Agreement or any
of the other Loan Documents, all as amended, restated, supplemented or otherwise
modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial condition, operations,
performance, or Property, in each case, of Borrower and its Subsidiaries taken
as a whole, (ii) the ability of any Obligor to perform its obligations under the
Loan Documents, or (iii) the legality, validity, binding effect or
enforceability of the Loan Documents or the rights and remedies of the Lenders
under any of the Loan Documents.

“Material Agreements” means (A) the agreements which are listed in Schedule 7.14
(as updated by Borrower from time to time in accordance with Section 7.20 to
list all such agreements that meet the description set forth in clause (B) of
this definition) and (B) all other agreements held by the Obligors from time to
time, the absence or termination of any of which would reasonably be expected to
result in a Material Adverse Effect; provided, however, that “Material
Agreements” exclude all: (i) licenses implied by the sale of a product; and
(ii) paid-up licenses for commonly available software programs under which an
Obligor is the licensee. “Material Agreement” means any one such agreement.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which individually exceeds $1,000,000 (or the
Equivalent Amount in other currencies).

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property after
the date hereof the loss of which could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means the earlier to occur of (i) the Stated Maturity Date and
(ii) the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

date on which the Loans are accelerated pursuant to Section 11.02.

“Maximum Rate” has the meaning set forth in Section 12.18.

“Minimum Required Revenue” has the meaning set forth in Section in 10.02.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Non-Consenting Lender” has the meaning set forth in Section 2.07(a).

“Non-Disclosure Agreement” has the meaning set forth in Section 12.16.

“Note” means a promissory note executed and delivered by Borrower to the Lenders
in accordance with Section 2.04 or 3.02(d).

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Default Interest” has the meaning set forth in Section 3.02(b).

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant, solely
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (i) if
such Obligor is Borrower, all Loans, (ii) all interest, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Obligor under
any Loan Document. Notwithstanding the foregoing, “Obligations” does not include
any obligations under a warrant, equity investment or similar equity or
equity-like instrument.

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

“Obligors” means, collectively, Borrower and the Subsidiary Guarantors and their
respective successors and permitted assigns.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

“Participant” has the meaning set forth in Section 12.05(e).

“Patents” is defined in the Security Agreement.

“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the First
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;

(c) in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition, shall be owned 100% by an Obligor
or any other Subsidiary, and Borrower shall have taken, or caused to be taken,
as of the date such Person becomes a Subsidiary of Borrower, each of the actions
set forth in Section 8.12, if applicable;

(d) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 and Section 10.02 on a pro forma basis
after giving effect to such acquisition; and

(e) such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same business or lines of business in which
Borrower and/or its

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

Subsidiaries are engaged, or a business reasonably related thereto or (ii) shall
have a similar customer base as Borrower and/or its Subsidiaries.

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (ii) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (iii) any certificate of deposit, time
deposit or bankers’ acceptance, maturing not more than two (2) years after its
date of issuance, which is issued by any bank organized under the laws of the
United States (or any state thereof) and which has (x) a credit rating of A2 or
higher from Moody’s or A or higher from S&P and (y) a combined capital and
surplus greater than Five Hundred Million Dollars ($500,000,000), and (iv) any
publicly traded or SEC regulated money market funds or other investment vehicles
holding any of the foregoing Permitted Cash Equivalent Investments.

“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Subordinated Debt Cure Right and (i) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents, (ii) that has a maturity date later than the Maturity Date, (iii) in
respect of which no cash payments of principal or interest are required prior to
the Maturity Date, and (iv) in respect of which the holders have agreed in favor
of Borrower and Lenders (A) that prior to the date on which the Commitments have
expired or been terminated and all Obligations (other than those specifically
surviving termination) have been paid in full in cash, such holders will not
exercise any remedies available to them in respect of such Indebtedness, and
(B) that such Indebtedness is unsecured, and (C) to terms of subordination in
substantially the form attached hereto as Exhibit H or otherwise reasonably
satisfactory to the Majority Lenders.

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Liens” means any Liens permitted under Section 9.02.

“Permitted Priority Debt” means Indebtedness of Borrower, in an amount not to
exceed at any time 80% of the face amount at such time of Borrower’s
non-delinquent accounts receivable; provided that (a) such Indebtedness, if
secured, is secured solely by Borrower’s Inventory Accounts Receivable,
inventory and cash proceeds thereof held in a segregated account but is
otherwise unsecured, and (b) the lender(s) thereof have executed and delivered
to Lenders an intercreditor agreement in substantially the form of Exhibit I and
with such changes as are reasonably satisfactory to the Majority Lenders or as
reasonably requested by the lender(s) funding such Permitted Priority Debt, so
long as such intercreditor agreement permits the Lenders to amend the terms of
the Loans hereunder in their sole discretion.

“Permitted Priority Liens” means (i) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), (h), (i), (j), (k), (m), (o), (r) and (to the extent required
under applicable bankruptcy law relating to licensee rights), (q) and (ii) Liens
permitted under Section 9.02(b) provided that such Liens are also of the type
described in Section 9.02(c), (d), (e), (f), (g), (h), (i) (j), (k), (m), (o),
(r) or of the type described in Section 9.02(q) (to the extent required under
applicable

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

bankruptcy law relating to licensee rights).

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals, refinancings and replacements of such Indebtedness; provided that such
extension, renewal or replacement (i) shall not increase the outstanding
principal amount of such Indebtedness except by an amount equal to any fees
owing under the existing Indebtedness and expenses reasonably incurred in
connection with such extension, renewal, refinancing or replacement (which shall
not be higher than 2% of the total commitments of such Indebtedness) and by an
amount equal to any existing commitments unutilized thereunder, (ii) contains
terms relating to outstanding principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole no less favorable in any material respect to Borrower and its
Subsidiaries or the Lenders than the terms of any agreement or instrument
governing such existing Indebtedness, (iii) shall have an applicable interest
rate which does not exceed the rate of interest of the Indebtedness being
replaced by more than 3%, and (iv) shall not contain any new requirement to
grant any lien or security or to give any guarantee that was not an existing
requirement of such Indebtedness.

“Permitted Restrictive Agreement” has the meaning set forth in Section 7.15.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“PIK Loan” has the meaning set forth in Section 3.02(d).

“PIK Period” means the period beginning on the First Borrowing Date through and
including, the earlier to occur of (i) (A) if a Qualifying IPO does not occur by
the twelfth (12th) Payment Date following the First Borrowing Date, the twelfth
(12th) Payment Date after the First Borrowing Date or (B) if a Qualifying IPO
does occur by the twelfth (12th) Payment Date following the First Borrowing
Date, the sixteenth (16th) Payment Date after the First Borrowing Date, and
(ii) the date on which any Default shall have occurred (provided that if such
Default shall have been cured or waived, the PIK Period shall resume until the
earlier to occur of the next Default and either (A) if a Qualifying IPO does not
occur by the twelfth (12th) Payment Date following the First Borrowing Date, the
twelfth (12th) Payment Date after the First Borrowing Date or (B) if a
Qualifying IPO does occur by the twelfth (12th) Payment Date following the First
Borrowing Date, the sixteenth (16th) Payment Date after the First Borrowing
Date).

“PIOP” means Parallel Investment Opportunities Partners II L.P., a Delaware
limited partnership.

“Post-Default Rate” has the meaning set forth in Section 3.02(b).

“Prepayment Premium” has the meaning set forth in Section 3.03(a).

“Product” means The MRIdian System and each of its successors, and related
maintenance and service arrangements.

“Property” of any Person means any property or assets, or interest therein, of
such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

Person.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under
Section 401(a) of the Code.

“Qualifying IPO” means the completion by Borrower of an initial public offering
of Borrower’s common stock on a nationally recognized securities exchange that
raises at least $40,000,000 in net cash proceeds for Borrower with a post-money
valuation of at least $120,000,000.

“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Lenders.

“Recipient” means any Lender.

“Redemption Date” has the meaning set forth in Section 3.03(a).

“Redemption Price” has the meaning set forth in Section 3.03(a).

“Register” has the meaning set forth in Section 12.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Approvals” means any registrations, licenses, clearances,
notifications, authorizations, permits or approvals issued by any Governmental
Authority and applications or submissions related to any of the foregoing.

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Properties or revenues.

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and chief scientific officer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such shares of capital stock of
Borrower or any of its Subsidiaries.

“Restrictive Agreement” has the meaning set forth in Section 7.15.

“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances,
and excluding interest income.

“Reverse Merger Transaction” means the completion by Borrower of a reverse
merger by Borrower into an existing public entity, with such public entity as
the surviving entity, and private placement of equity in a public entity of the
post-merger public entity’s common stock, provided that such existing public
entity is not an operating company or the direct or indirect subsidiary of an
operating company prior to the consummation of such reverse merger, and such
existing public entity after the consummation of such reverse merger is not
Controlled (either directly or indirectly) by a single Person or a group of
Persons (as determined under the Securities Act of 1934) other than a single
Person or a group of Persons that Controlled Borrower prior to the consummation
of such reverse merger.

“SBA” means U.S. Small Business Administration.

“SBIC” means Small Business Investment Company.

“SBIC Act” means Small Business Investment Act of 1958, as amended.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Obligors, the Lenders and the Control Agent, granting a security
interest in the Obligors’ personal Property in favor of the Lenders.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Lenders.

“Securities Account” has the meaning set forth in the Security Agreement.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, dated as of the date hereof,
entered into by one or more Obligors in favor of the Lenders, each in form and
substance satisfactory to the Majority Lenders

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

(and as amended, modified or replaced from time to time).

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

“Specified Financial Covenants” has the meaning set forth in Section 10.03(a).

“Stated Maturity Date” means (A) if a Qualifying IPO does not occur by the
twentieth (20th) Payment Date following the First Borrowing Date, the twentieth
(20th) Payment Date following the First Borrowing Date or (B) if a Qualifying
IPO does occur by the twentieth (20th) Payment Date following the First
Borrowing Date, the twenty-fourth (24th) Payment Date following the First
Borrowing Date.

“Subordinated Debt Cure Right” has the meaning set forth in Section 10.03(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary Guarantors” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b).

“Substitute Lender” has the meaning set forth in Section 2.07(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

systems, methodologies, computer programs, information technology and any other
information.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is maintained or sponsored by
any Obligor or any ERISA Affiliate thereof or to which any Obligor or any ERISA
Affiliate has any outstanding liability, and (ii) that is or was subject to
Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA.

“Trademarks” is defined in the Security Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).

“Use of Proceeds Statement” has the meaning set forth in Section 6.01(g)(x).

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

1.02 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. All components of financial calculations made to
determine compliance with this Agreement, including Section 10, shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Acquisition consummated
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of the Compliance Certificate setting forth
such calculations.

1.03 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision;
(e) references to days, months and years refer to calendar days, months and
years, respectively; (f) all references herein to “include” or “including” shall
be deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

not including”; and (h) accounting terms not specifically defined herein shall
be construed in accordance with GAAP (except for the term “property,” which
shall be interpreted as broadly as possible, including, in any case, cash,
securities, other assets, rights under contractual obligations and permits and
any right or interest in any property, except where otherwise noted). Unless
otherwise expressly provided herein, references to organizational documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all permitted subsequent amendments, restatements,
extensions, supplements and other modifications thereto.

1.04 Changes to GAAP. If, after the date hereof, any change occurs in GAAP or in
the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:

(a) Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to the Lenders within 30 days of such change;

(b) either Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

(c) until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;

(d) if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and

(e) any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2

THE COMMITMENT

2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make one or more term
loans (provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s Commitment; provided, however, that at no
time shall any Lender be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the amount by which the then effective Commitments
exceeds the aggregate principal amount of Loans outstanding at such time.
Amounts of Loans repaid may not be reborrowed.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

2.02 Borrowing Procedures. Subject to the terms and conditions of this Agreement
(including Section 6), each Borrowing (other than a Borrowing of PIK Loans)
shall be made on written notice in the form of Exhibit B given by Borrower to
the Lenders not later than 11:00 a.m. (Central time) on the Borrowing Notice
Date (a “Notice of Borrowing”).

2.03 Fees. The Borrower shall pay to the Lenders such fees as described in the
Fee Letter.

2.04 Notes. If requested by any Lender, the Loans of such Lender shall be
evidenced by one or more promissory notes (each a “Note”). Borrower shall
prepare, execute and deliver to the Lenders such promissory note(s) payable to
the Lenders (or, if requested by the Lenders, to the Lenders and their
registered assigns) and in the form attached hereto as Exhibit C-1. Thereafter,
the Loans and interest thereon shall at all times (including after assignment
pursuant to Section 12.05) be represented by one or more registered promissory
notes in such form payable to the payee named therein.

2.05 Use of Proceeds. Borrower shall use the proceeds of the Loans for general
working capital purposes and corporate purposes, to pay fees, costs and expenses
incurred in connection with the Transactions and to repay in full the Hercules
Debt; provided that the Lenders shall have no responsibility as to the use of
any proceeds of Loans in the amount made by PIOP. No portion of any proceeds of
Loans in the amount made by PIOP (i) will be used to acquire realty or to
discharge an obligation relating to the prior acquisition of realty; (ii) will
be used outside of the United States (except to pay for services to be rendered
outside the United States and to acquire from abroad inventory, material and
equipment or property rights for use or sale in the United States, unless
prohibited by Part 107.720 of the United States Code of Federal Regulations); or
(iii) will be used for any purpose contrary to the public interest (including
but not limited to activities which are in violation of law) or inconsistent
with free competitive enterprise, in each case, within the meaning of Part
107.720 of Title 13 of the United States Code of Federal Regulations. Borrower
will use the proceeds of the Loans in the amount made by PIOP for only those
purposes specified in the SBA Form 1031 provided to the Lenders, and Borrower
shall not violate any SBA regulations which may be applicable to it.

2.06 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.04.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; third, to the payment of any amounts owing to the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fourth, so long as no Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share and (B) such Loans were made
at a time when the conditions set forth in Section 6 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.06(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) Defaulting Lender Cure. If Borrower and the Majority Lenders agree in
writing in its and their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Proportionate Share, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.07 Substitution of Lenders.

(a) Substitution Right. If any Lender (an “Affected Lender”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “Non-Consenting Lender”), then
(x) Borrower may elect to pay in full such Affected Lender with respect to all
Obligations due to such Affected Lender or (y) either Borrower or the Majority
Lenders shall identify any willing Lender or Affiliate of any Lender or Eligible
Transferee (in each case, a “Substitute Lender”) to substitute for such Affected
Lender; provided that any substitution of a Non-Consenting Lender shall occur
only with the consent of Majority Lenders.

(b) Procedure. To substitute such Affected Lender or pay in full all Obligations
owed to such Affected Lender, Borrower shall deliver a notice to such Affected
Lender. The effectiveness of such payment or substitution shall be subject to
the delivery by Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents.

(c) Effectiveness. Upon satisfaction of the conditions set forth in
Section 2.07(a) and (b), the Control Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full of an
Affected Lender, such Affected Lender’s Commitments shall be terminated and
(ii) in the case of any substitution of an Affected Lender, (A) such Affected
Lender shall sell and be relieved of, and the Substitute Lender shall purchase
and assume, all rights and claims of such Affected Lender under the Loan
Documents, except that the Affected Lender shall retain such rights under the
Loan Documents that expressly provide that they survive the repayment of the
Obligations and the termination of the Commitments, (B) such Affected Lender
shall no longer constitute a “Lender” hereunder and such Substitute Lender shall
become a “Lender” hereunder and (C) such Affected Lender shall execute and
deliver an Assignment and Assumption to evidence such substitution; provided,
however, that the failure of any Affected Lender to execute any such Assignment
and Assumption shall not render such sale and purchase (or the corresponding
assignment) invalid.

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment.

(a) Repayment. During the Interest-Only Period, no payments of principal of the
Loans shall be due. Borrower agrees to repay to the Lenders the outstanding
principal amount of the Loans, on each Payment Date occurring after the
Interest-Only Period, in equal installments until the Maturity Date. The amounts
of such installments shall be calculated by dividing (i) the sum of the
aggregate principal amount of the Loans outstanding on the first day following
the end of the Interest-Only Period, by (b) the number of Payment Dates
remaining prior to and including the Maturity Date.

(b) Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) in the inverse order
of maturity. To the extent not previously paid, the principal amount of the
Loans, together with all other outstanding Obligations, shall be due and payable
on the Maturity Date.

3.02 Interest.

(a) Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans for the period
from the applicable Borrowing Date until paid in full, at a rate per annum equal
to 12.50%.

(b) Default Interest. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, as of the earlier of (i) the date on which the
Lenders deliver to Borrower a written notice pursuant to this Section 3.02(b)
(such notice, a “Notice of Default Interest”) that the Loans shall bear interest
at the Post-Default Rate because an Event of Default has occurred and is
continuing, and (ii) if Borrower shall have failed to deliver notice pursuant to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

Section 8.02(a) of such Event of Default or upon the occurrence of an Event of
Default under Section 11.01(h), (i) or (j), the date on which such Event of
Default occurred, and during the continuance of any such Event of Default, the
interest payable pursuant to Section 3.02(a) shall increase by 4.00% per annum
(such aggregate increased rate, the “Post-Default Rate”). Notwithstanding any
other provision herein (including Section 3.02(d)), if interest is required to
be paid at the Post-Default Rate, it shall be paid entirely in cash. If any
other Obligation is not paid when due under the applicable Loan Document, the
amount thereof shall accrue interest at a rate equal to 4.00% per annum (without
duplication of interest payable at the Post-Default Rate).

(c) Interest Payment Dates. Subject to Section 3.02(d), accrued interest on the
Loans shall be payable in arrears on each Payment Date with respect to the most
recently completed Interest Period in cash, and upon the payment or prepayment
of the Loans (on the principal amount being so paid or prepaid); provided that
interest payable at the Post-Default Rate shall be payable from time to time on
demand.

(d) Paid In-Kind Interest. Notwithstanding Section 3.02(a), at any time during
the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows:
(i) only 8.00% of the 12.50% per annum interest in cash and (ii) 4.50% of the
12.50% per annum interest as compounded interest, added to the aggregate
principal amount of the Loans (the amount of any such compounded interest being
a “PIK Loan”). At the request of the Lenders, each PIK Loan may be evidenced by
a registered Note in the form of Exhibit C-2. The principal amount of each PIK
Loan shall accrue interest in accordance with the provisions of this Agreement
applicable to the Loans.

(e) AHYDO Catch-Up Payment. If a Loan would otherwise constitute an “applicable
high yield discount obligation” within the meaning of Section 163(i) of the Code
(or any successor provision), on each Payment Date ending on or after the fifth
anniversary of the date hereof, Borrower shall make a mandatory prepayment for
cash of a portion of such Loan outstanding at such time at par plus any accrued
interest thereon as shall be necessary to ensure the Loan shall not be
considered an “applicable high yield discount obligation.”

3.03 Prepayments.

(a) Optional Prepayments. Borrower shall have the right to optionally prepay the
outstanding principal amount of the Loans in whole or in part on any Business
Day upon five (5) Business Days’ notice (a “Redemption Date”) for an amount
equal to the aggregate principal amount of the Loans being prepaid plus any
accrued but unpaid interest plus the Prepayment Premium in respect of the
principal amount being prepaid and any fees then due and owing (such aggregate
amount, the “Redemption Price”). The applicable “Prepayment Premium” shall be an
amount calculated pursuant to Section 3.03(a)(i).

(i) If the Redemption Date occurs:

(A) on or prior to the fourth (4th) Payment Date, the Prepayment Premium shall
be an amount equal to 3.00% of the aggregate outstanding principal amount of the
Loans being prepaid on such Redemption Date;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

(B) after the fourth (4th) Payment Date, and on or prior to the eighth
(8th) Payment Date, the Prepayment Premium shall be an amount equal to 2.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(C) after the eighth (8th) Payment Date, and on or prior to the twelfth
(12th) Payment Date, the Prepayment Premium shall be an amount equal to 1.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(D) after the twelfth (12th) Payment Date, the Prepayment Premium shall be an
amount equal to 0.00% of the aggregate outstanding principal amount of the Loans
being prepaid on such Redemption Date.

(ii) To determine the aggregate outstanding principal amount of the Loans, and
how many Payment Dates have occurred, as of any Redemption Date for purposes of
Section 3.03(a):

(A) if, as of such Redemption Date, the Borrower shall have made only one
Borrowing, the number of Payment Dates shall be deemed to be the number of
Payment Dates that shall have occurred following the First Borrowing Date;

(B) if, as of such Redemption Date, the Borrower shall have made more than one
Borrowing, then the Redemption Price shall equal the sum of the Redemption
Prices calculated with respect to the Loans of each Borrowing, each of which
Redemption Prices shall be calculated based on solely the aggregate outstanding
principal amount of the Loans borrowed in such Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of Payment Dates equals the number of Payment Dates that shall
have occurred following the applicable Borrowing Date. In the case of any
partial prepayment, the amount of such prepayment shall be allocated to Loans
made in the various Borrowings (and PIK Loans in respect thereof) in the order
in which such Borrowings were made;

(iii) No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b).

(iv) On or prior to any Redemption Date, the Lenders may notify Borrower of a
reduction in the amounts due under Section 3.03(a)(i) with respect to any
portion of the Loans held by any entity licensed by the SBA as an SBIC.

(b) Mandatory Prepayments.

(i) Asset Sales. In the event of any contemplated Asset Sale or series of Asset
Sales (other than any Asset Sale permitted under Section 9.09) yielding Asset
Sale Net Proceeds in excess of $1,000,000, Borrower shall provide 10 days’ prior
written notice of such Asset Sale to the Lenders and, if within such notice
period Majority Lenders advise Borrower that a prepayment is required pursuant
to this Section 3.03(b)(i), Borrower shall: (x) if the assets sold represent
substantially all of the assets or revenues of Borrower, or represent any
specific line of business which either on its own or together with other lines
of business sold over the term of this Agreement account for revenue generated
by such lines of business exceeding 10%

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

of the revenue of Borrower in the immediately preceding year, prepay the
aggregate outstanding principal amount of the Loans in an amount equal to the
Redemption Price applicable on the date of such Asset Sale in accordance with
Section 3.03(a), and (y) in the case of all other Asset Sales not described in
the foregoing clause (x), prepay the Loans in a principal amount equal to the
entire amount of the Asset Sale Net Proceeds of such Asset Sale, plus any
accrued but unpaid interest and any fees then due and owing, credited in the
following order:

(A) first, in reduction of Borrower’s obligation to pay any unpaid interest and
any fees then due and owing;

(B) second, in reduction of Borrower’s obligation to pay any Claims or Losses
referred to in Section 12.03 then due and owing;

(C) third, in reduction of Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;

(D) fourth, in reduction of any other Obligation then due and owing; and

(E) fifth, to Borrower or such other Persons as may lawfully be entitled to or
directed by Borrower to receive the remainder.

(ii) Change of Control. If Borrower does not intend to make a prepayment under
Section 3.03(a), in the event of a Change of Control, Borrower shall provide
notice of such Change of Control to the Lenders 15 days prior to the
consummation of such Change of Control transaction or series of related
transactions, and, if within 10 days of receipt of such notice Majority Lenders
notify Borrower in writing that a prepayment is required pursuant to this
Section 3.03(b)(ii), Borrower shall prepay the aggregate outstanding principal
amount of the Loans in an amount equal to the Redemption Price applicable on the
date of such Change of Control in accordance with Section 3.03(a). For the
avoidance of doubt, Borrower shall have the option to make a prepayment under
Section 3.03(a) in connection with any Change of Control.

SECTION 4

PAYMENTS, ETC.

4.01 Payments.

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to an account to be designated by the Majority Lenders by prior
written notice to Borrower at least five (5) Business Days prior to the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day).

(b) Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Lenders
the amounts payable by such Obligor hereunder to which such payment is to be
applied (and in the event that

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

Obligors fail to so specify, or if an Event of Default has occurred and is
continuing, the Lenders may apply such payment in the manner they determine to
be appropriate).

(c) Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02 Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed during the
period for which payable.

4.03 Notices. Each notice of optional prepayment shall be effective only if
received by the Lenders not later than 4:00 p.m. (Central time) on the date one
Business Day prior to the date of prepayment. Each notice of optional prepayment
shall specify the amount to be prepaid and the date of prepayment.

4.04 Set-Off.

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Lenders and each of their Affiliates (which are either
managed by such Lender or under common management with such Lender) are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lenders or such Affiliates to or for the credit or the
account of Borrower against any and all of the Obligations, whether or not the
Lenders shall have made any demand and although such obligations may be
unmatured. The Lenders agree promptly to notify Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Lenders and such
Affiliates under this Section 4.04(a) are in addition to other rights and
remedies (including other rights of set-off) that the Lenders and such
Affiliates may have.

(b) Exercise of Rights Not Required. Nothing contained herein shall require the
Lenders to exercise any such right or shall affect the right of the Lenders to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower.

SECTION 5

YIELD PROTECTION, ETC.

5.01 Additional Costs.

(a) Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (c) through (e) of the definition of “Excluded Taxes,” and
(iii) Connection Income Taxes), then Borrower shall pay to such Lender on demand
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

(b) Change in Capital Requirements. If a Lender shall have determined in its
reasonable discretion that, on or after the date hereof, the adoption of any
Requirement of Law regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, in each case that becomes effective
after the date hereof, has or would have the effect of reducing the rate of
return on capital of a Lender (or its parent) as a consequence of a Lender’s
obligations hereunder or the Loans to a level below that which a Lender (or its
parent) could have achieved but for such adoption, change, request or directive
by an amount reasonably deemed by it to be material, then upon written request
stating the reasons for such request, Borrower shall pay to such Lender on
reasonable demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction; provided that Borrower shall only be
required to pay such amounts if such Lender demands such amounts from all other
borrowers of such Lender determined by such Lender in its reasonable discretion
to be similarly situated as Borrower.

(c) Notification by Lender. The Lenders will promptly notify Borrower in writing
of any event of which it has knowledge, occurring after the date hereof, which
will entitle a Lender to compensation pursuant to this Section 5.01. Before
giving any such notice pursuant to this Section 5.01(c) such Lender shall
designate a different lending office if such designation (x) will, in the
reasonable judgment of such Lender, avoid the need for, or reduce the amount of,
such compensation and (y) will not, in the reasonable judgment of such Lender,
be materially disadvantageous to such Lender. A certificate of the Lender
claiming compensation under this Section 5.01, setting forth the additional
amount or amounts to be paid to it hereunder, shall be conclusive and binding on
Borrower in the absence of manifest error; so long as such Lender shall request
payment of such amounts from all other borrowers of such Lender determined by
such Lender in its reasonable discretion to be similarly situated as Borrower

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

5.02 Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the reasonable opinion of
such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be disadvantageous to such Lender), then such
Lender shall promptly notify Borrower thereof following which, to the extent
that such Lender notifies all other borrowers of such Lender determined by such
Lender in its reasonable discretion to be similarly situated as Borrower,
(a) the Lender’s Commitment shall be suspended until such time as such Lender
may again make and maintain the Loans hereunder and (b) if such Requirement of
Law shall so mandate and be applicable to Borrower, the Loans shall be prepaid
by Borrower on or before such date as shall be mandated by such Requirement of
Law in an amount equal to the Redemption Price applicable on the date of such
prepayment in accordance with Section 3.03(a).

5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by an Obligor, then such Obligor
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by such Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 5.03, Borrower
shall deliver to each Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment.

(d) Indemnification. Borrower shall reimburse and indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender shall be conclusive absent
manifest error.

(e) Status of Lenders.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
timely deliver to Borrower, at the time or times reasonably requested by
Borrower, such properly completed and executed documentation reasonably
requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender shall
deliver such other documentation prescribed by applicable law as reasonably
requested by Borrower as will enable Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (B) and (D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or successor form) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN (or successor form), a U.S. Tax Compliance
Certificate, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower any forms and information
necessary for the Borrower to comply with its obligations under FATCA (including
the determination of the amount to be deducted and withheld from such payment,
if any) or to establish that such Lender is not subject to withholding tax under
FATCA. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

Authority. Notwithstanding anything to the contrary in this Section 5.03(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.03(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 5.03(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g) Mitigation Obligations. If Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 5.01 or this Section 5.03, then such
Lender shall (at the request of Borrower) use commercially reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the sole reasonable judgment of such
Lender, such designation or assignment and delegation would (i) eliminate or
reduce amounts payable pursuant to Section 5.01 or this Section 5.03, as the
case may be, in the future, (ii) not subject such Lender to any unreimbursed
cost or expense and (iii) not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.

SECTION 6

CONDITIONS PRECEDENT

6.01 Conditions to the First Borrowing. The obligation of each Lender to make a
Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Majority Lenders (provided that the Lenders’ decision to fund the first
Borrowing shall be deemed to constitute Lenders’ satisfaction that such
conditions have been met):

(a) Borrowing Date. Such Borrowing shall be made on the date hereof.

(b) Amount of First Borrowing. The amount of such Borrowing shall equal
$30,000,000.

(c) Terms of Material Agreements, Etc. Lenders shall be reasonably satisfied
with the terms and conditions of all of the Obligors’ Material Agreements.

(d) No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(e) Payment of Fees. Lenders shall be satisfied with the arrangements to deduct
the fees set forth in the Fee Letter (including without limitation the financing
fee required pursuant to the Fee Letter) from the proceeds advanced.

(f) Lien Searches. Lenders shall be satisfied with Lien searches regarding
Borrower and its Subsidiaries made within two Business Days prior to the First
Borrowing Date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

(g) Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance satisfactory to the
Lenders:

(i) Agreement. This Agreement duly executed and delivered by Borrower and each
of the other parties hereto.

(ii) Security Documents.

(A) The Security Agreement, duly executed and delivered by each of the Obligors.

(B) Each of the Short-Form IP Security Agreements, duly executed and delivered
by the applicable Obligor

(C) Original share certificates or other documents or evidence of title with
regard to all Equity Interests owned by the Obligors (to the extent that such
Equity Interests are certificated), together with share transfer documents,
undated and executed in blank.

(D) [Reserved]

(E) Evidence of filing of UCC-1 financing statements against each Obligor in its
jurisdiction of formation or incorporation, as the case may be.

(F) Evidence of filing of each of the Short-Form IP Security Agreements in the
United States Patent and Trademark Office or the United States Copyright office,
as applicable.

(G) Without limitation, all other documents and instruments reasonably required
to perfect the Lenders’ Lien on, and security interest in, the Collateral
required to be delivered on or prior to such Borrowing Date shall have been duly
executed and delivered and be in proper form for filing, and shall create in
favor of the Lenders, a perfected Lien on, and security interest in, the
Collateral, subject to no Liens other than Permitted Liens.

(iii) Notes. Any Notes requested in accordance with Section 2.04.

(iv) Approvals. Copies of all material licenses, consents, authorizations and
approvals of, and notices to and filings and registrations with, any
Governmental Authority (including all foreign exchange approvals), and of all
third-party consents and approvals, necessary in connection with the making and
performance by the Obligors of the Loan Documents and the Transactions.

(v) Corporate Documents. Certified copies of the constitutive documents of each
Obligor (if publicly available in such Obligor’s jurisdiction of formation) and
of resolutions of the Board of Directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

(vi) Incumbency Certificate. A certificate of each Obligor as to the authority,
incumbency and specimen signatures of the persons who have executed the Loan
Documents and any other documents in connection herewith on behalf of the
Obligors.

(vii) Officer’s Certificate. A certificate, dated as of such Borrowing Date and
signed by the President, a Vice President or a financial officer of Borrower,
confirming compliance with the conditions set forth in Section 6.04.

(viii) Opinions of Counsel. A favorable opinion, dated such Borrowing Date, of
counsel to each Obligor in form acceptable to the Lenders and their counsel.

(ix) Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by Borrower pursuant to Section 8.05(b) and
the designation of the Lenders as the loss payees or additional named insured,
as the case may be, thereunder.

(x) SBA Forms. Completed SBA Forms 480, 652, and 1031 (Parts A and B), showing
Borrower’s financial projections (including balance sheets and income and cash
flow statements) for the period described therein and a representation to PIOP
of Borrower’s intended use of proceeds of the Loans (the “Use of Proceeds
Statement”).

(xi) Hercules Loan Agreement. A payoff letter providing that (A) the Hercules
Term Loan Agreement shall be terminated and all loans and obligations thereunder
repaid in full as of the First Borrowing Date upon the funding of the Loans on
such Borrowing Date, and (B) all Liens in favor of the secured parties under the
Hercules Term Loan Agreement shall be released on such Borrowing Date or
promptly thereafter with the filing of release documents and UCC termination
statements.

6.02 Conditions to Second Borrowing. The obligation of each Lender to make a
Loan as part of a second Borrowing is subject to the following conditions
precedent:

(a) Borrowing Date. Such Borrowing shall occur on or prior to June 30, 2016.

(b) Amount of Borrowing. The amount of such Borrowing shall be at Borrower’s
option and shall be up to $20,000,000 but at least $10,000,000.

(c) Borrowing Milestone. Either (i) a Qualifying IPO has occurred, or
(ii) Borrower shall have achieved minimum Revenue from the sale of the Product
of at least $25,000,000 during any consecutive twelve (12) month period,
provided that Borrower shall have achieved such Borrowing milestone relating to
minimum Revenue no later than March 31, 2016.

(d) Notice of Milestone Achievement and Audit. Borrower shall have delivered to
the Lenders a notice certifying satisfaction of the conditions set forth in
Section 6.02(c) no later than 60 calendar days thereafter, and the Lenders shall
have been reasonably satisfied with the evidence of such achievement and with
the results of its audit of Borrower’s Revenue by examining Borrower’s books and
records.

(e) Notice of Borrowing. A Notice of Borrowing shall have been received no later
than 60 calendar days after satisfaction of the condition set forth in
Section 6.02(c).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

6.03 Conditions to Subsequent Borrowing. The obligation of each Lender to make a
Loan as part of a third or subsequent Borrowing is subject to the following
conditions precedent:

(a) Borrowing Date. Such Borrowing shall occur on or prior to June 30, 2016.

(b) Amount of Borrowing. The amount of such Borrowing shall be at Borrower’s
option and shall be in an amount, when added to all Loans previously advanced
pursuant to Section 6.02 or Section 6.03, that does not exceed $20,000,000. The
amount of such Borrowing must be at least $5,000,000.

(c) Second Borrowing. A second Borrowing of less than $20,000,000 has occurred
pursuant to Section 6.02.

6.04 Conditions to Each Borrowing. The obligation of each Lender to make a Loan
as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following further conditions precedent on the applicable
Borrowing Date:

(a) Commitment Period. Except in the case of any PIK Loan, such Borrowing Date
shall occur during the Commitment Period.

(b) No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:

(i) no Default shall have occurred and be continuing; and

(ii) the representations and warranties made by Borrower in Section 7 shall be
true in all material respects on and as of the Borrowing Date, and immediately
after giving effect to the application of the proceeds of the Borrowing, with
the same force and effect as if made on and as of such date (except that the
representation regarding representations and warranties that refer to a specific
earlier date shall be that they were true in all material respects on such
earlier date).

(c) Notice of Borrowing. Except in the case of any PIK Loan, Lenders shall have
received a Notice of Borrowing as and when required pursuant to Section 2.02.

Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.04 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

7.01 Power and Authority. Each of Borrower and its Subsidiaries (a) is a duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other applicable power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted except to the extent that failure to have the same
could not reasonably be expected to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

have a Material Adverse Effect, (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could
reasonably be expected (either individually or in the aggregate) to have a
Material Adverse Effect, and (d) has full power, authority and legal right to
make and perform each of the Loan Documents to which it is a party and, in the
case of Borrower, to borrow the Loans hereunder.

7.02 Authorization; Enforceability. The Transactions are within each Obligor’s
corporate or other applicable powers and have been duly authorized by all
necessary corporate or other applicable action and, if required, by all
necessary shareholder action. This Agreement has been duly executed and
delivered by each Obligor and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered by such Obligor will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

7.03 Governmental and Other Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for (i) such as
have been obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, bylaws or
other organizational documents of Borrower and its Subsidiaries or any order of
any Governmental Authority, other than any such violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any Material Agreement
or agreement creating or evidencing any Material Indebtedness, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) will not result in the creation or imposition of any Lien (other than
Permitted Liens) on any asset of Borrower and its Subsidiaries.

7.04 Financial Statements; Material Adverse Change.

(a) Financial Statements. Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements
previously-delivered statements of the type described in Section 8.01(b).
Neither Borrower nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements.

(b) No Material Adverse Change. Since December 31, 2014, there has been no
Material Adverse Change.

7.05 Properties.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

(a) Property Generally. Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and personal Property material
to its business, subject only to Permitted Liens and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Intellectual Property. The Obligors represent and warrant to the Lenders as
of the date hereof as follows, and the Obligors acknowledge that the Lenders are
relying on such representations and warranties in entering into this Agreement:

(i) Schedule 7.05(b) (as amended from time to time by Borrower in accordance
with Section 7.20) contains:

(A) a complete and accurate list of all applied for or registered Patents,
including the jurisdiction and patent number;

(B) a complete and accurate list of all applied for or registered Trademarks,
including the jurisdiction, trademark application or registration number and the
application or registration date; and

(C) a complete and accurate list of all applied for or registered Copyrights;

(ii) Each Obligor is the absolute beneficial owner of all right, title and
interest in and to and have the right to use the Obligor Intellectual Property
with no breaks in chain of title with good and marketable title, free and clear
of any Liens or Claims of any kind whatsoever other than Permitted Liens.
Without limiting the foregoing, and except as set forth in Schedule 7.05(b) (as
amended from time to time by Borrower in accordance with Section 7.20):

(A) other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;

(B) other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), Claims, or other agreements or arrangements relating to
Borrower’s Material Intellectual Property, including any development,
submission, services, research, license or support agreements, which bind,
obligate or otherwise restrict the Obligors;

(C) the use of any of the Obligor Intellectual Property, to the best of
Borrower’s Knowledge, does not breach, violate, infringe or interfere with or
constitute a misappropriation of any valid rights arising under any Intellectual
Property of any other Person;

(D) there are no pending or, to Borrower’s Knowledge, threatened Claims against
the Obligors asserted by any other Person relating to the Obligor Intellectual
Property, including any Claims of adverse ownership, invalidity, infringement,
misappropriation,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

violation or other opposition to or conflict with such Intellectual Property;
the Obligors have not received any written notice from any Person that
Borrower’s business, the use of the Obligor Intellectual Property, or the
manufacture, use or sale of any product or the performance of any service by
Borrower infringes upon, violates or constitutes a misappropriation of, or may
infringe upon, violate or constitute a misappropriation of, or otherwise
interfere with, any other Intellectual Property of any other Person;

(E) the Obligors have no Knowledge that the Obligor Intellectual Property is
being infringed, violated, misappropriated or otherwise used by any other Person
without the express authorization of the Obligors. Without limiting the
foregoing, the Obligors have not put any other Person on notice of actual or
potential infringement, violation or misappropriation of any of the Obligor
Intellectual Property; the Obligors have not initiated the enforcement of any
Claim with respect to any of the Obligor Intellectual Property;

(F) all relevant current and former employees and contractors of Borrower have
executed written confidentiality and invention assignment Contracts with
Borrower that irrevocably assign to Borrower or its designee all of their rights
to any Inventions relating to Borrower’s business;

(G) to the Knowledge of the Obligors, the Obligor Intellectual Property and the
Excluded IP are all the Intellectual Property necessary for the operation of
Borrower’s business as it is currently conducted or as currently contemplated to
be conducted;

(H) the Obligors have taken reasonable precautions to protect the secrecy,
confidentiality and value of its Obligor Intellectual Property consisting of
trade secrets and confidential information.

(I) each Obligor has delivered to the Lenders accurate and complete copies of
all Material Agreements relating to the Obligor Intellectual Property;

(J) there are no pending or, to the Knowledge of any of the Obligors, threatened
in writing Claims against the Obligors asserted by any other Person relating to
the Material Agreements, including any Claims of breach or default under such
Material Agreements;

(iii) With respect to the Obligor Intellectual Property consisting of Patents,
except as set forth in Schedule 7.05(b) (as amended from time to time by
Borrower in accordance with Section 7.20), and without limiting the
representations and warranties in Section 7.05(b)(ii):

(A) each of the issued claims in such Patents, to Borrower’s Knowledge, is valid
and enforceable;

(B) the inventors claimed in such Patents have executed written Contracts with
Borrower or its predecessor-in-interest that properly and irrevocably assigns to
Borrower or predecessor-in-interest all of their rights to any of the Inventions
claimed in such Patents to the extent permitted by applicable law;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

(C) none of the Patents, or the Inventions claimed in them, have been dedicated
to the public except as a result of intentional decisions made by the applicable
Obligor;

(D) to Borrower’s Knowledge, all prior art material to such Patents was
adequately disclosed to the respective patent offices during prosecution of such
Patents to the extent required by applicable law or regulation;

(E) subsequent to the issuance of such Patents, neither any Obligor nor their
predecessors in interest, have filed any disclaimer or filed any other voluntary
reduction in the scope of the Inventions claimed in such Patents;

(F) no allowable or allowed subject matter of such Patents, to Borrower’s
Knowledge, is subject to any competing conception claims of allowable or allowed
subject matter of any patent applications or patents of any third party and have
not been the subject of any interference, re-examination or opposition
proceedings, nor are the Obligors aware of any basis for any such interference,
re-examination or opposition proceedings;

(G) no such Patents, to Borrower’s Knowledge, have ever been finally adjudicated
to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, the Obligors have not received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

(H) the Obligors have not received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;

(I) the Obligors have no Knowledge that they or any prior owner of such Patents
or their respective agents or representatives have engaged in any conduct, or
omitted to perform any necessary act, the result of which would invalidate or
render unpatentable or unenforceable any such Patents; and

(J) all maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor or would not reasonably be expected to result
in a Material Adverse Change.

(iv) none of the foregoing representations and statements of fact contains any
untrue statement of material fact or omits to state any material fact necessary
to make any such statement or representation not misleading to a prospective
Lender seeking full information as to the Obligor Intellectual Property and the
Borrower’s business.

(c) Material Intellectual Property. Schedule 7.05(c) (as amended from time to
time by Borrower in accordance with Section 7.20) contains an accurate list of
the Obligor Intellectual Property that is material to Borrower’s business with
an indication as to whether the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

applicable Obligor owns or has an exclusive or non-exclusive license to such
Obligor Intellectual Property.

7.06 No Actions or Proceedings.

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to the best of Borrower’s Knowledge, threatened with respect to Borrower and its
Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 (as amended from
time to time by Borrower in accordance with Section 7.20) or (ii) that involves
this Agreement or the Transactions.

(b) Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect.

(c) Labor Matters. Borrower has not engaged in unfair labor practices and there
are no material labor actions or disputes involving the employees of Borrower.

7.07 Compliance with Laws and Agreements. Each of the Obligors is in compliance
with all Laws of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. On the
date hereof and on each Borrowing Date, no Default has occurred and is
continuing.

7.08 Taxes. Except as set forth on Schedule 7.08, each of the Obligors has
timely filed or caused to be filed all material tax returns and reports required
to have been filed and has paid or caused to be paid all material taxes
(assessed above $100,000) required to have been paid by it, except taxes that
are being contested in good faith by appropriate proceedings and for which such
Obligor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

7.09 Full Disclosure. Borrower has disclosed to the Lenders all Material
Agreements as required under this Agreement to which any Obligor is subject, and
all other matters to its Knowledge, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Obligors to the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial or other information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

7.10 Regulation.

(a) Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b) Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

7.11 Solvency. Borrower is and, immediately after giving effect to the Borrowing
and the use of proceeds thereof will be, Solvent.

7.12 Subsidiaries. Set forth on Schedule 7.12 is a complete and correct list of
all Subsidiaries as of the date hereof. Each such Subsidiary is duly organized
and validly existing under the jurisdiction of its organization shown in said
Schedule 7.12, and the percentage ownership by Borrower of each such Subsidiary
is as shown in said Schedule 7.12.

7.13 Indebtedness and Liens. Set forth on Schedule 7.13(a) is a complete and
correct list of all Indebtedness for borrowed money in an amount greater than
$50,000 of each Obligor outstanding as of the date hereof (provided that such
Schedule 7.13(a) shall not exclude Indebtedness owed to any single Person or its
Affiliate that would in the aggregate exceed $500,000). Schedule 7.13(b) is a
complete and correct list of all Liens (other than Permitted Liens) granted by
Borrower and other Obligors with respect to their respective Property and
outstanding as of the date hereof.

7.14 Material Agreements. Set forth on Schedule 7.14 (as amended from time to
time by Borrower in accordance with Section 7.20) is a complete and correct list
of (i) each Material Agreement, (ii) each agreement creating or evidencing any
Material Indebtedness, and (iii) as of the Closing Date, each agreement creating
or evidencing the outstanding principal amount of which individually exceeds
$100,000. No Obligor is in material default under any such Material Agreement or
agreement creating or evidencing any such Material Indebtedness. Except as
otherwise disclosed on Schedule 7.14 (as amended from time to time in accordance
with Section 7.20), all material vendor purchase agreements and provider
contracts of the Obligors are in full force and effect without material
modification from the form in which the same were disclosed to the Lenders.

7.15 Restrictive Agreements. None of the Obligors is subject to any material
indenture, agreement, instrument or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to Borrower or any other Subsidiary or to Guarantee Indebtedness of Borrower or
any other Subsidiary (each, a “Restrictive Agreement”), in each case, except
those listed on Schedule 7.15 or otherwise permitted under Section 9.11, or the
following: (A) customary provisions in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

contracts (including without limitation leases and licenses of Intellectual
Property) restricting the assignment thereof, (B) restrictions or conditions
imposed by any agreement governing secured Permitted Indebtedness permitted
under Sections 9.01(d), (i), (m) and (o), to the extent that such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
(C) agreements (including licenses) entered into in connection with joint
ventures, licensing arrangements or corporate collaborations that are permitted
under Sections 9.09 (c) and (d), to the extent such agreements do not prohibit
the Loans hereunder or the Liens granted in favor of the Lenders (except for any
new Intellectual Property co-owned by an Obligor and a joint venture/development
partner or owned by a joint venture entity), and (D) any agreement in connection
with the Excluded IP (each of such agreements listed in subclauses (A) to (D), a
“Permitted Restrictive Agreement”).

7.16 Real Property.

(a) Generally. Neither Borrower nor any of its Subsidiaries owns or leases (as
tenant thereof) any real property, except as described on Schedule 7.16 (as
amended from time to time by Borrower in accordance with Section 7.20).

(b) Borrower Lease. (i) Borrower has delivered a true, accurate and complete
copy of the Borrower Lease to Lenders.

(ii) Borrower Lease is in full force and effect and no default has occurred
under the Borrower Lease and, to the Knowledge of Borrower, there is no existing
condition which, but for the passage of time or the giving of notice, could
reasonably be expected to result in a default under the terms of the Borrower
Lease.

(iii) Borrower is the tenant under the Borrower Lease and has not transferred,
sold, assigned, conveyed, disposed of, mortgaged, pledged, hypothecated, or
encumbered any of its interest in, the Borrower Lease.

7.17 Pension Matters. Schedule 7.17 sets forth, as of the date hereof, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, and (b) all Multiemployer Plans. Each Qualified Plan and each trust
thereunder, qualifies for tax exempt status under Section 401 or 501 of the
Code. Except for those that could not, in the aggregate, have a Material Adverse
Effect, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (y) there are no existing or
pending (or to the Knowledge of any Obligor or Subsidiary thereof, threatened)
claims (other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Obligor or Subsidiary thereof incurs or otherwise has or could
have an obligation or any liability or Claim and (z) no ERISA Event has or is
reasonably expected to occur. Borrower and each of its ERISA Affiliates has met
all applicable requirements under the ERISA Funding Rules with respect to each
Title IV Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained.

7.18 Collateral; Security Interest. Each Security Document is effective to
create in favor of the Lenders a legal, valid and enforceable security interest
in the Collateral subject thereto and each such security interest is perfected
to the extent required by (and has the priority required by)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

the applicable Security Document. The Security Documents collectively are
effective to create in favor of the Lenders a legal, valid and enforceable
security interest in the Collateral, which security interests are first-priority
(subject only to Permitted Priority Liens).

7.19 Regulatory Approvals. Borrower and its Subsidiaries hold, and will continue
to hold, either directly or through licensees and agents, all Regulatory
Approvals, licenses, permits and similar governmental authorizations of a
Governmental Authority necessary or required for Borrower and its Subsidiaries
to conduct their operations and business in the manner currently conducted or in
the ordinary course of business, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

7.20 Update of Schedules. Each of Schedules 7.05(b) (in respect of the lists of
Patents, Trademarks, and Copyrights under Section 7.05(b)(i)), 7.05(c), 7.06,
7.14, 7.15 and 7.16 may be updated by Borrower from time to time in order to
reflect any material change and insure the continued accuracy of such Schedule
as of any upcoming date on which representations and warranties are made
incorporating the information contained on such Schedule. Such update may be
accomplished by Borrower providing to the Lenders, in writing (including by
electronic means), a revised version of such Schedule in accordance with the
provisions of Section 12.02. Each such updated Schedule shall be effective
immediately upon the receipt thereof by the Lenders.

7.21 Small Business Concern. Borrower, together with its “affiliates” (as that
term is defined in Title 13 of the United States Code of Federal Regulations) is
a “Small Business” within the meaning of the SBIC Act, and the regulations
promulgated thereunder (including part 107 and 121 of Title 13 of the United
States Code of Federal Regulations). Borrower’s primary business activity does
not involve, directly or indirectly, providing funds to others (other than to
its Subsidiaries), the purchase or discounting of debt obligations, factoring or
long term leasing of equipment with no provision for maintenance or repair, and
Borrower is not classified under Major Group 65 (Real Estate) or Industry
No. 1531 (Operative Builders) of the SIC Manual. Borrower acknowledges that it
has been advised that PIOP is a Small Business Investment Company and licensee
under the SBIC Act. The information regarding Borrower and its affiliates set
forth in the SBA Form 480, Form 652, and Form 1031 is accurate and complete.
Borrower acknowledges that the Lenders are relying on the representations and
warranties made by Borrower to the SBA in the SBA Form 480 provided to the
Lenders.

SECTION 8

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations have been paid in full
indefeasibly in cash:

8.01 Financial Statements and Other Information. Borrower will furnish to the
Lenders:

(a) as soon as available and in any event within 45 days after the end of the
first three fiscal quarters of each fiscal year (or 60 days, in the case of the
fourth fiscal quarter), the consolidated balance sheets of the Obligors as of
the end of such quarter, and the related consolidated statements of income,
shareholders’ equity and cash flows of Borrower and its

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with a certificate
of a Responsible Officer of Borrower stating that such financial statements
fairly present, in all material respects, the financial condition of Borrower
and its Subsidiaries as at such date and the results of operations of Borrower
and its Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP consistently applied, subject to changes resulting from
normal, year-end audit adjustments and except for the absence of notes;

(b) as soon as available and in any event within 120 days after the end of each
fiscal year, the consolidated balance sheets of Borrower and its Subsidiaries as
of the end of such fiscal year, and the related consolidated statements of
income, shareholders’ equity and cash flows of Borrower and its Subsidiaries for
such fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by a report and opinion thereon of Deloitte
Touche Tohmatsu Limited or another firm of independent certified public
accountants of recognized national standing reasonably acceptable to the
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any qualification or
exception as to the scope of such audit (other than “going concern” or similar
exceptions);

(c) together with the report of Borrower’s independent certified public
accountants delivered pursuant to Section 8.01(b), a certificate of such
independent public accountants stating that (i) such financial statements fairly
present in all material respects the financial position, results of operations
and cash flow of Borrower and its Subsidiaries as at the dates indicated and for
the periods indicated therein in accordance with GAAP without qualification as
to the scope of the audit and without any other similar qualification and
(ii) such financial statements were prepared in the course of the regular audit
of the businesses of Borrower and its Subsidiaries;

(d) together with the financial statements required pursuant to Sections 8.01(a)
and (b) a compliance certificate of a Responsible Officer as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) in the form of Exhibit E (a “Compliance Certificate”) including
details of any issues that are material that are raised by auditors;

(e) promptly upon receipt thereof, copies of all letters of representation
signed by an Obligor to its auditors and copies of all auditor reports delivered
for each fiscal quarter;

(f) as soon as available but in any event not more than once (1) each fiscal
year, a consolidated financial forecast for Borrower and its Subsidiaries for
the following five fiscal years, including forecasted consolidated balance
sheets, consolidated statements of income, shareholders’ equity and cash flows
of Borrower and its Subsidiaries;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

(g) promptly, and in any event within five Business Days after receipt thereof
by an Obligor thereof, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which Borrower may
become subject from time to time concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of such Obligor;

(h) the information regarding insurance maintained by Borrower and its
Subsidiaries as required under Section 8.05;

(i) promptly following Lenders’ written request at any time, proof of Borrower’s
compliance with Section 10.01; and

(j) within five (5) days of delivery, copies of all statements, reports and
notices (including board kits) made available to Borrower’s board of directors,
holders of Borrower’s Equity Interests or holders of Permitted Cure Debt,
provided that any such material may be redacted by Borrower to exclude
information relating to the Lenders (including Borrower’s strategy regarding the
Loans, information subject to attorney client privilege and any information that
would create a conflict of interest solely in connection with any transaction
where the Loans will be paid off).

8.02 Notices of Material Events. Borrower will furnish to the Lenders written
notice of the following promptly (unless otherwise noted below) after a
Responsible Officer first learns of the existence of:

(a) the occurrence of (i) any Event of Default or (ii) within three (3) Business
Days, any event that, upon the giving of notice, the lapse of time or both,
would constitute an Event of Default;

(b) notice of the occurrence of any event with respect to its property or assets
resulting in a Loss aggregating to an amount greater than $1,000,000 (or the
Equivalent Amount in other currencies) or more that is not covered by insurance;

(c) (A) any proposed acquisition of stock, assets or property by any Obligor
that would reasonably be expected to result in material environmental liability
under Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material required to be reported
to any Governmental Authority under applicable Environmental Laws, and (2) all
material actions, suits, claims, notices of violation, hearings, investigations
or proceedings pending, or to the best of Borrower’s Knowledge, threatened
against or affecting Borrower or any of its Subsidiaries or with respect to the
ownership, use, maintenance and operation of their respective businesses,
operations or properties, relating to Environmental Laws or Hazardous Material;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which could reasonably be expected to
involve damages in excess of $500,000 other than any environmental matter or
alleged violation that, if adversely determined, could not reasonably be
expected to (either individually or in the aggregate) have a Material Adverse
Effect;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Borrower or any of
its Affiliates that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, a copy of such notice and (ii) promptly, and in
any event within ten days, after any Responsible Officer of any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;

(g) within 30 days of the date thereof, or, if earlier, on the date of delivery
of any financial statements pursuant to Section 8.01, (i) the termination of any
Material Agreement; (ii) the receipt by Borrower or any of its Subsidiaries of
any material notice under any Material Agreement; (iii) the entering into of any
new Material Agreement by an Obligor; or (iv) any material amendment to a
Material Agreement;

(h) the reports and notices as required by the Security Documents;

(i) within 30 days of the date thereof, or, if earlier, on the date of delivery
of any financial statements pursuant to Section 8.01, notice of any material
change in accounting policies or financial reporting practices by the Obligors;

(j) promptly after the occurrence thereof, notice of any labor controversy
resulting in or reasonably likely to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving an
Obligor;

(k) within 30 days of the date thereof, or, if earlier, on the date of delivery
of any financial statements pursuant to Section 8.01, a licensing agreement or
arrangement entered into by Borrower or any Subsidiary in connection with any
infringement or alleged infringement of the Intellectual Property of another
Person;

(l) any other development, including the types of events described in
Section 8.02(g) and 8.02(k), that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(m) concurrently with the delivery of financial statements under
Section 8.01(b), the creation or other acquisition of any Material Intellectual
Property by Borrower or any Subsidiary after the date hereof and during such
prior fiscal year which is registered or becomes registered or the subject of an
application for registration with the U.S. Copyright Office or the U.S. Patent
and Trademark Office, as applicable, or with any other equivalent foreign
Governmental Authority;

(n) any change to any Obligor’s ownership of Deposit Accounts, Securities
Accounts and Commodity Accounts, by delivering to Lenders an updated Annex 7 to
the Security

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

Agreement setting forth a complete and correct list of all such accounts as of
the date of such change; or

(o) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as the Majority Lenders may from time to time reasonably
request.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

8.03 Existence; Conduct of Business. (a) Such Obligor will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business in the ordinary course of business; provided that the foregoing shall
not prohibit any merger, amalgamation, consolidation, liquidation or dissolution
permitted under Section 9.03.

(b) Without obtaining the prior written approval of PIOP, Borrower will not
change within one (1) year after the date hereof, Borrower’s business activity
to a business activity to which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act, as more specifically set forth under Part
107.720 of Title 13 of the United States Code of Federal Regulations. If
Borrower’s business activity changes to such a prohibited business activity or
the proceeds are used for ineligible business activities, Borrower will use all
commercially reasonable efforts and cooperate in good faith to assist PIOP to
sell or transfer its Proportionate Share of the Loans in a commercially
reasonable manner; provided that in no way shall this be considered PIOP’s sole
remedy if Borrower’s business activity changes to such a prohibited business
activity.

8.04 Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any properties or assets of Borrower or any Subsidiary,
except to the extent such taxes, fees, assessments or governmental charges or
levies, or such claims are (A) being contested in good faith by appropriate
proceedings and are adequately reserved against in accordance with GAAP, or
(B) less than $250,000 individually, or $750,000 in the aggregate; and (ii) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien.

8.05 Insurance. Such Obligor will maintain, and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. Upon the request of Majority Lenders, Borrower
shall furnish the Lenders from time to time with full information as to the
insurance carried by it and, if so requested, copies of all such insurance
policies. Borrower also

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

shall furnish to the Lenders from time to time upon the reasonable request of
the Majority Lenders a certificate from Borrower’s insurance broker or other
insurance specialist stating that all premiums then due on the policies relating
to insurance on the Collateral have been paid, that such policies are in full
force and effect and that such insurance coverage and such policies comply with
all the requirements of this Section 8.05. Borrower shall use commercially
reasonable efforts to ensure, or cause others to ensure, that all insurance
policies required under this Section 8.05 shall provide that they shall not be
terminated or cancelled nor shall any such policy be materially changed in a
manner adverse to Borrower without at least 30 days’ prior written notice to
Borrower and the Lenders. Receipt of notice of termination or cancellation of
any such insurance policies or reduction of coverages or amounts thereunder
shall entitle the Lenders to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to the first
sentence of this Section 8.05 or otherwise to obtain similar insurance in place
of such policies, in each case at the expense of Borrower.

8.06 Books and Records; Inspection Rights. Such Obligor will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Such Obligor will, and will cause each
of its Subsidiaries to, permit any representatives designated by the Lenders,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times (but not more often than once a year unless an Event of
Default has occurred and is continuing).

8.07 Compliance with Laws and Other Obligations. Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including Environmental Laws) and (ii) comply in all
material respects with all terms of Indebtedness and all other Material
Agreements, except in each case (i) and (ii) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

8.08 Maintenance of Properties, Etc. Such Obligor shall, and shall cause each of
its Subsidiaries to, maintain and preserve all of its properties necessary or
useful in the proper conduct of its business in good working order and condition
in accordance with the general practice of other Persons of similar character
and size, ordinary wear and tear and damage from casualty or condemnation
excepted.

8.09 Licenses. Such Obligor shall, and shall cause each of its Subsidiaries to,
obtain and maintain all Governmental Approvals necessary in connection with the
execution, delivery and performance of the Loan Documents, the consummation of
the Transactions or the operation and conduct of its business and ownership of
its properties, except where failure to do so would not reasonably be expected
to have a Material Adverse Effect.

8.10 Action under Environmental Laws. Such Obligor shall, and shall cause each
of its Subsidiaries to, upon becoming aware of the presence of any Hazardous
Materials or the existence of any environmental liability under applicable
Environmental Laws with respect to their respective businesses, operations or
properties, take all actions, at their cost and expense, as shall be reasonably
necessary or advisable to investigate and clean up the condition of their

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

respective businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws.

8.11 Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.05. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X. Neither Borrower nor any of its affiliates (as that term
is defined in Section 121.103 of Title 13 of the United States Code of Federal
Regulation) will engage in any activities or use directly or indirectly the
proceeds from the Loans for any purpose for which an SBIC is prohibited from
providing funds by the SBIC Act as set forth in Section 107.720 of Title 13 of
the United States Code of Federal Regulation.

8.12 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries that are Domestic Subsidiaries, and
such Foreign Subsidiaries as are required under Section 8.12(b), are “Subsidiary
Guarantors” hereunder. Without limiting the generality of the foregoing, in the
event that Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary that is a Domestic Subsidiary or a Foreign Subsidiary meeting the
requirements of Section 8.12(b), such Obligor and its Subsidiaries will, within
30 days thereof (or such longer period as permitted by the Majority Lenders in
their sole discretion):

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and
a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

(ii) take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Priority Liens) Liens on substantially all
of the personal property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder as provided in and to the extent
required hereunder and under the Security Documents and the Guarantee Assumption
Agreement;

(iii) to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Lenders in respect of all outstanding issued shares of
such Subsidiary; and

(iv) deliver such proof of corporate action, incumbency of officers, opinions of
counsel as reasonably requested by the Majority Lenders and other documents as
is consistent with those delivered by each Obligor pursuant to Section 6.01 or
as the Majority Lenders shall have requested.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

(b) Foreign Subsidiaries. In the event that, at any time, Foreign Subsidiaries
have, in the aggregate, (i) total revenues constituting 5% or more of the total
revenues of Borrower and its Subsidiaries on a consolidated basis, or (ii) total
assets constituting 5% or more of the total assets of Borrower and its
Subsidiaries on a consolidated basis, promptly (and, in any event, within 30
days after such time) Obligors shall cause one or more of such Foreign
Subsidiaries to become Subsidiary Guarantors in the manner set forth in
Section 8.12(a), such that, after such Subsidiaries become Subsidiary
Guarantors, the non-guarantor Foreign Subsidiaries in the aggregate shall cease
to have revenues or assets, as applicable, that meet the thresholds set forth in
clauses (i) and (ii) above; provided that no Foreign Subsidiary shall be
required to become a Subsidiary Guarantor if doing so would result in material
adverse tax consequences for Borrower and its Subsidiaries, taken as a whole.

(c) Further Assurances. Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Majority Lenders to effectuate the purposes and objectives of
this Agreement.

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by the Majority Lenders to create, in favor of the Lenders,
perfected security interests and Liens in substantially all of the personal
property of such Obligor as collateral security for the Obligations; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents.

8.13 Termination of Non-Permitted Liens. In the event that any Obligor shall
become aware or be notified by the Lenders of the existence of any outstanding
Lien against any Property of such Obligor, which Lien is not a Permitted Lien,
such Obligor shall use its commercially reasonable efforts to promptly terminate
or cause the termination of such Lien.

8.14 Intellectual Property. In the event that the Obligors acquire Obligor
Intellectual Property (other than Excluded IP) during the term of this
Agreement, then the provisions of this Agreement shall automatically apply
thereto and any such Obligor Intellectual Property (other than Excluded IP)
shall automatically constitute part of the Collateral under the Security
Documents, without further action by any party, in each case from and after the
date of such acquisition (except that any representations or warranties of any
Obligor shall apply to any such Obligor Intellectual Property (other than
Excluded IP) only from and after the date, if any, subsequent to such
acquisition that such representations and warranties are brought down or made
anew as provided herein).

8.15 Small Business Documentation. Borrower shall accurately complete, execute,
and deliver to PIOP prior to the first Borrowing Date, SBA Forms 480, 652, and
1031 (Parts A and B).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

8.16 Post-Closing Items.

(a) Borrower shall use commercially reasonable efforts to cause the landlord of
each leased property listed on Schedule 7.16 to execute and deliver to Lenders,
not later than 30 days after the First Borrowing Date, a Landlord Consent.

(b) Borrower shall use commercially reasonable efforts to execute and deliver to
the Lenders such duly executed Intellectual Property security agreements as the
Lenders may require with respect to foreign Intellectual Property, and take such
other action as the Lenders may reasonably deem necessary or appropriate to duly
record or otherwise perfect the security interest created thereunder in that
portion of the Collateral consisting of Intellectual Property located outside
the United States.

(c) Within 60 days after the date hereof, Borrower shall cause to be delivered
to the Lenders, in form and substance reasonably satisfactory to the Majority
Lenders, (a) an intercreditor agreement executed by the lenders under the
Cuyahoga County Loan Documents, or (b) a payoff letter providing that (i) the
Cuyahoga County Loan Documents have be terminated and all loans and obligations
thereunder repaid in full in cash, and (ii) all Liens in favor of the secured
parties under the Cuyahoga County Loan Documents have been released.

(d) Not later than 30 days following the first Borrowing Date, or such later
date as agreed to by the Majority Lenders, Borrower shall deliver to the Lenders
insurance endorsements, each in form and substance satisfactory to the Lenders,
related to the policies evidenced by the certificates of insurance delivered
pursuant to Section 6.01(g)(ix).

(e) Not later than 30 days following the first Borrowing Date, Borrower shall
execute and deliver to the Lenders fully executed control agreements, in form
and substance reasonably acceptable to Majority Lenders, as may be required to
perfect the security interest created under the Security Agreement in all
Deposit Accounts, Securities Accounts and Commodity Accounts (as each such term
is defined in the Security Agreement) (other than Excluded Accounts) owned by
the Obligors in the United States.

SECTION 9

NEGATIVE COVENANTS

Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than contingent
indemnification or reimbursement obligations for which no claim has been made)
have been paid in full indefeasibly in cash:

9.01 Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Part II of
Schedule 7.13(a) and Permitted Refinancings thereof; provided that, in each
case, such Indebtedness is subordinated to the Obligations on terms satisfactory
to the Majority Lenders;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

(c) Indebtedness fully subordinated to the Obligations pursuant to terms
acceptable to the Majority Lenders in their reasonable discretion, provided
that, in addition, such Indebtedness (i) is governed by documentation containing
representations, warranties, covenants and events of default no more burdensome
or restrictive than those contained in the Loan Documents, (ii) has a maturity
date later than the Maturity Date, (iii) requires no cash payments of principal
or interest prior to the Maturity Date, (iv) is governed by terms of
subordination in substantially the form attached hereto as Exhibit H or
otherwise satisfactory to the Majority Lenders in their reasonable discretion,
(v) is unsecured, and (vi) does not restrict the Lenders from amending any of
the terms of the Loans hereunder, including extending the Maturity Date or
increasing the amount of the Lenders’ Commitments;

(d) Permitted Priority Debt;

(e) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or such Subsidiary’s business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP;

(f) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;

(g) Indebtedness of any Obligor to any other Obligor for intercompany
indebtedness in the ordinary course of business consistent with past practices;

(h) Guarantees by any Obligor of Indebtedness of any other Obligor; provided
that the aggregate outstanding principal amount of such Indebtedness, when added
to the aggregate principal amount of the outstanding Indebtedness permitted in
reliance on Section 9.01(i), does not exceed $1,000,000 (or the Equivalent
Amount in other currencies) at any time;

(i) normal course of business equipment financing and capital lease obligation;
provided that (i) if secured, the collateral therefor consists solely of the
assets being financed, the products and proceeds thereof and books and records
related thereto, and (ii) the aggregate outstanding principal amount of such
Indebtedness, when added to the aggregate principal amount of the outstanding
Indebtedness permitted in reliance on Section 9.01(h), does not exceed
$1,000,000 (or the Equivalent Amount in other currencies) at any time;

(j) Permitted Cure Debt;

(k) Indebtedness approved in advance in writing by the Majority Lenders;

(l) Indebtedness in respect of Investments permitted under Section 9.05;

(m) Indebtedness under credit cards used in the ordinary course of business not
exceeding $500,000 in the aggregate at any given time;

(n) Indebtedness in connection with hedges, swaps or collars entered into in the
ordinary course of business;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

(o) Indebtedness secured by Liens or deposits permitted under Section 9.02(o);
and

(p) Other Indebtedness not exceeding $500,000 in the aggregate at any given
time.

9.02 Liens. Such Obligor will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned by it (including the Excluded IP), or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens securing the Obligations;

(b) any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b);
provided that (i) no such Lien shall extend to any other property or asset of
Borrower or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(c) Liens described in the definition of “Permitted Priority Debt”;

(d) Liens securing Indebtedness permitted under Section 9.01(i); provided that
such Liens are restricted solely to the collateral described in Section 9.01(i);

(e) Liens imposed by law which were incurred in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business and which
(x) do not in the aggregate materially detract from the value of the Property
subject thereto or materially impair the use thereof in the operations of the
business of such Person or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such liens and for which adequate reserves have
been made if required in accordance with GAAP;

(f) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

(g) Liens securing taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

(h) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

(i) with respect to any real Property, (A) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (B) the
reservations, limitations, provisos

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------

and conditions expressed in the original grant, deed or patent of such property
by the original owner of such real Property pursuant to applicable Laws;
(C) rights of expropriation, access or user or any similar right conferred or
reserved by or in applicable Laws, and (D) any leasehold interest in leases or
subleases and licenses granted in the ordinary course of business, which, in the
aggregate for (A), (B), (C) and (D), are not material, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any of the Obligors;

(j) Bankers liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(k) deposits to secure the performance of bids, trade contracts, statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business;

(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.01(k) or securing appeal or other surety bonds
related to such judgments;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(n) Liens on insurance proceeds securing payment of financed insurance premiums
that are not overdue (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets);

(o) (i) Deposits or letters of credit to provide credit support for
(A) Indebtedness permitted under Section 9.01(m) or (B) real estate leases, in
each case, not to exceed $500,000 in the aggregate outstanding at any time, and
(ii) deposits or letters of credit to provide credit support for real estate
leases, not to exceed $500,000 in the aggregate outstanding at any time;

(p) Liens incurred in connection with the extension, renewal, or refinancing of
the Indebtedness secured by Lien of the type described in clauses (a) through
(o) above; provided that, any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced any payment thereon) does not increase;

(q) licenses of any Product or Intellectual Property that is permitted under
Section 9.09; and

(r) Liens, restrictions or encumbrances in connection with the Excluded IP
existing on the date hereof only.

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (p) shall apply to any Material Intellectual Property or
Excluded IP.

9.03 Fundamental Changes and Acquisitions. Such Obligor will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------

(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or (iii) make any Acquisition or otherwise acquire any business or
substantially all the property from, or capital stock of, or be a party to any
acquisition of, any Person, except:

(a) Investments permitted under Section 9.05(e);

(b) the merger, amalgamation or consolidation of any Subsidiary Guarantor with
or into any other Obligor;

(c) the sale, lease, transfer or other disposition by any Subsidiary Guarantor
of any or all of its property (upon voluntary liquidation or otherwise) to any
other Obligor; and

(d) the sale, transfer or other disposition of the capital stock of any
Subsidiary Guarantor to any other Obligor; and

(e) Permitted Acquisitions in an amount not exceeding $5,000,000 in the
aggregate; and

(f) in connection with a Reverse Merger Transaction.

9.04 Lines of Business. Such Obligor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

9.05 Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

(a) Investments outstanding on the date hereof and identified in Schedule 9.05;

(b) operating deposit and securities accounts with banks;

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;

(d) Permitted Cash Equivalent Investments;

(e) Investments by any Obligor in Borrower’s wholly-owned Subsidiary Guarantors
(for greater certainty, Borrower shall not be permitted to have any direct or
indirect Subsidiaries that are not wholly-owned Subsidiaries);

(f) Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes);

(g) Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(h) employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------

aggregate shall not exceed $350,000 outstanding at any time (or the Equivalent
Amount in other currencies);

(i) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

(j) Investments permitted under Section 9.03;

(k) Investments in joint ventures, corporate collaborations, partnerships or
similar arrangements, provided that the cash Investment by Borrower in such
Investments cannot exceed $1,000,000 per fiscal year and any non-cash
Investments by Borrower in such Investments are subject to the limitations set
forth in Section 9.09;

(l) Investments consisting of Indebtedness permitted under Section 9.01;

(m) Investments permitted under Section 9.09;

(n) Investments in Foreign Subsidiaries approved in advance in writing by the
Majority Lenders or in an amount not to exceed $500,000 per fiscal year; and

(o) other Investments in an amount not to exceed $500,000 in the aggregate.

9.06 Restricted Payments. Such Obligor will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;

(b) Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests;

(c) for the payment of dividends or other distributions by any Subsidiary
Guarantor to any other Obligor;

(d) for the purpose of repurchasing Borrower’ stock, where such repurchase is in
connection with the issuance of Borrower’s stock to management, former
employees, consultants or members of the Board of Directors of Borrower, in each
case, who are not Affiliates of Borrower, in an amount not exceeding $500,000 in
repurchases in any fiscal year;

(e) waive, release or forgive any Indebtedness owed by any employees, officers
or directors, in each case, who are not Affiliates of Borrower, in excess of
$250,000 in any fiscal year;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------

(f) to pay customary fees, taxes and expenses to members of the Board of
Directors of Borrower, in an amount approved by the compensation committee of
the Board of Directors in its reasonable business judgment;

(g) to pay any fees, taxes or expenses in connection with an initial public
offering of Borrower’s common stock on a nationally recognized securities
exchange; and

(h) Borrower may redeem the shares of its Series C capital stock owned by the
HarT Letter Counterparty, but only with the proceeds received from an issue of
new shares of its capital stock or other Equity Interests, either on a
substantially concurrent basis with such issuance, or at the time described in
the HarT Letter as it exists on the date hereof (and in any case, no later than
fifteen (15) months following the occurrence of a “Specified Condition” as
defined under such letter).

9.07 Payments of Indebtedness. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any payments in respect of any Indebtedness other than
(i) payments of the Obligations, (ii) scheduled payments of other Indebtedness
and (iii) repayment of intercompany Indebtedness permitted in reliance upon
Section 9.01(f).

9.08 Change in Fiscal Year. Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of Borrower.

9.09 Sales of Assets, Etc. Unless the prepayment required under
Section 3.03(b)(i) simultaneously is made, such Obligor will not, and will not
permit any of its Subsidiaries to, sell, lease, exclusively license (in terms of
geography or field of use), transfer, or otherwise dispose of any of its
Property (including accounts receivable and capital stock of Subsidiaries) to
any Person in one transaction or series of transactions (any thereof, an “Asset
Sale”), except:

(a) transfers of cash in the ordinary course of its business for equivalent
value;

(b) sales of inventory in the ordinary course of its business on ordinary
business terms;

(c) development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such license requires periodic
payments based on per unit sales of a product over a period of time and provided
that such licenses must be true licenses as opposed to licenses that are sales
transactions in substance;

(d) (i) licenses of Obligor Intellectual Property or other property owned by
Obligor which may only be exclusive with respect to geographical location
outside the US, provided that such licenses must be true licenses as opposed to
licenses that are sales transactions in substance; (ii) non-exclusive licenses
of Obligor Intellectual Property; and (iii) licenses in connection with the
Excluded IP;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------

(e) transfers of Property by any Subsidiary Guarantor to any other Obligor;

(f) dispositions of any Property that is obsolete or worn out or no longer used
or useful in the Business;

(g) any transaction permitted under Section 9.03 or 9.05; and.

(h) other Asset Sales not exceeding $500,000 in the aggregate in any fiscal
year.

9.10 Transactions with Affiliates. Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(a) transactions between or among Obligors;

(b) any transaction permitted under Section 9.01, 9.05, 9.06 or 9.09;

(c) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business,

(d) Borrower may issue Equity Interests and subordinated Indebtedness to
Affiliates in exchange for cash; and

(e) the transactions set forth on Schedule 9.10.

9.11 Restrictive Agreements. Such Obligor will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement other than (a) restrictions and conditions
imposed by law or by this Agreement and (b) Restrictive Agreements listed on
Schedule 7.15 (which Schedule 7.15 may be updated from time to time in
accordance with Section 7.20 to include Restricted Agreements in form and
substance consistent with the Restrictive Agreements existing on the date
hereof, as reasonably determined by the Borrower and the Majority Lenders, after
the Majority Lenders’ review of the new agreement and consultation with the
Borrower, provided that such agreement is not otherwise prohibited under this
Agreement), and (c) Permitted Restrictive Agreements.

9.12 Amendments to Material Agreements. Such Obligor will not, and will not
permit any of its Subsidiaries to, enter into any amendment to or modification
of any Material Agreement in any manner that is materially adverse to the
Lenders or terminate any Material Agreement if such termination is materially
adverse to the Lenders.

9.13 Operating Leases. Borrower will not, and will not permit any of its
Subsidiaries to, make any expenditures in respect of operating leases, except
for:

(a) real estate operating leases;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------

(b) operating leases between Borrower and any of its wholly-owned Subsidiaries
or between any of Borrower’s wholly-owned Subsidiaries; and

(c) operating leases that would not cause Borrower and its Subsidiaries, on a
consolidated basis, to make payments exceeding $250,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

9.14 Sales and Leasebacks. Except as disclosed on Schedule 9.14, such Obligor
will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which Borrower or such Subsidiary
has sold or transferred or is to sell or transfer to any other Person and
(ii) which Borrower or such Subsidiary intends to use for substantially the same
purposes as property which has been or is to be sold or transferred.

9.15 Hazardous Material. Such Obligor will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not reasonably be
expected to result in a Material Adverse Change.

9.16 Accounting Changes. Such Obligor will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.

9.18 Amendment of HarT Letter. The Borrower shall not amend the HarT Letter
without the prior written consent of the Majority Lenders unless such amendment
(a) does not have a material adverse effect on the Lenders, (b) does not
increase the amount of cash the Borrower would pay to the HarT Letter
Counterparty (or its assignee) to redeem its Series C capital stock, and
(c) does not change the timing of the redemption payment to the HarT Letter
Counterparty (or its assignee) other than to waive such payment or postpone such
payment to a time when the Obligations hereunder (other than Obligations that
specifically survive termination) have been paid off in full.

SECTION 10

FINANCIAL COVENANTS

10.01 Minimum Liquidity. Borrower shall maintain at all times Liquidity in an
amount which shall exceed the greater of (i) (A) $2,000,000 if a Qualifying IPO
has not occurred, or (B) $5,000,000 if a Qualifying IPO has occurred, and
(ii) to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance, if any, required of Borrower by Borrower’s Permitted Priority Debt
creditors.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------

10.02 Minimum Revenue. Borrower and its Subsidiaries shall have Revenue from
sales, marketing or distribution of the Product and related services (for each
respective measured period, the “Minimum Required Revenue”):

(a) during the twenty-four month period beginning on January 1, 2015, of at
least $45,000,000;

(b) during the twenty-four month period beginning on January 1, 2016, of at
least $80,000,000;

(c) during the twenty-four month period beginning on January 1, 2017, of at
least $110,000,000; and

(d) during the twenty-four month period beginning on January 1, 2018, of at
least $120,000,000; and

(e) during the twenty-four month period beginning on January 1, 2019, of at
least $120,000,000.

10.03 Cure Right.

(a) Notwithstanding anything to the contrary contained in Section 11, in the
event that the Borrower fails to comply with the covenants contained in
Section 10.02(a) through e) (such covenants for such applicable periods being
the “Specified Financial Covenants”), Borrower shall have the right within 90
(ninety) days after the end of the respective measured period:

(i) to issue additional shares of Equity Interests in exchange for cash (the
“Equity Cure Right”), or

(ii) to borrow Permitted Cure Debt (the “Subordinated Debt Cure Right” and,
collectively with the Equity Cure Right, the “Cure Right”),

in an amount equal to (x) two (2) multiplied by (y) the applicable Minimum
Required Revenue less Borrower’s actual Revenue over the relevant testing period
for the applicable Minimum Required Revenue (the “Cure Amount”). The cash
therefrom immediately shall be contributed as equity or subordinated debt (only
as permitted pursuant to Section 9.01), as applicable, to Borrower, and upon the
receipt by Borrower of the Cure Amount pursuant to the exercise of such Cure
Right, such Cure Amount shall be deemed to constitute Revenue of Borrower for
purposes of the Specified Financial Covenants and the Specified Financial
Covenants shall be recalculated for all purposes under the Loan Documents. If,
after giving effect to the foregoing recalculation, Borrower shall then be in
compliance with the requirements of the Specified Financial Covenants, Borrower
shall be deemed to have satisfied the requirements of the Specified Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach of the Specified Financial Covenants that had occurred, the
related Default and Event of Default, shall be deemed cured without any further
action of Borrower or Lenders for all purposes under the Loan Documents.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary the Cure Amount received by
Borrower from investors investing in or lending to Borrower pursuant to
Section 10.03(a) shall be used to immediately prepay the Loans, without any
Prepayment Premium or other prepayment penalty, credited in the order set forth
in Sections 3.03(b)(i)(A)-(E).

SECTION 11

EVENTS OF DEFAULT

11.01 Events of Default. Each of the following events shall constitute an “Event
of Default”:

(a) Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Obligor shall fail to pay any Obligation (other than an amount referred
to in Section 11.01(a)) when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
Obligations payable on demand and consisting of indemnified amounts or costs and
expenses, fifteen (15) days, and (ii) in all other cases, three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or
(ii) prove to have been incorrect in any material respect when made or deemed
made to the extent that such representation or warranty does not otherwise
contain any materiality or Material Adverse Effect qualifier;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, 8.03 (with respect to Borrower’s
existence), 8.11, 8.12, 8.14, 8.16(a), (c), (d) or (e), 9 or 10;

(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in
Section 11.01(a), (b) or (d)) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 or more days;

(f) Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace or cure period as originally provided by the
terms of such Indebtedness;

(g) (i) any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement that has not been cured within the
timeframe permitted thereunder and such event or condition is reasonably likely
to result in a Material Adverse Effect,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------

(ii) any material breach of, or “event of default” or similar event under, the
documentation governing any Material Indebtedness shall occur, or (iii) any
event or condition occurs (A) that results in any Material Indebtedness becoming
due prior to its scheduled maturity or (B) that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 11.01(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness.

(h) any Obligor with assets (at fair market value) constituting more than five
percent (5%) of the asset value of Borrower and its Subsidiaries on a
consolidated basis:

(i) becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii) commits an act of bankruptcy or makes an assignment of its property for the
general benefit of its creditors or makes a proposal (or files a notice of its
intention to do so);

(iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

(iv) applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator, voluntary administrator, receiver and
manager or other similar official for it or any substantial part of its
property; or

(v) takes any action, corporate or otherwise, to approve, effect, consent to or
authorize any of the actions described in this Section 11.01(h) or (i), or
otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof;

(i) any petition is filed, application made or other proceeding instituted
against or in respect of any Obligor with assets (at fair market value)
constituting more than five percent (5%) of the asset value of Borrower and its
Subsidiaries on a consolidated basis (and not removed, dismissed or stayed
within sixty (60) days of the filing or institution thereof):

(i) seeking to adjudicate it an insolvent;

(ii) seeking a receiving order against it;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any federal, provincial
or foreign law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
sixty (60) days after the institution thereof; provided that if an order, decree
or judgment is granted or entered (whether or not entered or subject to appeal)
against Borrower or such Subsidiary thereunder in the interim, such grace period
will cease to apply; provided further that if Borrower or such Subsidiary files
an answer admitting the material allegations of a petition filed against it in
any such proceeding, such grace period will cease to apply;

(j) any other event occurs which, under the laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of
Section 11.01(h) or (i);

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 (or the Equivalent Amount in other currencies), which is not
covered by insurance, shall be rendered against any Obligor or any combination
thereof and the same shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Obligor to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of Borrower and its Subsidiaries in an
aggregate amount exceeding (i) $500,000 in any year or (ii) $750,000 for all
periods until repayment of all Obligations;

(m) a Change of Control (subject, for the avoidance of doubt, to Borrower’s
right to prepay under Section 3.03(b)(ii)) shall have occurred;

(n) a Material Adverse Change shall have occurred;

(o) (i) any Lien created by any of the Security Documents shall at any time not
constitute a valid and perfected Lien on the applicable Collateral (to the
extent perfection is required herein or therein) in favor of the Lenders, free
and clear of all other Liens (other than Permitted Liens), (ii) except for
expiration in accordance with its terms, any of the Security Documents or any
Guarantee of any of the Obligations (including that contained in Section 13)
shall for whatever reason cease to be in full force and effect, or (iii) any of
the Security Documents or any Guarantee of any of the Obligations (including
that contained in Section 13), or the enforceability thereof, shall be
repudiated or contested by any Obligor;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

64



--------------------------------------------------------------------------------

(p) any injunction, whether temporary or permanent, shall be rendered against
any Obligor that prevents the Obligors from selling or manufacturing the Product
or its commercially available successors, or any of their other material and
commercially available products in the United States for more than 45
consecutive calendar days; and

(q) the occurrence of a “Specified Condition” (as defined in the HarT Letter)
when the HarT Letter Counterparty (or its assignee) holds any shares of the
Borrower’s capital stock or another event similar to such “Specified Conditions”
occurs, which occurrence permits such Person to redeem its shares of the
Borrower’s capital stock under the HarT Purchase Agreement, as provided under
the HarT Letter and the Borrower shall fail within 180 days of such occurrence
to do any one of the following: (1) pay off all the Obligations (other than
Obligations that specifically survive termination of this Agreement) hereunder
in full in cash to the Lenders, (2) obtain a waiver or amendment of the HarT
Letter so that the redemption right enjoyed by such Person to redeem its shares
of the Borrower’s capital stock under the HarT Purchase Agreement is waived or
postponed until all the Obligations (other than Obligations that specifically
survive termination) hereunder have been paid in full in cash to the Lenders, or
(3) raise equity proceeds (including in the form of subordinated convertible
debt) in an amount at least equal to the amount that can be redeemed by such
Person under the HarT Letter.

11.02 Remedies.

(a) Upon the occurrence of any Event of Default, then, and in every such event
(other than an Event of Default described in Section 11.01(h), (i) or (j)), and
at any time thereafter during the continuance of such event, Majority Lenders
may, by notice to Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations, shall become due and payable immediately (in the case of the Loans,
at the Redemption Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.

(b) In case of an Event of Default described in Section 11.01(h), (i) or (j),
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
Obligations, shall automatically become due and payable immediately (in the case
of the Loans, at the Redemption Price therefor), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.

(c) Prepayment Premium and Redemption Price. (i) For the avoidance of doubt, the
Prepayment Premium (as a component of the Redemption Price) shall be due and
payable whenever so stated in this Agreement, or by any applicable operation of
law, regardless of the circumstances causing any related acceleration or payment
prior to the Stated Maturity Date, including without limitation any Event of
Default or other failure to comply with the terms of this Agreement, whether or
not notice thereof has been given, or any acceleration by, through, or on
account of any bankruptcy filing.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

65



--------------------------------------------------------------------------------

(ii) For the avoidance of doubt, the Prepayment Premium (as a component of the
Redemption Price) shall be due and payable at any time the Loans become due and
payable prior to the Stated Maturity Date for any reason, whether due to
acceleration pursuant to the terms of this Agreement (in which case it shall be
due immediately, upon the giving of notice to Borrower in accordance with
Section 11.02(a), or automatically, in accordance with Section 11.02(b)), by
operation of law or otherwise (including, without limitation, where bankruptcy
filings or the exercise of any bankruptcy right or power, whether in any plan of
reorganization or otherwise, results or would result in a payment, discharge,
modification or other treatment of the Loans or Loan Documents that would
otherwise evade, avoid, or otherwise disappoint the expectations of Lenders in
receiving the full benefit of their bargained-for Prepayment Premium or
Redemption Price as provided herein). The Obligors and Lenders acknowledge and
agree that any Prepayment Premium due and payable in accordance with this
Agreement shall not constitute unmatured interest, whether under section
502(b)(3) of the Bankruptcy Code or otherwise, but instead is reasonably
calculated to ensure that the Lenders receive the benefit of their bargain under
the terms of this Agreement.

(iii) Each Obligor acknowledges and agrees that the Lenders shall be entitled to
recover the full amount of the Redemption Price in each and every circumstance
such amount is due pursuant to or in connection with this Agreement, including
without limitation in the case of any Obligor’s bankruptcy filing, so that the
Lenders shall receive the benefit of their bargain hereunder and otherwise
receive full recovery as agreed under every possible circumstance, and Borrower
hereby waives any defense to payment, whether such defense may be based in
public policy, ambiguity, or otherwise. Each Obligor further acknowledges and
agrees, and waives any argument to the contrary, that payment of such amount
does not constitute a penalty or an otherwise unenforceable or invalid
obligation. Any damages that the Lenders may suffer or incur resulting from or
arising in connection with any breach by Borrower shall constitute secured
obligations owing to the Lenders.

SECTION 12

MISCELLANEOUS

12.01 No Waiver. No failure on the part of the Lenders to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

12.02 Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy or electronic email) delivered, if to Borrower, another
Obligor or the Lenders, to its address specified on the signature pages hereto
or its Guarantee Assumption Agreement, as the case may be, or at such other
address as shall be designated by such party in a notice to the other parties.
Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given upon receipt of a legible copy thereof, in each
case given or addressed as aforesaid. All such communications provided for
herein by telecopy or electronic email shall be confirmed

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------

in writing promptly after the delivery of such communication (it being
understood that non-receipt of written confirmation of such communication shall
not invalidate such communication). Notwithstanding anything to the contrary in
this Agreement, all notices, documents, certificates and other deliverables to
the Lenders by any Obligor may be made solely to the Control Agent and the
Control Agent shall promptly deliver such notices, documents, certificates and
other deliverables to the other Lenders hereunder.

12.03 Expenses, Indemnification, Etc.

(a) Expenses. Borrower agrees to pay or reimburse (i) the Lenders for all of
their reasonable out of pocket costs and expenses (including the reasonable fees
and expenses of Morrison & Foerster LLP, special counsel to the Lenders, and any
sales, goods and services or other similar taxes applicable thereto, and
printing, reproduction, document delivery, communication and travel costs) in
connection with (x) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the making of the Loans (exclusive of
post-closing costs), (y) post-closing costs and (z) the negotiation or
preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and (ii) the Lenders for all of their out of pocket costs and expenses
(including the fees and expenses of legal counsel) in connection with any
enforcement or collection proceedings resulting from the occurrence of an Event
of Default; provided, however, that Borrower shall not be required to pay or
reimburse any amounts pursuant to Section 12.03(a)(i)(x) in excess of the
Closing Expense Cap; provided further that, so long as the first Borrowing is
made, then such fees shall be credited from the fees paid by the Borrower
pursuant to the Fee Letter.

(b) Indemnification. Borrower hereby indemnifies the Lenders, their Affiliates,
and their respective directors, officers, employees, attorneys, agents, advisors
and controlling parties (each, an “Indemnified Party”) from and against, and
agrees to hold them harmless against, any and all Claims and Losses of any kind
(including reasonable fees and disbursements of counsel), joint or several, that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or any
use made or proposed to be made with the proceeds of the Loans, whether or not
such investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Section 6 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such Claim or Loss is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. No Obligor shall assert any claim
against any Indemnified Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans. Borrower, its Subsidiaries and Affiliates and their respective
directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party.”
No Lender shall assert any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

67



--------------------------------------------------------------------------------

claim against any Borrower Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans.

12.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by Borrower and the Majority Lenders. Any consent,
approval (including without limitation any approval of or authorization for any
amendment to any of the Loan Documents), instruction or other expression of the
Lenders under any of the Loan Documents may be obtained by an instrument in
writing signed in one or more counterparts by Majority Lenders; provided
however, that the consent of all of the Lenders shall be required to:

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii) amend the provisions of Section 6;

(iii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto otherwise
than pursuant to the terms hereof or thereof; or

(iv) amend this Section 12.04.

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

12.05 Successors and Assigns.

(a) General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Majority Lenders, other than in connection with a Reverse Merger Transaction.
Any of the Lenders may assign or otherwise transfer any of their rights or
obligations hereunder to an assignee in accordance with the provisions of
Section 12.05(b), (ii) by way of participation in accordance with the provisions
of Section 12.05(e) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 12.05(g). Any other attempted
assignment or transfer by any Lender shall be null and void.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

68



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 12.05(d) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any of the Lenders may at any time assign to one or
more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of their rights and obligations
under this Agreement (including all or a portion of the Commitment and the Loans
at the time owing to it); provided, however, that no such assignment shall be
made to Borrower, an Affiliate of Borrower, or any employees or directors of
Borrower or any other Person that is not an Eligible Transferee (which
restriction shall not apply to (A) an assignment by a Lender in connection with
(x) assignments by such Lender due to a forced divestiture at the request of any
regulatory agency; or (y) upon the occurrence of a default, event of default or
similar occurrence with respect to such Lender’s own financing or securitization
transactions, or (B) a pledge of assets by a Lender in connection with such
Lender’s own financing or securitization transactions). Subject to the recording
thereof by the Lenders pursuant to Section 12.05(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of
the Lenders under this Agreement, and correspondingly the assigning Lender
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of a Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 5 and Section 12.03. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.05(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.05(e).

(c) Amendments to Loan Documents. Each of the Lenders and the Obligors agrees to
enter into such amendments to the Loan Documents, and such additional Security
Documents and other instruments and agreements, in each case in form and
substance reasonably acceptable to the Lenders and the Obligors, as shall
reasonably be necessary to implement and give effect to any assignment made
under this Section 12.05.

(d) Register. Each Lender, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices (which shall be the office of the
Control Agent) a register for the recordation of the name and address of any
assignee of the Lenders and the Commitment and outstanding principal amount of
the Loans owing thereto (including any interest on such Loans) (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and
Borrower shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as the “Lender” hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything else in the Note(s)
to the contrary, the right to the principal of, and stated interest on, the
Note(s) may be transferred only if the transfer is registered on such record of
ownership and the transferee is

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

69



--------------------------------------------------------------------------------

identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of the Note(s) (as recorded on such
record of ownership) as the owner in fact thereof for all purposes and shall not
be bound to recognize any equitable or other claim to or interest in the Note(s)
on the part of any other person or entity. Upon surrender of the Note(s) to the
Lender for registration of transfer, within thirty (30) days thereafter, the
Lender shall deliver a new Note(s) in substantially the form of Exhibit C-1 or
C-2, as applicable, in exchange therefor, in an aggregate principal amount equal
to the unpaid principal amount of the surrendered Note(s).

(e) Participations. Any of the Lenders may at any time, without the consent of,
or notice to, Borrower, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with the Lenders
in connection therewith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Borrower agrees that each Participant shall be entitled to the
benefits of Section 5 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 12.05(b); provided that such
Participant (A) agrees to be subject to the provisions of Section 5.03(g) as if
it were an assignee under Section 12.05(b); and (B) shall not be entitled to
receive any greater payment under Sections 5.01 or 5.03 with respect to any
participation, than its participating Lender would have been entitled to
receive. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 4.04(a) as though it were the Lender.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.03 than a Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent.

(g) Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

70



--------------------------------------------------------------------------------

12.06 Survival. The obligations of Borrower under Sections 5.01, 5.02, 5.03,
12.03, 12.05, 12.09, 12.10, 12.11, 12.12, 12.13, 12.14 and Section 13 (solely to
the extent guaranteeing any of the obligations under the foregoing Sections)
shall survive the repayment of the Loans and the termination of the Commitment
and, in the case of the Lenders’ assignment of any interest in the Commitment or
the Loans hereunder, shall survive, in the case of any event or circumstance
that occurred prior to the effective date of such assignment, the making of such
assignment, notwithstanding that the Lenders may cease to be “Lenders”
hereunder. In addition, each representation and warranty made, or deemed to be
made by a notice of the Loans, herein or pursuant hereto shall survive the
making of such representation and warranty.

12.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

12.09 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

12.10 Jurisdiction, Service of Process and Venue.

(a) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 12.10(a) is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with jurisdiction. To the extent allowed by
applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

(b) Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of the Lenders to serve any such process or summonses in any other
manner permitted by applicable law.

(c) Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by law any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
A final judgment (in respect of which time for all appeals has elapsed) in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------

any such suit, action or proceeding shall be conclusive and may be enforced in
any court to the jurisdiction of which such Obligor is or may be subject, by
suit upon judgment.

12.11 Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

12.12 Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

12.13 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

12.14 Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

12.15 No Fiduciary Relationship. Borrower acknowledges that the Lenders have no
fiduciary relationship with, or fiduciary duty to, Borrower arising out of or in
connection with this Agreement or the other Loan Documents, and the relationship
between the Lenders and Borrower is solely that of creditor and debtor. This
Agreement and the other Loan Documents do not create a joint venture among the
parties.

12.16 Confidentiality. The Lenders agree to maintain the confidentiality of the
Confidential Information (as defined in the Non-Disclosure Agreement (defined
below)) in accordance with the terms of that certain non-disclosure agreement
dated May 20, 2014 between Borrower and Capital Royalty L.P. (the
“Non-Disclosure Agreement”). Any new Lender that becomes party to this Agreement
hereby agrees to be bound by the terms of the Non-Disclosure Agreement. The
parties to this Agreement shall prepare a mutually agreeable press release
announcing the completion of this transaction on the First Borrowing Date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

72



--------------------------------------------------------------------------------

12.17 USA PATRIOT Act. The Lenders hereby notify Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), they are required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Act.

12.18 Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

12.19 Certain Waivers.

(a) Real Property Security Waivers.

(i) Each Obligor acknowledges that all or any portion of the Obligations may now
or hereafter be secured by a Lien or Liens upon real property evidenced by
certain documents including, without limitation, deeds of trust and assignments
of rents. Lenders may, pursuant to the terms of said real property security
documents and applicable law, foreclose under all or any portion of one or more
of said Liens by means of judicial or nonjudicial sale or sales. Each Obligor
agrees that Lenders may exercise whatever rights and remedies they may have with
respect to said real property security, all without affecting the liability of
any Obligor under the Loan Documents, except to the extent Lenders realize
payment by such action or proceeding. No election to proceed in one form of
action or against any party, or on any obligation shall constitute a waiver of
Lenders’ rights to proceed in any other form of action or against any Obligor or
any other Person, or diminish the liability of any Obligor, or affect the right
of Lenders to proceed against any Obligor for any deficiency, except to the
extent Lenders realize payment by such action, notwithstanding the effect of
such action upon any Obligor’s rights of subrogation, reimbursement or
indemnity, if any, against Obligor or any other Person.

(ii) To the extent permitted under applicable law, each Obligor hereby waives
any rights and defenses that are or may become available to such Obligor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

73



--------------------------------------------------------------------------------

(iii) To the extent permitted under applicable law, each Obligor hereby waives
all rights and defenses that such Obligor may have because the Obligations are
or may be secured by real property. This means, among other things:

(A) Lenders may collect from any Obligor without first foreclosing on any real
or personal property collateral pledged by any other Obligor;

(B) If Lenders foreclose on any real property collateral pledged by any Obligor:

(1) The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;

(2) Lenders may collect from each Obligor even if Lenders, by foreclosing on the
real property collateral, have destroyed any right that such Obligor may have to
collect from any other Obligor; and

(3) To the extent permitted under applicable law, this is an unconditional and
irrevocable waiver of any rights and defenses each Obligor may have because the
Obligations are or may be secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure.

(iv) To the extent permitted under applicable law, each Obligor waives all
rights and defenses arising out of an election of remedies by Lenders, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Obligor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

(b) Waiver of Marshaling. WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED. TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, EACH OBLIGOR HEREBY WAIVES ANY RIGHTS AND
DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO SUCH OBLIGOR BY REASON OF SECTIONS
2899 AND 3433 OF THE CALIFORNIA CIVIL CODE.

SECTION 13

GUARANTEE

13.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Lenders and their successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans and all fees and other amounts from time
to time owing to the Lenders by Borrower under this Agreement or under any other
Loan Document and by any other Obligor under any of the Loan

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

74



--------------------------------------------------------------------------------

Documents, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Subsidiary Guarantors hereby further jointly and severally agree that if
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

13.02 Authorization; Other Agreements. Upon the occurrence and during the
continuation of an Event of Default, the Lenders are hereby authorized, without
notice to or demand upon the Subsidiary Guarantors and without discharging or
otherwise affecting the obligations of the Subsidiary Guarantors hereunder and
without incurring any liability hereunder, from time to time, to do each of the
following:

(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Obligation or any Loan Document;

(b) apply to the Obligations any sums by whomever paid or however realized to
any Obligation in such order as provided in the Loan Documents;

(c) refund at any time any payment received by any Lender in respect of any
Obligation;

(d) (i) dispose of, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Obligation or any other guaranty therefor in any manner, (ii) receive, take and
hold additional Collateral to secure any Obligation, (iii) add, release or
substitute any one or more other guarantor, maker or endorser of any Obligation
or any part thereof and (iv) otherwise deal in any manner with Borrower and any
other guarantor, maker or endorser of any Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Obligations.

13.03 Guaranty Absolute and Unconditional. Each Subsidiary Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Section 13 are irrevocable, absolute and unconditional
and shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Section 13, in each case except as
otherwise agreed in writing by the Majority Lenders):

(a) the invalidity or unenforceability of any obligation of Borrower or any
other guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Obligations or any part thereof;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

75



--------------------------------------------------------------------------------

(b) the absence of (i) any attempt to collect any Obligation or any part thereof
from Borrower or any other guarantor or other action to enforce the same or
(ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any other guarantor or any
other Subsidiaries of Borrower or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Obligation (or any interest thereon)
in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other
disposition of any Collateral or any election following the occurrence of an
Event of Default by any Lender to proceed separately against any Collateral in
accordance with such Lender’s rights under any applicable requirement of law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any other
guarantor or any other Subsidiaries of Borrower, in each case other than the
payment in full of the Obligations.

13.04 Waivers. Each Subsidiary Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable, (d) any other notice in
respect of any Obligation or any part thereof, and any defense arising by reason
of any disability or other defense of Borrower or any other guarantor, (e) any
obligation of any Lender to mitigate damages and (f) any other defense available
to sureties. Each Subsidiary Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against Borrower or any
other guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Obligor or set off any of its obligations to such other Obligor against
obligations of such Obligor to such Subsidiary Guarantor. No obligation of any
Subsidiary Guarantor hereunder shall be discharged other than by complete
performance.

13.05 Reliance. Each Subsidiary Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of Borrower, each other
guarantor and any other guarantor, maker or endorser of any Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Obligation or any part thereof that diligent inquiry would reveal, and
each Subsidiary Guarantor hereby agrees that no Lender shall have any duty to
advise such Subsidiary Guarantor of information known to it regarding such
condition or any such circumstances. In the event any Lender, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Subsidiary Guarantor, such Lender shall be

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

76



--------------------------------------------------------------------------------

under no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Lender, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to such Subsidiary Guarantor.

13.06 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 13 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Lenders on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

13.07 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitment of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 13.01, whether by subrogation
or otherwise, against Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

13.08 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of Borrower
under this Agreement and under the other Loan Documents may be declared to be
forthwith due and payable as provided in Section 11 (and shall be deemed to have
become automatically due and payable in the circumstances provided in
Section 11) for purposes of Section 13.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 13.01.

13.09 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 13 constitutes an instrument for
the payment of money, and consents and agrees that the Lenders, at their sole
option, in the event of a dispute by such Subsidiary Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed by motion for summary
judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

13.10 Continuing Guarantee. The guarantee in this Section 13 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

13.11 Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

77



--------------------------------------------------------------------------------

Obligations, each other Subsidiary Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Subsidiary Guarantor’s Pro rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 13.11 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 13 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 13.11, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the First Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

13.12 General Limitation on Guarantee Obligations. In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 13.01 would otherwise, taking into account the provisions of
Section 13.11, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 13.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Lenders or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

[Signature Pages Follow]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: VIEWRAY INCORPORATED By  

/s/ David Chandler

Name:   David Chandler Title:   Chief Financial Officer

 

Address for Notices: ViewRay Incorporated 2 Thermo Fisher Way Oakwood Village,
Ohio 44146 Attn:     David Chandler Tel.:     1 440.703.3210 Fax:     1
800.417.3459 Email:    ddchandler@viewray.com

[Signature Page to Term Loan Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.   By   

CAPITAL ROYALTY PARTNERS II GP L.P.,

its General Partner

        By  

CAPITAL ROYALTY PARTNERS II GP LLC,

its General Partner

          By  

/s/ Charles Tate

          Name:   Charles Tate           Title:   Sole Member   

CAPITAL ROYALTY PARTNERS II – PARALLEL

FUND “A” L.P.

     By   

CAPITAL ROYALTY PARTNERS

II – PARALLEL FUND “A” GP L.P.,

its General Partner

        By  

CAPITAL ROYALTY PARTNERS

II – PARALLEL FUND “A” GP LLC,

its General Partner

          By  

/s/ Charles Tate

          Name:   Charles Tate           Title:   Sole Member    CAPITAL ROYALTY
PARTNERS II (CAYMAN) L.P.      By   

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

        By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

          By  

/s/ Charles Tate

          Name:   Charles Tate           Title:   Sole Member      Witness:   

/s/ Nicole Nesson

     Name:    Nicole Nesson   

 

[Signature Page to Term Loan Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.   By  

PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P.,

its General Partner

    By    PARALLEL INVESTMENT OPPORTUNITIES        PARTNERS II GP LLC, its
General Partner        By  

/s/ Charles Tate

          Name:   Charles Tate           Title:   Sole Member   

Address for Notices:

 

1000 Main Street, Suite 2500 Houston, TX 77002 Attn:    General Counsel Tel.:   
713.209.7350 Fax:    713.209.7351 Email:    adorenbaum@crglp.com

 

[Signature Page to Term Loan Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

Lender

   Commitment      Proportionate
Share  

Capital Royalty Partners II L.P.

   $ 25,000,000         50.00 % 

Capital Royalty Partners II – Parallel Fund “A” L.P.

   $ 13,333,334         26.67 % 

Capital Royalty Partners II (Cayman) L.P.

   $ 8,333,333         16.67 % 

Parallel Investment Opportunities Partners II L.P.

   $ 3,333,333         6.66 %    

 

 

    

 

 

 

TOTAL

   $ 50,000,000         100.00 %    

 

 

    

 

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.05(b)

to Term Loan Agreement

CERTAIN INTELLECTUAL PROPERTY

Patents:

(ViewRay Incorporated has full ownership of all patents and applications listed
in the chart below except entries with docket numbers that begin with 501, which
are owned by the University of Florida Research Foundation and exclusively
licensed to ViewRay Incorporated in the field of healthcare, and the entries
with docket numbers that begin with CW, which are jointly owned by ViewRay
Incorporated and Case Western Reserve University)

 

Docket

  

Country

  

Type

  

Status

  

App No. /

Patent No.

  

Filed /

Issued

  

Title

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Trademarks:

(All applications and registrations owned by ViewRay Incorporated)

 

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

US

   MRIdian    10    Allowed    86/258274    Apr. 21, 2014

Australia

   MRIdian    10    Pending    A0045798    Oct. 19, 2014

China

   MRIdian    10    Pending    A0045798    Oct. 19, 2014

European Community

   MRIdian    10    Pending    A0045798    Oct. 19, 2014

Int’l Registration – Madrid

   MRIdian    10    Registered    A0045798 1237522   

Oct. 19, 2014

 

Oct. 19, 2014

Japan

   MRIdian    10    Pending    A0045798    Oct. 19, 2014

Mexico

   MRIdian    10    Pending    A0045798    Oct. 19, 2014

Australia

   VIEWRAY    9, 10, 44    Registered    A0040816   

Feb. 12, 2014

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

            1215715    Feb. 12, 2014

Canada

   VIEWRAY    9, 10, 44    Pending    1663817    Feb. 13, 2014

China

   VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12, 2014

European Community

   VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12, 2014

Hong Kong

   VIEWRAY    9, 10, 44    Registered    302922057   

Mar. 12, 2014

 

Jan. 23, 2015

Int’l Registration – Madrid

   VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Japan

   VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Republic of Korea

   VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12, 2014

Macau

   VIEWRAY    9    Published    N/90118   

Aug. 29, 2014

 

Nov. 19, 2014

Macau

   VIEWRAY    10    Published    N/90119   

Aug. 29,2014

 

Nov. 19, 2014

Macau

   VIEWRAY    44    Published    N/90120   

Aug. 29, 2014

 

Nov. 19, 2014

Mexico

   VIEWRAY    9,10,44    Pending    A0040816    Feb. 12, 2014

Russia

   VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12, 2014

Singapore

   VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Taiwan

   VIEWRAY    9, 10, 44    Pending    103008127    Feb. 14, 2014

United Arab Emirates

   VIEWRAY    10    Allowed    189405    Apr. 1, 2013

US

   VIEWRAY    44    Published    86/041992   

Aug. 19, 2013

 

Mar. 11, 2014

US

   VIEWRAY    9,10    Registered    86975678    Aug. 19, 2013

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

            4682953    Feb. 3, 2015

Australia

   VIEWRAY & DESIGN    9, 10, 44    Registered    A0040852   

Feb. 14, 2014

 

Feb. 14, 2015

Canada

   VIEWRAY & DESIGN    9, 10, 44    Pending    1663818    Feb. 13, 2014

China

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

European Community

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

Hong Kong

   VIEWRAY & DESIGN    9, 10, 44    Registered    302922101   

Mar. 12, 2014

 

Jan. 23, 2015

Int’l Registration – Madrid

   VIEWRAY & DESIGN    9, 10,44    Registered   

A0040852

 

1213096

  

Feb. 14, 2014

 

Feb. 14, 2014

Japan

   VIEWRAY & DESIGN    9, 10, 44    Registered   

A0040852

 

1213096

  

Feb. 14, 2014

 

Feb. 14, 2014

Korea

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

Macau

   VIEWRAY & DESIGN    9    Published    N/89338    Aug. 12, 2014

Macau

   VIEWRAY & DESIGN    10    Published    N/89339    Aug. 12, 2014

Macau

   VIEWRAY & DESIGN    44    Published    N/89340    Aug. 12, 2014

Mexico

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

Russia

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

Singapore

   VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014

Taiwan

   VIEWRAY & DESIGN    9, 10, 44    Pending    103008367    Feb. 17, 2014

US

   VIEWRAY & DESIGN    44    Allowed    86/042168    Aug. 19, 2013

US

   VIEWRAY & DESIGN    9, 10    Registered    86/975676 4718232   

Aug. 19, 2013

 

Apr. 7, 2015

United Arab Emirates

   VIEWRAY & DESIGN    10    Published    206369    Feb. 18, 2014

United Arab Emirates

   VIEWRAY & DESIGN    44    Published    206370    Feb. 18, 2014

United Arab Emirates

   VIEWRAY & DESIGN    9    Published    206367    Feb. 18, 2014

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

Australia

   VISIBLY DIFFERENT    9, 10, 44    Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Canada

   VISIBLY DIFFERENT    9, 10,44    Pending    1663819    Feb. 13, 2014

China

   VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014

European Community

   VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014

Int’l Registration – Madrid

   VISIBLY DIFFERENT    9, 10, 44    Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Japan

   VISIBLY DIFFERENT    9, 10, 44    Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Mexico

   VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014

Russia

   VISIBLY DIFFERENT    9,10, 44    Pending    A0040837    Feb. 14, 2014

Singapore

   VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014

Taiwan

   VISIBLY DIFFERENT    9, 10, 44    Allowed    103008366    Feb. 17, 2014

US

   VISIBLY DIFFERENT    44    Allowed    86/042072    Aug. 19, 2013

US

   VISIBLY DIFFERENT    9,10    Registered    86/975677 4682952   

Aug. 19, 2013

 

Feb. 3, 2015

United Arab Emirates

   VISIBLY DIFFERENT    9    Published    206364    Feb. 18, 2014

United Arab Emirates

   VISIBLY DIFFERENT    10    Published    206365    Feb. 18, 2014

United Arab Emirates

   VISIBLY DIFFERENT    44    Published    206366    Feb. 18, 2014

Copyrights:

Borrower has not applied for any copyright registrations.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.05(c)

to Term Loan Agreement

MATERIAL INTELLECTUAL PROPERTY

Patents:

(ViewRay Incorporated has full ownership of all patents and applications listed
in the chart below except entries with docket numbers that begin with 501, which
are owned by the University of Florida Research Foundation and exclusively
licensed to ViewRay Incorporated in the field of healthcare, and the entries
with docket numbers that begin with CW, which are jointly owned by ViewRay
Incorporated and Case Western Reserve University)

 

Docket

  

Country

  

Type

  

Status

  

App No. /

Patent No.

  

Filed /

Issued

  

Title

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Trademarks:

(All applications and registrations owned by ViewRay Incorporated)

 

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration No.

  

Filing Date/

Registration Date

US    MRIdian    10    Allowed    86/258274    Apr. 21, 2014 Australia   
MRIdian    10    Pending    A0045798    Oct. 19, 2014 China    MRIdian    10   
Pending    A0045798    Oct. 19, 2014 European Community    MRIdian    10   
Pending    A0045798    Oct. 19, 2014 Int’l Registration – Madrid    MRIdian   
10    Registered    A0045798 1237522   

Oct. 19, 2014

 

Oct. 19, 2014

Japan    MRIdian    10    Pending    A0045798    Oct. 19, 2014 Mexico    MRIdian
   10    Pending    A0045798    Oct. 19, 2014 Australia    VIEWRAY    9, 10, 44
   Registered    A0040816    Feb. 12, 2014

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

            1215715    Feb. 12, 2014 Canada    VIEWRAY    9, 10, 44    Pending
   1663817    Feb. 13, 2014 China    VIEWRAY    9, 10, 44    Pending    A0040816
   Feb. 12, 2014 European Community    VIEWRAY    9, 10, 44    Pending   
A0040816    Feb. 12, 2014 Hong Kong    VIEWRAY    9, 10, 44    Registered   
302922057   

Mar. 12, 2014

 

Jan. 23, 2015

Int’l Registration – Madrid    VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Japan    VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Republic of Korea    VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12,
2014 Macau    VIEWRAY    9    Published    N/90118   

Aug.29, 2014

 

Nov. 19, 2014

Macau    VIEWRAY    10    Published    N/90119   

Aug. 29,2014

 

Nov. 19, 2014

Macau    VIEWRAY    44    Published    N/90120   

Aug. 29, 2014

 

Nov. 19, 2014

Mexico    VIEWRAY    9,10,44    Pending    A0040816    Feb. 12, 2014 Russia   
VIEWRAY    9, 10, 44    Pending    A0040816    Feb. 12, 2014 Singapore   
VIEWRAY    9, 10, 44    Registered   

A0040816

 

1215715

  

Feb. 12, 2014

 

Feb. 12, 2014

Taiwan    VIEWRAY    9, 10, 44    Pending    103008127    Feb. 14, 2014 United
Arab Emirates    VIEWRAY    10    Allowed    189405    Apr. 1, 2013 US   
VIEWRAY    44    Published    86/041992   

Aug. 19, 2013

 

Mar. 11, 2014

US    VIEWRAY    9,10    Registered    86975678    Aug. 19, 2013

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

            4682953    Feb. 3, 2015 Australia    VIEWRAY & DESIGN    9, 10, 44
   Registered    A0040852   

Feb. 14, 2014

 

Feb. 14, 2015

Canada    VIEWRAY & DESIGN    9, 10, 44    Pending    1663818    Feb. 13, 2014
China    VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014
European Community    VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852   
Feb. 14, 2014 Hong Kong    VIEWRAY & DESIGN    9, 10, 44    Registered   
302922101   

Mar. 12, 2014

 

Jan. 23, 2015

Int’l Registration – Madrid    VIEWRAY & DESIGN    9, 10,44    Registered   

A0040852

 

1213096

  

Feb. 14, 2014

 

Feb. 14, 2014

Japan    VIEWRAY & DESIGN    9, 10, 44    Registered   

A0040852

 

1213096

  

Feb. 14, 2014

 

Feb. 14, 2014

Korea    VIEWRAY & DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014
Macau    VIEWRAY & DESIGN    9    Published    N/89338    Aug. 12, 2014 Macau   
VIEWRAY & DESIGN    10    Published    N/89339    Aug. 12, 2014 Macau    VIEWRAY
& DESIGN    44    Published    N/89340    Aug. 12, 2014 Mexico    VIEWRAY &
DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014 Russia    VIEWRAY &
DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014 Singapore    VIEWRAY
& DESIGN    9, 10, 44    Pending    A0040852    Feb. 14, 2014 Taiwan    VIEWRAY
& DESIGN    9, 10, 44    Pending    103008367    Feb. 17, 2014 US    VIEWRAY &
DESIGN    44    Allowed    86/042168    Aug. 19, 2013 US    VIEWRAY & DESIGN   
9, 10    Registered   

86/975676

4718232

  

Aug. 19, 2013

 

Apr. 7, 2015

United Arab Emirates    VIEWRAY & DESIGN    10    Published    206369    Feb.
18, 2014 United Arab Emirates    VIEWRAY & DESIGN    44    Published    206370
   Feb. 18, 2014 United Arab Emirates    VIEWRAY & DESIGN    9    Published   
206367    Feb. 18, 2014

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Country

  

Trademark

  

Classes

  

Status

  

Serial No./

Registration

No.

  

Filing Date/

Registration

Date

Australia    VISIBLY DIFFERENT    9, 10, 44    Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Canada    VISIBLY DIFFERENT    9, 10,44    Pending    1663819    Feb. 13, 2014
China    VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014
European Community    VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837   
Feb. 14, 2014 Int’l Registration – Madrid    VISIBLY DIFFERENT    9, 10, 44   
Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Japan    VISIBLY DIFFERENT    9, 10, 44    Registered   

A0040837

 

1215717

  

Feb. 14, 2014

 

Feb. 14, 2014

Mexico    VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14, 2014
Russia    VISIBLY DIFFERENT    9,10, 44    Pending    A0040837    Feb. 14, 2014
Singapore    VISIBLY DIFFERENT    9, 10, 44    Pending    A0040837    Feb. 14,
2014 Taiwan    VISIBLY DIFFERENT    9, 10, 44    Allowed    103008366    Feb.
17, 2014 US    VISIBLY DIFFERENT    44    Allowed    86/042072    Aug. 19, 2013
US    VISIBLY DIFFERENT    9,10    Registered   

86/975677

4682952

  

Aug. 19, 2013

 

Feb. 3, 2015

United Arab Emirates    VISIBLY DIFFERENT    9    Published    206364    Feb.
18, 2014 United Arab Emirates    VISIBLY DIFFERENT    10    Published    206365
   Feb. 18, 2014 United Arab Emirates    VISIBLY DIFFERENT    44    Published   
206366    Feb. 18, 2014

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.06

to Term Loan Agreement

CERTAIN LITIGATION

None.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.08

to Term Loan Agreement

TAXES

The Company has no outstanding taxes due as of May 15, 2015 except for the
following:

 

  •   The Company currently owes $144,352 to the United States Treasury related
to Medical Device Excise Tax, and

 

  •   The Company owes $31,356 to California Board of Equalization related to
Sales Tax penalties, for which we will be requesting a waiver.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.12

to Term Loan Agreement

INFORMATION REGARDING SUBSIDIARIES

 

Subsidiary

  Jurisdiction of
Organization   Direct Equity
Holder   Percentage of
Subsidiary held
by Direct
Equity Holder N/A                  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.13(a)

to Term Loan Agreement

EXISTING INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES

Part I

The following are the Company’s existing indebtedness as of May 15, 2015:

 

  •   Loan Agreement, between the Company, as Borrower, and County of Cuyahoga,
Ohio, as Lender, dated December 15, 2008, for an $800,000 Loan, of which
$240,000 in principal amount is currently outstanding, for Renovation of the
premises at 2 Thermo Fisher Way, Village of Oakwood, Cuyahoga County, Ohio
44146.

 

  •   The Company has $8,140,000 in deposits received from customers related to
purchase agreements of MRIdian system.

 

  •   Irrevocable Standby Letter of Credit No. SCL015925, between the Company,
as applicant, and the Ohio Department of Health, as Beneficiary, dated
February 8, 2010, for $102,545. The Company has restricted cash deposits to
cover this obligation.

 

  •   Irrevocable Standby Letter of Credit No. 18121999-00-000, between the
Company, as Applicant, and BXP Research Park LP, as Beneficiary, dated July 21,
2014, for $450,137.52. The Company has restricted cash deposits to cover this
obligation.

Part II

N/A

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.13(b)

to Term Loan Agreement

LIENS GRANTED BY THE OBLIGORS

Part I

Liens securing Indebtedness from Schedule 7.13(a).

Part II

N/A

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.14

to Term Loan Agreement

MATERIAL AGREEMENTS OF OBLIGORS

 

(1) Standard Exclusive License Agreement with Sublicensing Terms, dated
December 15, 2004, between the Company and the University of Florida Research
Foundation, Inc., as amended by Amendment No. 1 dated December 6, 2007.

 

(2) Development and Supply Agreement, dated June 17, 2008, between the Company
and Siemens Aktiengesellschaft, Healthcare Sector as amended by Amendment No. 1,
dated December 1, 2009, Amendment No. 2, dated May 4, 2010, Amendment No. 3,
dated February 2, 2011, Contract Amendment No. 4 dated May 1, 2012, Contract
Amendment No. 5, dated May 30, 2012 and Contract Amendment No. 6, dated
February 21, 2014.

 

(3) Amended and Restated Joint Development and Supply Agreement, dated May 15,
2008, between the Company and 3DLine GmbH, as amended by Amendment No. 1, dated
August 13, 2008 between the Company and Euromechanics Medical GmbH (successor by
merger to 3DLine GmbH), and Amendment No. 2, dated November 27, 2009 between the
Company and Euromechanics Medical GmbH with outstanding purchase orders in the
aggregate of $1.0 million.

 

(4) Development and Supply Agreement, dated July 9, 2009, between Company and
Tesla Engineering Limited, as amended by Amendment to Development and Supply
Agreement dated as of January 20, 2015 with outstanding purchase orders in the
aggregate of $804,000.

 

(5) Development and Supply Agreement, dated as of June 24, 2009, between the
Company and Manufacturing Science Corporation with outstanding purchase orders
in the aggregate of $300,000.

 

(6) Development and Supply Agreement entered into as of June 1, 2010, between
the Company and Quality Electrodynamics, LLC.

 

(7) Cobalt-60 Source Supply and Removal Agreement, dated December 19, 2013,
between the Company and Best Theratronics, Ltd. with outstanding purchase orders
in the aggregate of $1.1 million.

 

(8) Manufacturing and Supply Agreement, dated September 18, 2013, between the
Company and Japan Superconducting Technology, Inc. for the manufacture of
superconducting magnets based upon the design used with Agilent with outstanding
purchase orders in the aggregate amount of $4.5 million.

 

(9) Development and Supply Agreement dated July 2, 2010, between the Company and
PEKO Precision Products, Inc. with outstanding purchase orders in the aggregate
amount of $3.0 million.

 

(10) Custom Products Agreement, dated as of April 6, 2012, between the Company
and the OEM Computing Solutions Group of Arrow Electronics, Inc., with
outstanding purchase orders of $521,000.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(11) Master Clinical Research Agreement dated April 1, 2012, between the Company
and The Washington University.

 

(12) Loan Agreement, dated December 15, 2008, between the Company and the County
of Cuyahoga, Ohio, under which $240,000 in principal amount is currently
outstanding, including the following exhibits:

 

  (a) Security Agreement, dated December 15, 2008, between the Company and the
County of Cuyahoga, Ohio,

 

  (b) Note in the amount of $800,000, dated December 15, 2008, between the
Company and the County of Cuyahoga, Ohio, and

 

  (c) Amendment and Ratification Agreement, dated December 15, 2008, between the
Company and the County of Cuyahoga, Ohio.

 

(13) Lease, dated April 17, 2008, between the Company and Cleveland Industrial
Portfolio, LLC (for Broad Oak Building III, 2 Thermo Fisher Way, Oakwood, OH),
as amended by that certain First Amendment to Lease, dated April 16, 2013 and
Second Amendment to Lease dated August 15, 2014.1

 

(14) Lease, dated June 19, 2014, between the Company and BXP Research Park LP
(for the Company’s office located at 815 E. Middlefield Road, Mountain View,
California).

 

(15) Manufacturing and Supply Agreement, dated as of July 28, 2014, between the
Company and Aerojet Ordinance Tennessee.

 

(16) Employment Agreement between the Company and Chris A. Raanes, dated as of
January 18, 2013.

 

(17) That certain offer letter between the Company and David Chandler, dated as
of October 13, 2010.

 

(18) That certain offer letter between the Company and James Dempsey, dated as
of January 8, 2008.

 

(19) That certain offer letter between the Company and Doug Keare, dated as of
April 30, 2015.

 

 

1  This lease was assigned by Cleveland Industrial Portfolio, LLC to Great Lakes
Industrial Portfolio AB Biynah, LLC as of May 19, 2014.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.15

to Term Loan Agreement

RESTRICTIVE AGREEMENTS

 

(1) Standard Exclusive License Agreement with Sublicensing Terms, dated
December 15, 2004, between the Company and the University of Florida Research
Foundation, Inc., as amended by Amendment No. 1 dated December 6, 2007.

 

(2) Lease, dated June 19, 2014, between the Company and BXP Research Park LP
(for the Company’s office located at 815 E. Middlefield Road, Mountain View,
California).

 

(3) Cobalt-60 Source Supply and Removal Agreement, dated December 19, 2013,
between the Company and Best Theratronics, Ltd. with outstanding purchase orders
in the aggregate of $1.1 million.

 

(4) Loan Agreement, dated December 15, 2008, between the Company and the County
of Cuyahoga, Ohio.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.16

to Term Loan Agreement

REAL PROPERTY OWNED OR LEASED BY BORROWER OR ANY SUBSIDIARY

815 E. Middlefield Road, Mountain View, California 94043 (leased).

2 Thermo Fisher Way, Oakwood, Ohio 44146 (leased).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 7.17

to Term Loan Agreement

PENSION MATTERS

ViewRay Incorporated benefits are offered through Trinet HR Corporation, which
include: Health; Medical, Dental & Vision; Life/Disability: Life and AD&D,
Supplemental AD&D, Short Term Disability, Long Term Disability; Flexible
Spending: FSA Health & FSA Daycare. The Company also has a 401 (k) plan, which
does not include company contributions.

ViewRay Incorporated provides commission through its 2010 Sales Compensation
Plan for Vice Presidents of Sales, Regional Sales Directors, District Managers
and Sales Specialists. From time to time the Company may restructure the Sales
Compensation Plan to meet the Company’s sales objectives.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 9.05

to Term Loan Agreement

EXISTING INVESTMENTS

None.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 9.10

to Term Loan Agreement

TRANSACTIONS WITH AFFILIATES

None.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 9.14

to Term Loan Agreement

PERMITTED SALES AND LEASEBACKS

None.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit A

to Term Loan Agreement

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a                     [corporation][limited liability
company] (the “Additional Subsidiary Guarantor”), in favor of Capital Royalty
Partners II L.P., Capital Royalty Partners II – Parallel Fund “A” L.P., Capital
Royalty Partners II (Cayman) L.P. and Parallel Investment Opportunities
Partners II L.P., as Lenders (together with their successors and assigns, the
“Lenders”) under that certain Term Loan Agreement, dated as of June 26, 2015 (as
amended, restated, supplemented or otherwise modified, renewed, refinanced or
replaced, the “Loan Agreement”), among VIEWRAY INCORPORATED, a Delaware
corporation (“Borrower”), the lenders party thereto and the Subsidiary
Guarantors party thereto.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 13.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 13 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and
in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Agreement and the other Loan Documents, as if each
reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to the Lenders.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to Term Loan Agreement

FORM OF NOTICE OF BORROWING

Date : [                    ]

 

To: Capital Royalty Partners II L.P. and the other Lenders

1000 Main Street, Suite 2500

Houston, TX 77002

Attn: General Counsel

 

  Re: Borrowing under Term Loan Agreement

Ladies and Gentlemen:

The undersigned, VIEWRAY INCORPORATED, a Delaware corporation (“Borrower”),
refers to the Term Loan Agreement, dated as of June 26, 2015 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Borrower, Capital Royalty Partners II L.P. and other
parties from time to time party thereto as lenders (“Lenders”), and the
subsidiary guarantors from time to time party thereto. The terms defined in the
Loan Agreement are herein used as therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

1. The proposed Borrowing Date is [                    ].

2. The amount of the proposed Borrowing is $[        ].

3. The payment instructions with respect to the funds to be made available to
Borrower are as follows:

Bank name: [                                ]

Bank Address: [                                ]

Routing Number: [                                ]

Account Number: [                                ]

Swift Code: [                                ]

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

a) the representations and warranties made by Borrower in Section 7 of the Loan
Agreement are true in all material respects on and as of the Borrowing Date and
immediately after giving effect to the application of the proceeds of the
Borrowing with the same force and effect as if made on and as of such date
except that the representation regarding representations

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit B-1



--------------------------------------------------------------------------------

and warranties that refer to a specific earlier date shall be that they were
true in all material respects on such earlier date;

b) on and as of the Borrowing Date, there has occurred no Material Adverse
Change since [                    ]; and

c) no Default exists or would result from such proposed borrowing.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C-1

to Term Loan Agreement

FORM OF TERM LOAN NOTE

 

U.S. $[        ]       [DATE]   

FOR VALUE RECEIVED, the undersigned, VIEWRAY INCORPORATED, a Delaware
corporation (“Borrower”), hereby promises to pay to [Capital Royalty Partners II
L.P.] [Capital Royalty Partners II – Parallel Fund “A” L.P.] [Capital Royalty
Partners II (Cayman) L.P.] [Parallel Investment Opportunities Partners II L.P.]
or its assigns (the “Lender”) at the Lender’s principal office in 1000 Main
Street, Suite 2500, Houston, TX 77002, in immediately available funds, the
aggregate principal sum set forth above, or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender pursuant to Section 2.01 of the
Term Loan Agreement, dated as of June 26, 2015 (as amended, restated,
supplemented or otherwise modified, renewed, refinanced or replaced, the “Loan
Agreement”), among Borrower, the Lender, the other lenders party thereto and the
Subsidiary Guarantors party thereto, on the date or dates specified in the Loan
Agreement, together with interest on the principal amount of such Loans from
time to time outstanding thereunder at the rates, and payable in the manner and
on the dates, specified in the Loan Agreement.

This Note is a Note issued pursuant to the terms of Section 2.04 of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THIS NOTE IS BEING
ISSUED WITH ORIGINAL ISSUE DISCOUNT; PLEASE CONTACT [NAME OF CFO OR TAX DIRECTOR
OF ISSUER], [TITLE], [ADDRESS], TELEPHONE: [TEL #] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD
TO MATURITY.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

THE TERMS OF THE LOAN AGREEMENT.

 

VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit C-1-2



--------------------------------------------------------------------------------

Exhibit C-2

to Term Loan Agreement

FORM OF PIK LOAN NOTE

 

U.S. $[            ]      [DATE]   

FOR VALUE RECEIVED, the undersigned, VIEWRAY INCORPORATED (“Borrower”), hereby
promises to pay to [Capital Royalty Partners II L.P.] [Capital Royalty Partners
II – Parallel Fund “A” L.P.] [Capital Royalty Partners II (Cayman) L.P.]
[Parallel Investment Opportunities Partners II L.P.] or its assigns (the
“Lender”) at the Lender’s principal office in 1000 Main Street, Suite 2500,
Houston, TX 77002, in immediately available funds, the aggregate principal sum
set forth above, or, if greater or less, the aggregate unpaid principal amount
of all PIK Loans made by the Lender pursuant to Section 3.02(d) of the Term Loan
Agreement, dated as of June 26, 2015 (as amended, restated, supplemented or
otherwise modified, renewed, refinanced or replaced, the “Loan Agreement”),
among Borrower, the Lender, the other lenders party thereto and the Subsidiary
Guarantors party thereto, on the date or dates specified in the Loan Agreement,
together with interest on the principal amount of such PIK Loans from time to
time outstanding thereunder at the rates, and payable in the manner and on the
dates, specified in the Loan Agreement.

This Note is a Note issued pursuant to the terms of Section 3.02(d) of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

The Lender may supplement this Note by attaching to this Note a schedule (the
“Note Schedule”) to evidence additional PIK Loans made by the Lender to Borrower
following the date first above written. The Lender may endorse thereon the date
such additional PIK Loan is made and the principal amount of such additional PIK
Loan when made. Such Note Schedule shall form part of this Note and all
references to this Note shall mean this Note, as supplemented by such Note
Schedule.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THIS NOTE IS BEING
ISSUED WITH ORIGINAL ISSUE DISCOUNT; PLEASE CONTACT [NAME OF CFO OR TAX DIRECTOR
OF ISSUER], [TITLE], [ADDRESS], TELEPHONE: [TEL #] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD
TO

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit C-2-1



--------------------------------------------------------------------------------

MATURITY.

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

 

VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit C-2-2



--------------------------------------------------------------------------------

PIK NOTE SCHEDULE

This Note Schedule supplements that certain Note issued by Borrower to [Capital
Royalty Partners II L.P.] [Capital Royalty Partners II – Parallel Fund “A” L.P.]
[Capital Royalty Partners II (Cayman) L.P.] [Parallel Investment Opportunities
Partners II L.P.] or its assigns on [DATE].

 

Date of additional PIK Loan

  Amount of additional PIK
Loan made   Notation made by2                                                  
                             

 

 

2  Insert name of party making notation (e.g. Borrower or Lender).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit C-2-3



--------------------------------------------------------------------------------

Exhibit D

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Term Loan Agreement, dated as of June 26, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among VIEWRAY INCORPORATED, a Delaware corporation
(“Borrower”), Capital Royalty Partners II L.P., Capital Royalty Partners II –
Parallel Fund “A” L.P., Capital Royalty Partners II (Cayman) L.P., Parallel
Investment Opportunities Partners II L.P. and other parties from time to time
party thereto as lenders (“Lenders”), and the subsidiary guarantors from time to
time party thereto. [                    ] (the “Foreign Lender”) is providing
this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement. The
Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans as well as any
obligations evidenced by any Note(s) in respect of which it is providing this
certificate;

2. The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans as well as any obligations evidenced by any
Note(s) in respect of which it is providing this certificate;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

(a) neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; and

4. Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

[Signature follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

[NAME OF NON-U.S. LENDER]

 

By  

 

Name:   Title:   Date:                    

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit E

to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(d) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of June 26, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among VIEWRAY INCORPORATED, a Delaware corporation (“Borrower”), Capital Royalty
Partners II L.P., Capital Royalty Partners II – Parallel Fund “A” L.P., Capital
Royalty Partners II (Cayman) L.P., Parallel Investment Opportunities Partners II
L.P. and other parties from time to time party thereto as lenders (“Lenders”),
and the subsidiary guarantors from time to time party thereto. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to
Section 8.01(d) of the Loan Agreement that such Responsible Officer of Borrower
is familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [                    ] required to be delivered pursuant to
Section 8.01[(a)/(b)] of the Loan Agreement. Such financial statements fairly
present in all material respects the consolidated financial position, results of
operations and cash flow of Borrower and its Subsidiaries as at the dates
indicated therein and for the periods indicated therein in accordance with GAAP
[(subject to the absence of footnote disclosure and normal year-end audit
adjustments)]3 [without qualification as to the scope of the audit or as to
going concern and without any other similar qualification together with the
certificate from Borrower’s independent auditors with respect to such financial
statements required to be delivered pursuant to Section 8.01(c) of the Loan
Agreement. The examination by such auditors in connection with such financial
statements has been made in accordance with the standards of the United States’
Public Company accounting Oversight Board (or any successor entity).]4

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].

 

 

3  Insert language in brackets only for quarterly certifications.

4  Insert language in brackets only for annual certifications.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit E-2



--------------------------------------------------------------------------------

Annex A to Compliance Certificate

FINANCIAL STATEMENTS

[see attached]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit E-3



--------------------------------------------------------------------------------

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.    Section 10.01: Minimum Liquidity        A.    Amount of unencumbered cash
and Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Lenders have a first priority perfected security
interest:    $                 B.    The greater of:    $               

(1)    (A) $2,000,000 if a Qualifying IPO has not occurred, or (B) $5,000,000 if
a Qualifying IPO has occurred, and

     

(2)    to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors

      Is Line IA equal to or greater than Line IB?:   

Yes: In compliance;

No: Not in compliance

II.    Section 10.02(a)-(e): Minimum Revenue—Subsequent Periods        A.   
Revenues during the twenty-four month period beginning on January 1, 2015   
$                [Is line II.A equal to or greater than $45,000,000?   

Yes: In compliance;

No: Not in compliance]5

    B.    Revenues during the twenty-four month period beginning on January 1,
2016    $                [Is line II.B equal to or greater than $80,000,000?   

Yes: In compliance;

No: Not in compliance]6

    C.    Revenues during the twenty-four month period beginning on January 1,
2017    $                [Is line II.C equal to or greater than $110,000,000?   

Yes: In compliance;

No: Not in compliance]7

 

5  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2016 pursuant to Section 8.01(b) of the Loan
Agreement.

6  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(b) of the Loan
Agreement.

7  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2018 pursuant to Section 8.01(b) of the Loan
Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit E-4



--------------------------------------------------------------------------------

    D.    Revenues during the twenty-four month period beginning on January 1,
2018    $                [Is line II.D equal to or greater than $120,000,000?   

Yes: In compliance;

No: Not in compliance]8

    E.    Revenues during the twenty-four month period beginning on January 1,
2019       [Is line II.E equal to or greater than $120,000,000?   

Yes: In compliance;

No: Not in compliance]9

 

 

8  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(b) of the Loan
Agreement.

9  Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(b) of the Loan
Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit E-5



--------------------------------------------------------------------------------

Exhibit F

to Term Loan Agreement

[Reserved]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit F-1



--------------------------------------------------------------------------------

Exhibit G

to Term Loan Agreement

FORM OF LANDLORD CONSENT

This LANDLORD CONSENT (the “Consent”) is made and entered into as of [INSERT
DATE] by and among CAPITAL ROYALTY PARTNERS II L.P. (“CRPII”), CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” L.P. (“CRPPFA”), CAPITAL ROYALTY PARTNERS II
(CAYMAN) L.P. (“CAYMAN”), Parallel Investment Opportunities Partners II L.P.
(“PIOP”, and together with CRPII, CRPPFA, CAYMAN, and their successors and
assigns, the “Lenders”), VIEWRAY INCORPORATED, a Delaware corporation
(“Debtor”), and [INSERT NAME OF LANDLORD], a [Delaware] [limited liability
company] (“Landlord”).

WHEREAS, Debtor has entered into a term loan agreement and a security agreement
(collectively, the “Agreements”), each dated as of June 26, 2015, with CRPII,
CRPPFA, CAYMAN and PIOP, each in its capacity as a lender (together with the
other lenders party thereto from time to time, the “Lenders”) and a secured
party, with CRPII as control agent for the Lenders (in such capacity, “Agent”),
pursuant to which Lenders have been granted a security interest in all of
Debtor’s personal property, including but not limited to inventory, equipment
and trade fixtures (hereinafter “Personal Property”); and

WHEREAS, Landlord is the owner of the real property located at
[                    ] (the “Premises”); and

WHEREAS, Landlord and Debtor have entered into that certain Lease dated
[                    ][, as amended by [                    ] dated
[                    ]] ([collectively,] the “Lease”); and

WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.

NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by Lenders to Debtor at any time, and other good and valuable
consideration, the parties agree as follows:

1. Landlord subordinates to Lenders all security interests or other interests or
rights Landlord may now or hereafter have in, or to any of the Personal
Property, whether for rent or otherwise, while Debtor is indebted to Lenders.

2. The Personal Property may be installed in or located on the Premises and is
not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.

3. Agent or its representatives may enter upon the Premises during normal
business hours, and upon not less than 24 hours’ advance notice, to inspect the
Personal Property.

4. Upon and during the continuance of an Event of Default under the Agreements,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit G-1



--------------------------------------------------------------------------------

Agent or its representatives, at Agent’s option, upon written notice delivered
to Landlord not less than ten (10) business days in advance, may enter the
Premises during normal business hours for the purpose of repossessing, removing
or otherwise dealing with said Personal Property; provided that neither Agent
nor Lenders shall be permitted to operate the business of Debtor on the Premises
or sell, auction or otherwise dispose of any Personal Property at the Premises
or advertise any of the foregoing; and such license shall continue, from the
date Agent enters the Premises for as long as Agent reasonably deems necessary
but not to exceed a period of ninety (90) days. During the period Agent occupies
the Premises, it shall pay to Landlord the rent provided under the Lease
relating to the Premises, prorated on a per diem basis to be determined on a
thirty (30) day month, without incurring any other obligations of Debtor.

5. Agent shall pay to Landlord any costs for damage to the Premises or the
building in which the Premises is located in removing or otherwise dealing with
said Personal Property pursuant to paragraph 4 above, and shall indemnify and
hold harmless Landlord from and against (i) all claims, disputes and expenses,
including reasonable attorneys’ fees, suffered or incurred by Landlord arising
from Agent’s exercise of any of its rights hereunder, and (ii) any injury to
third persons, caused by actions of Agent pursuant to this Consent.

6. Landlord agrees to give notice to Agent in writing by certified mail or
facsimile of Landlord’s intent to exercise its remedies in response to any
default by Debtor of any of the provisions of the Lease, to:

Capital Royalty Partners II L.P.

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Fax: 713.209.7351

7. Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Lenders waive all
claims they may now or hereafter have against Landlord in connection with the
Personal Property.

8. This Consent shall terminate and be of no further force or effect upon the
earlier of (i) the date on which all indebtedness secured by the Personal
Property indefeasibly is paid in full in cash and (ii) the date on which the
Lease is terminated or expires.

9. Nothing contained herein shall be construed to amend the Lease, and the Lease
remains unchanged and in full force and effect.

This Consent shall be construed and interpreted in accordance with and governed
by the laws of the State of [                    ].

This Consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Agent, Lenders and Debtor and the heirs,
personal representatives, successors and assigns of Landlord, Agent, Lenders and
Debtor.

[Signature Page follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

LANDLORD:

[                    ]

By  

 

Name:   Title:  

 

LENDERS:         CAPITAL ROYALTY PARTNERS II L.P.               By  

CAPITAL ROYALTY PARTNERS II GP L.P.,

its General Partner

      By  

CAPITAL ROYALTY PARTNERS II GP LLC,

its General Partner

        By  

 

          Name:   Charles Tate         Title:   Sole Member  

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.               By   CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P., its General Partner         By
  CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner  
        By  

 

          Name:   Charles Tate         Title:   Sole Member  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit G-3



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.               By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

      By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

        By  

 

          Name:   Charles Tate         Title:   Sole Member             Witness:
 

 

        Name:    

 

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II L.P.

              By  

PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P.,

its General Partner

      By  

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II GP LLC, its General Partner

        By  

 

          Name:   Charles Tate         Title:   Sole Member  

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:     General Counsel

Tel.:      713.209.7350

Fax:      713.209.7351

Email:   adorenbaum@crglp.com

 

Acknowledged and Agreed: VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit G-4



--------------------------------------------------------------------------------

Exhibit H

to Term Loan Agreement

FORM OF SUBORDINATION AGREEMENT

This Subordination Agreement is made as of [                    ] (this
“Agreement”) among Capital Royalty Partners II L.P., a Delaware limited
partnership (“CRII”), Capital Royalty Partners II – Parallel Fund “A” L.P., a
Delaware limited partnership (“CRPPFA”), Capital Royalty Partners II (Cayman)
L.P., a Cayman Islands exempted limited partnership (“Cayman”) and Parallel
Investment Opportunities Partners II L.P., a Delaware limited partnership
(“PIOP”, and, collectively with CRII, CRPPFA, Cayman, and their successors and
assigns, the “Senior Lenders”), and [                    ], a
[                    ] [corporation] (“Subordinated Creditor”).

RECITALS:

A. VIEWRAY INCORPORATED, a Delaware corporation (“Borrower”), will, as of the
date hereof, issue in favor of Subordinated Creditor the Subordinated Note (as
defined below).

B. Senior Lenders and Borrower have entered into the Senior Loan Agreement (as
defined below) and the Senior Security Agreement (as defined below) under which
Borrower has granted a security interest in the Collateral (as defined below) in
favor of Senior Lenders as security for the payment of Borrower’s obligations
under the Senior Loan Agreement.

C. Borrower has executed the Subordinated Note (as defined below) in favor of
Subordinated Creditor[, and Borrower has granted a security interest in the
Subordinated Collateral (as defined below) in favor of Subordinated Creditor].

D. To induce Senior Lenders to make and maintain the credit extensions to
Borrower under the Senior Loan Agreement, Subordinated Creditor is willing to
subordinate the Subordinated Debt (as defined below) to the Senior Debt (as
defined below)[, and all liens securing the Subordinated Debt to the Senior
Creditors’ liens on and security interests in the Collateral] on the terms and
conditions herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Definitions. As used herein, the following terms have the following meanings:

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Collateral” has the meaning set forth in the Senior Security Agreement.

“Enforcement Action” means, with respect to any indebtedness, obligation
(contingent or otherwise) or Collateral at any time held by any lender or
noteholder, (i) commencing, by judicial or non-judicial means, the enforcement
of, or otherwise attempting to enforce, such indebtedness, obligation or
Collateral of any of the default remedies under any of the applicable agreements
or documents of such lender or noteholder, the UCC or other applicable law
(other than the mere issuance of a notice of default or notice of the right by
such lender or noteholder to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-1



--------------------------------------------------------------------------------

seek specific performance with respect to any covenants in favor of such lender
or noteholder), (ii) repossessing, selling, leasing or otherwise disposing of
all or any part of such Collateral, including without limitation causing any
attachment of, levy upon, execution against, foreclosure upon or the taking of
other action against or institution of other proceedings with respect to any
Collateral, or exercising account debtor or obligor notification or collection
rights with respect to all or any portion thereof, or attempting or agreeing to
do so, (iii) appropriating, setting off or applying to such lender or
noteholder’s claim any part or all of such Collateral or other property in the
possession of, or coming into the possession of, such lender or noteholder or
its agent, trustee or bailee, (iv) asserting any claim or interest in any
insurance with respect to such indebtedness, obligation or Collateral,
(v) instituting or commencing, or joining with any Person in commencing, any
action or proceeding with respect to any of the foregoing rights or remedies
(including any action of foreclosure, enforcement, collection or execution and
any Insolvency Event involving any Obligor), (vi) exercising any rights under
any lockbox agreement, account control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Subordinated Creditor is
a party, (vii) [causing or compelling the pledge or delivery of Subordinated
Collateral], or (viii) otherwise enforcing, or attempting to enforce, any other
rights or remedies under or with respect to any such indebtedness, obligation or
Collateral.

“Insolvency Event” means that any Obligor or any of its subsidiaries shall have
(i) applied for, consented to or acquiesced in the appointment of a trustee,
receiver or other custodian for it or any of its property, or (ii) made a
general assignment for the benefit of creditors or similar arrangement in
respect of such Obligor’s or subsidiary’s creditors generally or any substantial
portion thereof, or (iii) permitted, consented to, or suffered to exist the
appointment of a trustee, receiver or other custodian for it or for a
substantial part of its property, or (iv) commenced any case, action or
proceeding before any court or other governmental agency or authority relating
to bankruptcy, reorganization, insolvency, debt arrangement or relief or other
case, action or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or
(v) (A) permitted, consented to, or suffered to exist the commencement of any
case, action or proceeding before any court or other governmental agency or
authority relating to bankruptcy, reorganization, insolvency, debt arrangement
or relief or other case, action or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation case, action or proceeding,
including without limitation any case under the Bankruptcy Code, in respect of
it, or (B) any such case, action or proceeding shall have resulted in the entry
of an order for relief or shall have remained for sixty (60) days undismissed.

“Obligor” has the meaning set forth in the Senior Loan Agreement.

“Person” has the meaning set forth in the Senior Loan Agreement.

“Senior Debt” means the Obligations (as defined in the Senior Loan Agreement).

“Senior Discharge Date” means the first date on which all of the Senior Debt
(other than contingent indemnification obligations [and any Warrant Obligations
(as defined in the Senior Loan Agreement)]) has been paid indefeasibly in full
in cash and all commitments of Senior Lenders under the Senior Loan Documents
have been terminated.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-2



--------------------------------------------------------------------------------

“Senior Loan Agreement” means that certain Term Loan Agreement, dated as of
June 26, 2015, by and among Borrower and Senior Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

“Senior Loan Documents” means, collectively, the Loan Documents (as defined in
the Senior Loan Agreement), in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Senior Security Agreement” means that certain Security Agreement, dated as of
June 26, 2015, among Borrower, the other Obligors party thereto, and the Secured
Parties (as defined therein), as amended, restated, supplemented or otherwise
modified from time to time.

[“Subordinated Collateral” means any property or assets that may at any time be
or become subject to a lien or security interest in favor of the Subordinated
Creditor pursuant to the Subordinated Collateral Documents or otherwise, and all
products and proceeds of any of the foregoing.]

[“Subordinated Collateral Documents” means, collectively, each security
agreement, deed of trust, mortgage, pledge agreement and any other agreement
pursuant to which any Obligor or any other Person provides a lien on or security
interest in its assets in favor of the Subordinated Creditor, and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.]

“Subordinated Debt” means and includes all obligations, liabilities and
indebtedness of Borrower owed to Subordinated Creditor, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, including without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations.

“Subordinated Debt Documents” means, collectively, the Subordinated Note and
each other loan document or agreement entered into by Borrower in connection
with the Subordinated Note[, including without limitation each Subordinated
Collateral Document], as amended, restated, supplemented or otherwise modified
from time to time.

“Subordinated Note” means that certain $[        ] subordinated promissory note,
dated [                    ], issued by Borrower to Subordinated Creditor, as
amended, restated, supplemented or otherwise modified from time to time.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

2. Liens. (a) Subordinated Creditor represents and warrants that 10[the
Subordinated Debt is unsecured. Subordinated Creditor agrees that it will not
request or accept any security interest in any Collateral to secure the
Subordinated Debt; provided that, should Subordinated

 

10 

Select one, as appropriate.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-3



--------------------------------------------------------------------------------

Creditor obtain a lien or security interest on any asset or Collateral to secure
all or any portion of the Subordinated Debt for any reason (which action shall
be in violation of this Agreement), notwithstanding the respective dates of
attachment and perfection of the security interests in the Collateral in favor
of Senior Lenders or Subordinated Creditor, or any contrary provision of the
UCC, or any applicable law or decision to the contrary, or the provisions of the
Senior Loan Documents or the Subordinated Debt Documents, and irrespective of
whether Subordinated Creditor or Senior Lenders hold possession of any or all
part of the Collateral, all now existing or hereafter arising security interests
in the Collateral in favor of Subordinated Creditor in respect of the
Subordinated Debt Documents shall at all times be subordinate to the security
interest in such Collateral in favor of Senior Lenders in respect of the Senior
Loan Documents.] [all liens and security interests, if any, now or hereafter
existing that secure the Subordinated Debt, are hereby subordinated and junior
in all respects to the liens and security interests now or hereafter existing
securing the Senior Debt, regardless of the time, manner or order of attachment
or perfection of any such liens and security interests, the time or order of
filing of financing statements, the acquisition of purchase money or other liens
or security interests, the time of giving or failure to give notice of the
acquisition or expected acquisition of purchase money or other liens or security
interests, or any other circumstances whatsoever.]

(b) Subordinated Creditor acknowledges that Senior Lenders have been granted
liens upon the Collateral [(including the Subordinated Collateral)], and
Subordinated Creditor hereby consents thereto and to the incurrence of the
Senior Debt.

(c) Until the Senior Discharge Date, in the event of any private or public sale
or other disposition of all or any portion of the Collateral, Subordinated
Creditor agrees that such Collateral shall be sold or otherwise disposed of free
and clear of any liens in favor of Subordinated Creditor. Subordinated Creditor
agrees that any such sale or disposition of Collateral shall not require any
consent from Subordinated Creditor, and Subordinated Creditor hereby waives any
right it may have to object to such sale or disposition.

(d) [Subordinated Creditor agrees that it will not request or accept any
guaranty of the Subordinated Debt.]

(e) [Each of Senior Lenders and Subordinated Creditor agrees to hold all
collateral in which a lien may be perfected by possession or control
(“Possessory Collateral”) in its possession, custody, or control (or in the
possession, custody, or control of agents or bailees for any such party) as
agent for the other solely for the purpose of perfecting the security interest
granted to each in such Possessory Collateral subject to the terms and
conditions of this Agreement. Neither any Senior Lender nor Subordinated
Creditor shall have any obligation whatsoever to the other to assure that any
Possessory Collateral is genuine or owned by any Obligor or any other Person or
to preserve its rights or benefits or those of any Person. The duties or
responsibilities of Senior Lenders and Subordinated Creditor under this
Section 2(e) are and shall be limited solely to holding or maintaining control
of the Possessory Collateral as agent for the others for purposes of perfecting
the lien or security interest held by such others. Senior Lenders are not and
shall not be deemed to be a fiduciary of any kind for Subordinated Creditor or
any other Person.]

3. Payment Subordination. (a) Notwithstanding the terms of the Subordinated Debt

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-4



--------------------------------------------------------------------------------

Documents, until the Senior Discharge Date, (i) all payments and distributions
of any kind or character, whether in cash, property or securities, in respect of
the Subordinated Debt are subordinated in right and time of payment to all
payments in respect of the Senior Debt, and (ii) Subordinated Creditor will not
demand, sue for or receive from Borrower (and Borrower will not pay) any part of
the Subordinated Debt, whether by payment, prepayment, distribution, setoff, or
otherwise, or accelerate the Subordinated Debt.

(b) Subordinated Creditor must deliver to Senior Lenders in the form received
(except for endorsement or assignment by Subordinated Creditor) any payment,
distribution, security or proceeds it receives on the Subordinated Debt other
than according to this Agreement.

4. Subordination of Remedies. Until the Senior Discharge Date, and whether or
not any Insolvency Event has occurred, Subordinated Creditor will not accelerate
the maturity of all or any portion of the Subordinated Debt, enforce, attempt to
enforce, or exercise any right or remedy with respect to any Collateral
[(including the Subordinated Collateral)] or the Subordinated Debt, or take any
other Enforcement Action with respect to the Subordinated Debt [or the
Subordinated Collateral].

5. Payments Over. All payments and distributions of any kind, whether in cash,
property or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to Senior Lenders in
respect of the Senior Debt, regardless of whether such Senior Debt, or any
portion thereof, is reduced, expunged, disallowed, subordinated or
recharacterized. Notwithstanding the foregoing, if any payment or distribution
of any kind, whether in cash, property or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt [or the Subordinated
Collateral] before Senior Discharge Date (whether or not expressly characterized
as such), then such payment or distribution shall be segregated by Subordinated
Creditor and held in trust for, and shall be promptly paid over to, Senior
Lenders in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, in respect of the Senior
Debt, regardless of whether such Senior Debt, or any portion thereof, is
reduced, expunged, disallowed, subordinated or recharacterized. Subordinated
Creditor irrevocably appoints Senior Lenders as Subordinated Creditor’s
attorney-in-fact, and grants to Senior Lenders a power of attorney with full
power of substitution (which power of attorney is coupled with an interest), in
the name of Subordinated Creditor or in the name of Senior Lenders, for the use
and benefit of Senior Lenders, without notice to Subordinated Creditor, to make
any such endorsements. This Section 5 shall be enforceable even if Senior
Lenders’ liens on the Collateral are alleged, determined, or held to constitute
fraudulent transfers (whether constructive or actual), preferential transfers,
or otherwise avoided or voidable, set aside, recharacterized or equitably
subordinated.

6. Insolvency Proceedings. (a) This Agreement is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable nonbankruptcy law. All references to the Borrower or any other
Obligor shall include the Borrower or such Obligor as debtor and
debtor-in-possession and any receiver or trustee for the Borrower or any other
Obligor (as the case may

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-5



--------------------------------------------------------------------------------

be) in connection with any case under the Bankruptcy Code or in connection with
any other Insolvency Event.

(b) Without limiting the generality of the other provisions of this Agreement,
until the Senior Discharge Date, without the express written consent of Senior
Lenders, Subordinated Creditor shall not institute or commence (nor shall it
join with or support any third party instituting, commencing, opposing,
objecting or contesting, as the case may be, or otherwise suffer to exist), any
Insolvency Event involving the Borrower or any other Obligor.

(c) Senior Lenders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid its debt) and make determinations
regarding the release, disposition, or restrictions with respect to the
Collateral without any consultation with or consent of Subordinated Creditor.

(d) Subordinated Creditor will not, and hereby waives any right to bring, join
in, or otherwise support or take any action to (i) contest the validity,
legality, enforceability, perfection, priority or avoidability of any of the
Senior Debt, any of the Senior Loan Documents or any security interests and/or
liens of Senior Lenders on or in any property or assets of Borrower or any other
Obligor, including without limitation, the Collateral; (ii) interfere with or in
any manner oppose or support any other Person in opposing any foreclosure on or
other disposition of any Collateral by the Senior Lender in accordance with
applicable law, or otherwise to contest, protest, object to or interfere with
the manner in which Senior Lenders may seek to enforce the Liens on any
Collateral; (iii) provide a debtor-in-possession facility (including on a
priming basis) to the Borrower or any other Obligor, under Section 362, 363 or
364 of the Bankruptcy Code or any other applicable law, without the consent, in
their sole discretion, of Senior Lenders; or (iv) exercise any rights against
Senior Lenders or the Collateral under Section 506(c) of the Bankruptcy Code.
[Subordinated Creditor hereby waives any and all rights it may have as a junior
lien creditor or otherwise to contest, protest, object to or interfere with the
manner in which Senior Lender seeks to enforce its liens on or security
interests in any Collateral.]

(e) Subordinated Creditor will not, and hereby waives any right to, oppose,
contest, object to, join in, or otherwise support any opposition to or objection
with respect to, (i) any request or motion of Senior Lenders seeking, pursuant
to Section 362(d) of the Bankruptcy Code or otherwise, the modification, lifting
or vacating of the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in connection with any Insolvency Event or seeking adequate
protection of Senior Lenders’ interests in the Collateral or with respect to the
Senior Debt (whether under Sections 362, 363, and/or 364 of the Bankruptcy Code
or other applicable law), and, until Senior Discharge Date, Subordinated
Creditor agrees that it shall not seek relief from such automatic stay without
the prior written consent of Senior Lenders; (ii) any debtor-in-possession
financing (including on a priming basis) or use of cash collateral (as defined
in Section 363(a) of the Bankruptcy Code or other applicable law) arrangement by
the Borrower, whether from Senior Lenders or any other third party under
Section 362, 363 or 364 of the Bankruptcy Code or any other applicable law, if
Senior Lenders, in their sole discretion, consent to such debtor-in-possession
financing or cash collateral arrangement, and Subordinated Creditor shall not
request adequate protection (whether under Sections 362, 363, and/or 364 of the
Bankruptcy Code or other applicable law) or any other relief in connection
therewith; (iii) any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-6



--------------------------------------------------------------------------------

sale or other disposition of the Collateral or substantially all of the assets
of the Borrower or any other Obligor (include any such sale free and clear of
liens or other claims) under Section 363 of the Bankruptcy Code or other
applicable law if Senior Lenders, in their sole discretion, consent to such sale
or disposition; (vii) Senior Lenders’ exercise or enforcement of its right to
make an election under Section 1111(b) of the Bankruptcy Code, and Subordinated
Creditor hereby waives any claim it may hereafter have against Senior Lenders
arising out of such election; (viii) Senior Lenders’ exercise or enforcement of
its right to credit bid any or all of its debt claims against the Borrower or
any other Obligor, including, without limitation, the Senior Debt; or (ix) any
plan of reorganization or liquidation if Senior Lenders, in their sole
discretion, consent to, vote in favor of, or otherwise do not oppose such plan
of reorganization or liquidation, and, in furtherance thereof, Subordinated
Creditor hereby grants to Senior Lenders the right to vote Subordinated
Creditor’s claim or claims (as such term is defined in the Bankruptcy Code)
arising on account of or in connection with the Subordinated Debt, as
Subordinated Creditor’s agent, with respect to any plan of reorganization or
liquidation to which Subordinated Creditor may be entitled to vote in any
bankruptcy or liquidation proceeding or in connection with any other Insolvency
Event of the Borrower or any other Obligor.

7. Distributions of Proceeds of Collateral. All realizations upon any Collateral
pursuant to or in connection with an Enforcement Action, an Insolvency Event or
otherwise shall be paid or delivered to Senior Lenders in respect of the Senior
Debt until the Senior Discharge Date before any payment may be made to
Subordinated Creditor.

8. Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of Senior Lenders, of all or any portion of
the Collateral, Subordinated Creditor agrees that such sale or disposition shall
be free and clear of any liens Subordinated Creditor may have on such
Collateral[, and, if the sale or other disposition includes any pledged equity
interests in any Obligor, if the Subordinated Collateral includes any such any
pledged equity interests, the Subordinated Creditor further agrees to release
the entities whose pledged equity interests are sold from all Subordinated
Debt]. Subordinated Creditor agrees that, in connection with any such sale or
other disposition, (i) Senior Lenders are authorized to file any and all UCC and
other applicable lien releases and/or terminations in respect of any liens held
by Subordinated Creditor in connection with such a sale or other disposition,
and (ii) it shall execute any and all lien releases or other documents
reasonably requested by Senior Lenders in connection therewith. In furtherance
of the foregoing, Subordinated Creditor hereby appoints Senior Lenders as its
attorney-in-fact, with full authority in the place and stead of Subordinated
Creditor and full power of substitution and in the name of Subordinated Creditor
or otherwise, to execute and deliver any document or instrument which
Subordinated Creditor is required to deliver pursuant to this Section 8, such
appointment being coupled with an interest and irrevocable. Subordinated
Creditor agrees that Senior Lenders may release or refrain from enforcing its
security interest in any Collateral, or permit the use or consumption of such
Collateral by Borrower free of any Subordinated Creditor security interest,
without incurring any liability to Subordinated Creditor.

9. Attorney-In-Fact. Until the Senior Discharge Date, Subordinated Creditor
irrevocably appoints Senior Lenders as its attorney-in-fact, with power of
attorney with power of substitution, in Subordinated Creditor’s name or in
Senior Lenders’ name, for Senior Lenders’ use and benefit without notice to
Subordinated Creditor, to do the following during an

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-7



--------------------------------------------------------------------------------

Insolvency Event:

(a) file any claims in respect of the Subordinated Debt on behalf of
Subordinated Creditor if Subordinated Creditor does not do so at least 30 days
before the time to file claims expires; and

(b) vote Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of the Borrower or any other Obligor.

Such power of attorney is irrevocable and coupled with an interest.

10. Legend; Amendment of Debt. (a) Subordinated Creditor will immediately put a
legend on or otherwise indicate on the Subordinated Note that the Subordinated
Note is subject to this Agreement.

(b) Until the Senior Discharge Date, Subordinated Creditor shall not, without
prior written consent of Senior Lenders, agree to any amendment, modification or
waiver of any provision of the Subordinated Debt Documents, if the effect of
such amendment, modification or waiver is to: (i) terminate or impair the
subordination of the Subordinated Debt in favor of Senior Lenders; (ii) increase
the interest rate on the Subordinated Debt or change (to earlier dates) the
dates upon which principal, interest and other sums are due under the
Subordinated Note; (iii) alter the redemption, prepayment or subordination
provisions of the Subordinated Debt; (iv) impose on Borrower or any other
Obligor any new or additional prepayment charges, premiums, reimbursement
obligations, reimbursable costs or expenses, fees or other payment obligations;
(v) alter the representations, warranties, covenants, events of default,
remedies and other provisions in a manner which would make such provisions
materially more onerous, restrictive or burdensome to Borrower or any other
Obligor; (vi) 11[grant a lien or security interest in favor of any holder of the
Subordinated Debt on any asset or Collateral to secure all or any portion of the
Subordinated Debt][terminate or impair the subordination of any security
interest or lien securing the Subordinated Debt in favor of Senior Lenders]; or
(vii) otherwise increase the obligations, liabilities and indebtedness in
respect of the Subordinated Debt or confer additional rights upon Subordinated
Creditor, which individually or in the aggregate would be materially adverse to
Borrower, any other Obligor or Senior Lenders. Any such amendment, modification
or waiver made in violation of this Section 10(b) shall be void.

(c) At any time without notice to Subordinated Creditor, Senior Lenders may take
such action with respect to the Senior Debt as Senior Lenders, in their sole
discretion, may deem appropriate, including, without limitation, terminating
advances, increasing the principal, extending the time of payment, increasing
interest rates, renewing, compromising or otherwise amending any documents
affecting the Senior Debt and any Collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against Borrower or any other person.
No action or inaction will impair or otherwise affect Senior Lenders’ rights
under this Agreement.

 

 

11  Select one, as appropriate.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-8



--------------------------------------------------------------------------------

11. Certain Waivers. (a) Subordinated Creditor hereby (i) waives any and all
notice of the incurrence of the Senior Debt or any part thereof; (ii) waives any
and all rights it may have to require Senior Lenders to marshal assets, to
exercise rights or remedies in a particular manner, to forbear from exercising
such rights and remedies in any particular manner or order, or to claim the
benefit of any appraisal, valuation or other similar right that may otherwise be
available under applicable law, regardless of whether any action or failure to
act by or on behalf of Senior Lenders is adverse to the interest of Subordinated
Creditor; (iii) agrees that Senior Lenders shall have no liability to
Subordinated Creditor, and Subordinated Creditor hereby waives any claim against
Senior Lenders arising out of any and all actions not in breach of this
Agreement which Senior Lenders may take or permit or omit to take with respect
to the Senior Loan Documents (including any failure to perfect or obtain
perfected security interests in the Collateral), the collection of the Senior
Debt or the foreclosure upon, or sale, liquidation or other disposition of, any
Collateral; and (iv) agrees that Senior Lenders have no duty, express or
implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the Collateral, the Senior Debt or otherwise. Without limiting
the foregoing, Subordinated Creditor agrees that Senior Lenders shall have no
duty or obligation to maximize the return to any class of creditors holding
indebtedness of any type (whether Senior Debt or Subordinated Debt),
notwithstanding that the order and timing of any realization, sale, disposition
or liquidation of the Collateral may affect the amount of proceeds actually
received by such class of creditors from such realization, sale, disposition or
liquidation.

(b) Subordinated Creditor confirms that this Agreement shall govern as between
the Senior Lenders and the Subordinated Creditor irrespective of: (i) any lack
of validity or enforceability of any Senior Loan Document or any Subordinated
Debt Document; (ii) the occurrence of any Insolvency Event in respect of any
Obligor; (iii) whether the Senior Debt, or the liens or security interests
securing the Senior Debt, shall be held to be unperfected, deficient, invalid,
void, voidable, voided, unenforceable, subordinated, reduced, discharged or are
set aside by a court of competent jurisdiction, including pursuant or in
connection with any Insolvency Event; (iv) any change in the time, manner or
place of payment of, or in any other terms of, all or any of the Senior Debt or
the Subordinated Debt, or any amendment or waiver or other modification,
including any increase in the amount thereof, whether by course of conduct or
otherwise, of the terms of any Senior Loan Document or any Subordinated Debt
Document or any guarantee thereof; or (v) any other circumstances which
otherwise might constitute a defense available to, or a discharge of, any
Obligor in respect of the Senior Debt or the Subordinated Debt.

12. Representations and Warranties. Subordinated Creditor represents and
warrants to Senior Lenders that:

(a) all action on the part of Subordinated Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Subordinated Creditor hereunder has been taken;

(b) this Agreement constitutes the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms;

(c) the execution, delivery and performance of and compliance with this
Agreement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-9



--------------------------------------------------------------------------------

by Subordinated Creditor will not (i) result in any material violation or
default of any term of any of Subordinated Creditor’s charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.) or
(ii) violate any material applicable law, rule or regulation; and

(d) Subordinated Creditor has not previously assigned any interest in the
Subordinated Debt[ or any Subordinated Collateral], and no Person other than the
Subordinated Creditor owns an interest in the Subordinated Debt[ or Subordinated
Collateral].

13. Term; Reinstatement. This Agreement shall remain in full force and effect
until the Senior Discharge Date, notwithstanding the occurrence of an Insolvency
Event. If, after the Senior Discharge Date, Senior Lenders must disgorge any
payments made on the Senior Debt for any reason (including, without limitation,
in connection with the bankruptcy of Borrower or in connection with any other
Insolvency Event), this Agreement and the relative rights and priorities
provided in it, will be reinstated as to all disgorged payments as though such
payments had not been made, and Subordinated Creditor will immediately pay
Senior Lenders all payments received in respect of the Subordinated Debt to the
extent such payments or retention thereof would have been prohibited under this
Agreement.

14. Successors and Assigns. This Agreement binds Subordinated Creditor, its
successors or assigns, and benefits Senior Lenders’ successors or assigns. This
Agreement is for Subordinated Creditor’s and Senior Lenders’ benefit and not for
the benefit of Borrower or any other party. Subordinated Creditor shall not
sell, assign, pledge, dispose of or otherwise transfer all or any portion of the
Subordinated Debt or any related document or any interest in any Collateral
therefor unless prior to the consummation of any such action, the transferee
thereof shall execute and deliver to Senior Lenders an agreement of such
transferee to be bound hereby, or an agreement substantially identical to this
Agreement providing for the continued subjection of the Subordinated Debt, the
interests of the transferee in the Collateral and the remedies of the transferee
with respect thereto as provided herein with respect to Subordinated Creditor
and for the continued effectiveness of all of the other rights of Senior Lenders
arising under this Agreement, in each case in form satisfactory to Senior
Lenders. Any such sale, assignment, pledge, disposition or transfer not made in
compliance with the terms of this Section 14 shall be void.

15. Further Assurances. Subordinated Creditor hereby agrees to execute such
documents and/or take such further action as Senior Lenders may at any time or
times reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by Senior
Lenders.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Executed counterparts may be delivered by facsimile.

17. Governing Law; Waiver of Jury Trial. (a) This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to principles
of conflicts of laws that would result

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-10



--------------------------------------------------------------------------------

in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b) EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18. Entire Agreement; Waivers and Amendments. This Agreement represents the
entire agreement with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and commitments. Senior Lenders and Subordinated
Creditor are not relying on any representations by the other creditor party or
Borrower in entering into this Agreement, and each of Senior Lenders and
Subordinated Creditor has kept and will continue to keep itself fully apprised
of the financial and other condition of Borrower. No amendment, modification,
supplement, termination, consent or waiver of or to any provision of this
Agreement, nor any consent to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by Senior Lenders and
Subordinated Creditor. Any waiver of any provision of this Agreement, or any
consent to any departure from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which given.

19. No Waiver. No failure or delay on the part of any Senior Lender or
Subordinated Creditor in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to Senior Lenders.

20. Legal Fees. In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.

21. Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile or electronic mail,
message confirmed, and shall be deemed to be effective for purposes of this
Agreement on the day that delivery is made or refused. Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses and facsimile numbers indicated on the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-11



--------------------------------------------------------------------------------

signature pages hereto.

23. No Third-Party Beneficiaries; Other Benefits. The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors and permitted assigns, and the parties do not intend
to confer third party beneficiary rights upon any other person. Subordinated
Creditor understands that there may be various agreements between Senior Lenders
and the Borrower or the other Obligors evidencing and governing the Senior Debt,
and Subordinated Creditor acknowledges and agrees that such agreements are not
intended to confer any benefits on Subordinated Creditor and that Senior Lenders
shall have no obligation to Subordinated Creditor or any other Person to
exercise any rights, enforce any remedies, or take any actions which may be
available to it under such agreements.

[Signature pages follow]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit H-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SUBORDINATED CREDITOR: [                    ] By  

 

Name:   Title:   Address for Notices:

[Signature Page 1 to Subordination Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SENIOR LENDERS: CAPITAL ROYALTY PARTNERS II L.P.   By  

CAPITAL ROYALTY PARTNERS II GP L.P.,

its General Partner

       By  

CAPITAL ROYALTY PARTNERS II GP LLC,

its General Partner

         By  

 

         Name:   Charles Tate          Title:   Sole Member   

CAPITAL ROYALTY PARTNERS II – PARALLEL

FUND “A” L.P.

  By  

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” GP L.P.,

its General Partner

       By  

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” GP LLC,

its General Partner

         By  

 

         Name:   Charles Tate          Title:   Sole Member    CAPITAL ROYALTY
PARTNERS II (CAYMAN) L.P.   By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

       By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

         By  

 

         Name:   Charles Tate          Title:   Sole Member   

  Witness:  

 

     Name:     

[Signature Page 2 to Subordination Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II L.P.

    

By

 

PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P.,

its General Partner

    By   PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General
Partner          By   

 

         Name:    Charles Tate          Title:    Sole Member   

 

Address for Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:  
General Counsel Tel.:   713.209.7350 Fax:   713.209.7351 Email:  
adorenbaum@crglp.com

[Signature Page 3 to Subordination Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED By  

 

Name:   Title:  

 

Address for Notices: 2 Thermo Fisher Way Oakwood Village, OH 44146 Attn:   Chief
Financial Officer Tel.:   425.241.5316 Fax:   1.800.417.3459 Email:  
ddchandler@viewray.com

[Signature Page 4 to Subordination Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit I

to Term Loan Agreement

FORM OF INTERCREDITOR AGREEMENT

This Intercreditor Agreement, dated as of [                    ] (this
“Agreement”), is made between Capital Royalty Partners II L.P., a Delaware
limited partnership (“CRPII”), Capital Royalty Partners II – Parallel Fund “A”
L.P., a Delaware limited partnership (“CRPPFA”), Capital Royalty Partners II
(Cayman) L.P., a Cayman Islands exempted limited partnership (“Cayman”),
Parallel Investment Opportunities Partners II L.P., a Delaware limited
partnership (“PIOP”, and collectively with CRPII, CRPPFA, Cayman, and their
successors and assignees, “CRG”), and [INSERT NAME OF A/R LENDER], a
[                    ] (“[A/R Lender]”).

RECITALS

 

A. [A/R Lender] and ViewRay Incorporated, a Delaware corporation (“Borrower”),
have entered into the A/R Facility Agreement (as defined below), which, along
with any other obligations owing to [A/R Lender] by Borrower, is secured by
certain property of Borrower [and the other Obligors (as defined below)].

 

B. CRG and Borrower have entered into that certain Term Loan Agreement, dated as
of June 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “CRG Credit Agreement”), which is secured by certain property
of Borrower and the other Obligors.

 

C. To induce each of [A/R Lender] and CRG (collectively, “Creditors” and each
individually, a “Creditor”) to make and maintain the credit extensions under the
A/R Facility Agreement and the CRG Credit Agreement, respectively, the other
Creditor is willing to enter into this Agreement to, among other things,
subordinate certain of its liens on the terms and conditions herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Definitions. As used herein, the following terms have the following meanings:

“A/R Facility Agreement” means that certain [Credit Agreement] between [A/R
Lender] and Borrower dated as of [                    ] as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“A/R Facility Documents” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.

“A/R Facility Senior Collateral” means (i) [Borrower’s] accounts arising from
the sale of inventory or services, excluding IP/Equipment Accounts
(collectively, “Inventory/Service Accounts”), (ii) [Borrower’s] inventory,
(iii) to the extent evidencing, governing, or securing [Borrower’s]
Inventory/Service Accounts or inventory, [Borrower’s] general intangibles
(excluding Intellectual Property), chattel paper, instruments and documents,
(iv) to the extent held in a segregated deposit account, cash proceeds of
[Borrower’s] Inventory/Service Accounts

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-1



--------------------------------------------------------------------------------

and inventory, and (v) proceeds of insurance policies covering [Borrower’s]
Inventory/Service Accounts and inventory received with respect to such accounts
and inventory; provided that, for purposes of clarification, notwithstanding the
foregoing, in no event shall “A/R Facility Senior Collateral” include (A) any
right, title or interest of any Obligor in any Intellectual Property or any
licenses thereof, (B) any accounts or proceeds arising from the sale, transfer,
licensing or other disposition of any Intellectual Property or licenses, or from
the sale, transfer, lease or other disposition of equipment (collectively,
“IP/Equipment Accounts”), (C) equipment, (D) to the extent evidencing,
governing, securing or otherwise related to equipment, any general intangibles,
chattel paper, instruments or documents, or (E) proceeds of equipment or
proceeds of insurance policies with respect to equipment.

“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.

“Claim” means, (i) in the case of [A/R Lender], any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in
Section 101(5) of the Bankruptcy Code, but without regard to whether such claim
would be disallowed under the Bankruptcy Code) of [A/R Lender] now or hereafter
arising or existing under or relating to the A/R Facility Documents (with the
portion of [A/R Lender]’s Claim at any time consisting of the aggregate
principal amount of indebtedness under the A/R Facility Documents not to exceed
the lesser of $[        ] and 80% of the face amount at such time of
[Borrower’s] non delinquent accounts receivable), whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against any Obligor under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination fees, and (ii) in the case of CRG, any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in
Section 101(5) of the Bankruptcy Code, but without regard to whether such claim
would be disallowed under the Bankruptcy Code) of CRG now or hereafter arising
or existing under or relating to the CRG Documents, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against any Obligor under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination fees.

“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.

“Common Collateral” means all Collateral in which both [A/R Lender] and CRG have
a security interest.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-2



--------------------------------------------------------------------------------

“CRG Documents” means all documentation related to the CRG Credit Agreement and
all Loan Documents (as defined in the CRG Credit Agreement), including security
or pledge agreements and all other related agreements.

“CRG Senior Collateral” means all Collateral in which CRG has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG may have a security interest following the commencement of or in connection
with any Insolvency Proceeding, including without limitation Collateral subject
to any CRG security interests, superpriority claims, or other rights arising
under Sections 507(b) and 552 of the Bankruptcy Code.

“Credit Documents” means, collectively, the CRG Documents and the A/R Facility
Documents.

“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral,
(ii) any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.

“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world (collectively, “Trademarks”),
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark, together with (a) all inventions, processes, production
methods, proprietary information, know-how and trade secrets; (b) all licenses
or user or other agreements granted to any Obligor with respect to any of the
foregoing, in each case whether now or hereafter owned or used; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-3



--------------------------------------------------------------------------------

engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.

“Junior Collateral” means, (i) in the case of [A/R Lender], all Common
Collateral consisting of CRG Senior Collateral and (ii) in the case of CRG, all
Common Collateral consisting of A/R Facility Senior Collateral.

“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.

“Proceeds Sweep Period” means the period beginning on the later to occur of
(i) the occurrence of an event of default under any Creditor’s Credit Documents
and (ii) receipt by the other Creditor of written notice from such Creditor of
such event of default, and ending on the date on which such event of default
shall have been waived in writing by the Creditor issuing such notice.

“Senior Collateral” means, (i) in the case of [A/R Lender], all A/R Facility
Senior Collateral and (ii) in the case of CRG, all CRG Senior Collateral.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC: “account”, “chattel
paper”, “commodity account”, “deposit account”, “document”, “equipment”,
“general intangible”, “instrument”, “inventory”, “proceeds” and “securities
account”.

2. Lien Subordination. (a) Notwithstanding the respective dates of attachment or
perfection of the security interests of CRG and the security interests of [A/R
Lender], or any contrary provision of the UCC, or any applicable law or
decision, or the provisions of the Credit Documents, and irrespective of whether
[A/R Lender] or CRG holds possession of all or any part of the Collateral,
(i) all now existing and hereafter arising security interests of [A/R Lender] in
any A/R Facility Senior Collateral shall at all times be senior to the security
interests of CRG in such A/R Facility Senior Collateral, and (ii) all now
existing and hereafter arising security interests of CRG in any CRG Senior
Collateral shall at all times be senior to the security interests of [A/R
Lender] in such CRG Senior Collateral.

(b) Each Creditor hereby:

(i) acknowledges and consents to (A) [Borrower][each Obligor] granting to the
other Creditor a security interest in the Common Collateral of such other
Creditor, (B) the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-4



--------------------------------------------------------------------------------

other Creditor filing any and all financing statements and other documents as
reasonably deemed necessary by the other Creditor in order to perfect its
security interest in its Common Collateral, and (C) [Borrower’s][each Obligor’s]
entry into the Credit Documents to which the other Creditor is a party.

(ii) acknowledges, agrees and covenants, notwithstanding Section 2(c) but
subject to Section 5, that it shall not contest, challenge or dispute the
validity, attachment, perfection, priority or enforceability of the other
Creditor’s security interest in the Common Collateral, or the validity, priority
or enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, [A/R Lender] shall
not file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.

(c) Subject to Section 2(b)(ii), the priorities provided for herein with respect
to security interests and liens are applicable only to the extent that such
security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable. Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.

3. Distribution of Proceeds of Common Collateral. (a) During each Proceeds Sweep
Period, all proceeds including proceeds of any sale, exchange, collection, or
other disposition of:

(i) A/R Facility Senior Collateral shall be distributed first, to [A/R Lender],
in an amount up to the amount of [A/R Lender]’s Claim; then, to CRG, in an
amount up to the amount of CRG’s Claim;

(ii) CRG Senior Collateral shall be distributed first, to CRG, in an amount up
to the amount of CRG’s Claim; then, to [A/R Lender], in an amount up to the
amount of [A/R Lender]’s Claim.

(b) In the event that, notwithstanding Section 3(a), either Creditor shall
during any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other Creditor’s Claims and termination of all commitments of the
other Creditor under its Credit Documents, such Creditor shall hold in trust,
for such other Creditor, such payment, distribution, security or proceeds, and
shall deliver to such other Creditor, in the form received (with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct) such
payment, distribution, security or proceeds for application to the other
Creditor’s Claims in accordance with Section 3(a).

(c) At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-5



--------------------------------------------------------------------------------

Documents.

(d) Except as expressly set forth herein, nothing in this Section 3 shall
obligate either Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall either Creditor have any liability to the other arising from or in
connection with such Creditor’s failure to take such action.

4. Subordination of Remedies. Each Creditor (for purposes of this Section 4, the
“Junior Creditor”) agrees, subject to Section 5, that, (i) unless and until all
Claims of the other Creditor (for purposes of this Section 4, the “Senior
Creditor”) have been indefeasibly paid in full and all commitments of the Senior
Creditor under its Credit Documents have been terminated, or (ii) until the
expiration of a period of 180 days from the date of notice of default under the
Senior Creditor’s Credit Documents given by the Senior Creditor to the Junior
Creditor, whichever is earlier, and whether or not any Insolvency Proceeding has
been commenced by or against any Obligor, the Junior Creditor shall not, without
the prior written consent of the Senior Creditor, enforce, or attempt to
enforce, any rights or remedies under or with respect to any of such Junior
Creditor’s Junior Collateral, including causing or compelling the pledge or
delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset, provided that any distribution or withdrawal from
such account shall be applied in accordance with Section 3(a).

5. Insolvency Proceedings. (a) Rights Continue. In the event of any Obligor’s
insolvency, reorganization or any case, action or proceeding, commenced by or
against such Obligor, under any bankruptcy or insolvency law or laws relating to
the relief of debtors, including, without limitation, any voluntary or
involuntary bankruptcy (including any case commenced under the Bankruptcy Code),
insolvency, receivership, liquidation, dissolution, winding-up or other similar
statutory or common law proceeding or arrangement involving any Obligor, the
readjustment of its liabilities, any assignment for the benefit of its
creditors, or any marshalling of its assets or liabilities (each, an “Insolvency
Proceeding”), (i) this Agreement shall remain in full force and effect in
accordance with Section 510(a) of the United States Bankruptcy Code, and
(ii) the Collateral shall include, without limitation, all Collateral arising
during or after any such Insolvency Proceeding (which Collateral shall be
subject to the priorities set forth in this Agreement).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-6



--------------------------------------------------------------------------------

(b) Proof of Claim, Sales and Plans. At any meeting of creditors or in the event
of any Insolvency Proceeding, each Creditor shall retain the right to vote, file
a proof of claim and otherwise act with respect to its Claims (including the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition, or extension (a “Plan”)), provided
that (i) neither Creditor shall initiate, prosecute or participate in any claim
or action in such Insolvency Proceeding directly or indirectly challenging the
enforceability, validity, perfection or priority of the other’s Claims, this
Agreement, the Credit Documents, or any liens securing the other Creditor’s
Claims; and (ii) neither Creditor shall propose any Plan or file or join in any
motion or pleading in support of any motion or Plan or exercise any other voting
rights unless such Plan provides for the treatment of the Creditors’ claims in
accordance with the terms of Section 5(g) and otherwise consistent with the
terms of this Agreement, or that would otherwise impair the timely repayment of
the other Creditor’s Claims in accordance with its terms or impair or impede any
rights of the other Creditor.

(c) Finance and Sale Issues. (i) If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other Creditor
agrees that it shall not oppose or raise any objection to or contest (or join
with or support any third party opposing, objecting to or contesting), such use
of Cash Collateral or Post-Petition Financing and shall not request adequate
protection or any other relief in connection therewith (except as specifically
permitted under Section 5(e)); provided, however, that, notwithstanding the
foregoing, either Creditor shall be entitled to oppose, raise objection to, or
contest (or join with or support any third party opposing, objecting to, or
contesting) any such use of Cash Collateral or Post-Petition Financing if such
proposed use of Cash Collateral or Post-Petition Financing would result in any
liens on such Creditor’s Senior Collateral to be subordinated to or pari passu
with such Cash Collateral or Post-Petition Financing.

(ii) Each Creditor agrees that it shall raise no objection to, oppose or contest
(or join with or support any third party opposing, objecting to or contesting),
a sale, revesting or other disposition of any Collateral constituting its Junior
Collateral free and clear of its liens or other Claims, whether under Sections
363 or 1141 of the Bankruptcy Code or other applicable law, if the other
Creditor has consented to such sale or disposition of such assets; provided,
however, that, notwithstanding the foregoing and for the avoidance of doubt,
either Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
sale, revesting or other disposition of any Collateral constituting its Senior
Collateral free and clear of its liens or other Claims.

(d) Relief from the Automatic Stay. Each Creditor agrees that, until the other
Creditor’s Claims have been indefeasibly paid in full, such Creditor shall not
seek relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise,
from the automatic stay of Section 362(a) of the Bankruptcy Code or from any
other stay in any Insolvency Proceeding in respect of its Junior Collateral
without the prior written consent of such other Creditor.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-7



--------------------------------------------------------------------------------

(e) Adequate Protection. [A/R Lender] agrees that it shall not:

(i) oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG to any motion, relief, action or proceeding based on
such Senior Creditor claiming a lack of adequate protection; or

(ii) seek or accept any form of adequate protection under any of Sections 362,
363 and/or 364 of the Bankruptcy Code with respect to the Collateral, except to
the extent that, in the sole discretion of CRG, the receipt by [A/R Lender] of
any such adequate protection would not reduce (or would not have the effect of
reducing) or adversely affect the adequate protection that CRG otherwise would
be entitled to receive, it being understood that, in any event, (y) no adequate
protection shall be requested or accepted by [A/R Lender] unless CRG is
satisfied in its sole discretion with the adequate protection afforded to CRG,
and (z) any such adequate protection is in the form of a replacement lien on the
Obligors’ assets, which lien shall be subordinated to the liens securing CRG’s
Claims (including any replacement liens granted in respect of CRG’s Claims) and
any Post-Petition Financing (and all obligations relating thereto) on the same
basis as the other liens securing [A/R Lender]’s Claims are so subordinated to
the liens securing CRG’s Claims as set forth in this Agreement.

(f) Post-Petition Interest. Each Creditor shall not oppose or seek to challenge
any claim by the other Creditor for allowance in any Insolvency Proceeding of
Claims consisting of post-petition interest, fees or expenses, provided that the
treatment of such Claims are consistent with the Creditors’ relative priorities
set forth in this Agreement.

(g) Separate Class. Without limiting anything to the contrary contained herein
or in the Credit Documents, each Creditor acknowledges and agrees that (i) the
grants of liens pursuant to the CRG Documents and the A/R Facility Documents
constitute two separate and distinct grants of liens, and (ii) because of, among
other things, their differing rights in the Collateral, each Creditor’s Claims
are fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the Creditors in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each Creditor hereby
acknowledges and agrees (x) that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Obligors
in respect of the Collateral, and (y) to turn over to the other Creditor amounts
otherwise received or receivable by it in the manner described in Section 3(b)
to the extent necessary to effectuate the intent of this sentence.

(h) Waiver. Each Creditor waives any claim it may hereafter have against the
other Creditor arising out of the election by such other Creditor of the
application to the claims of such other Creditor of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.

6. Notice of Default. Each Creditor shall give to the other prompt written
notice of the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-8



--------------------------------------------------------------------------------

occurrence of any default or event of default (which has not been promptly
waived or cured) under any of its Credit Documents of which it has knowledge
(and any subsequent cure or waiver thereof) and shall, simultaneously with
giving any notice of default or acceleration to Borrower, provide to the other
Creditor a copy of such notice of default. [A/R Lender] acknowledges and agrees
that any event of default under the A/R Facility Documents shall be deemed to be
an event of default under the CRG Documents. For the avoidance of doubt, nothing
in this Section 6 shall obligate either Creditor to provide any notice in
violation of any stay imposed in connection with any Insolvency Proceeding,
including without limitation the automatic stay in Section 362(a) of the
Bankruptcy Code, nor shall either Creditor have any liability to the other
arising from or in connection with such Creditor’s failure to take such action.

7. Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of any Creditor (for purposes of this
Section 7, the “Senior Creditor”), of all or any portion of such Creditor’s
Senior Collateral, the other Creditor (for purposes of this Section 7, the
“Junior Creditor”) agrees that such sale or disposition shall be free and clear
of such Junior Creditor’s liens, provided that such sale or disposition is made
in accordance with the UCC or applicable provisions of the Bankruptcy Code,
including without limitation Sections 363(f) or 1141(c) of the Bankruptcy Code.
The Junior Creditor agrees that, in connection with any such sale or other
disposition, (i) the Senior Creditor is authorized to file any and all UCC and
other applicable lien releases and/or terminations in respect of the liens held
by the Junior Creditor in connection with such a sale or other disposition, and
(ii) it shall execute any and all lien releases or other documents reasonably
requested by the Senior Creditor in connection therewith.

8. Attorney-In-Fact. Until the CRG Claims have been fully paid in cash and CRG’s
arrangements to lend any funds to the Obligors have been terminated, [A/R
Lender] irrevocably appoints CRG as [A/R Lender]’s attorney-in-fact, and grants
to CRG a power of attorney with full power of substitution (which power of
attorney is coupled with an interest), in the name of [A/R Lender] or in the
name of CRG, for the use and benefit of CRG, without notice to [A/R Lender], to
perform at CRG’s option the following acts in any bankruptcy, insolvency or
similar proceeding involving Borrower:

(a) To file the appropriate claim or claims in respect of the [A/R Lender]
Claims on behalf of [A/R Lender] if [A/R Lender] does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if CRG
elects, in its sole discretion, to file such claim or claims; and

(b) To accept or reject any plan of reorganization or arrangement on behalf of
[A/R Lender] and to otherwise vote [A/R Lender]’s claims in respect of any [A/R
Lender] Claim in any manner that CRG deems appropriate for the enforcement of
its rights hereunder.

9. Agent for Perfection. (a) [A/R Lender] acknowledges that applicable
provisions of the UCC may require, in order to properly perfect CRG’s security
interest in the Common Collateral securing the CRG Claims, that CRG possess
certain of such Common Collateral, and may require the execution of control
agreements in favor of CRG concerning such Common Collateral. In order to help
ensure that CRG’s security interest in such Common Collateral is

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-9



--------------------------------------------------------------------------------

properly perfected (but subject to and without waiving the other provisions of
this Agreement), [A/R Lender] agrees to hold both for itself and, solely for the
purposes of perfection and without incurring any duties or obligations to CRG as
a result thereof or with respect thereto, for the benefit of CRG, any such
Common Collateral, and agrees that CRG’s lien in such Common Collateral shall be
deemed perfected in accordance with applicable law.

(b) CRG acknowledges that applicable provisions of the UCC may require, in order
to properly perfect [A/R Lender]’s security interest in the Common Collateral
securing the [A/R Lender] Claims, that [A/R Lender] possess certain of such
Common Collateral, and may require the execution of control agreements in favor
of [A/R Lender] concerning such Common Collateral. In order to help ensure that
[A/R Lender]’s security interest in such Common Collateral is properly perfected
(but subject to and without waiving the other provisions of this Agreement), CRG
agrees to hold both for itself and, solely for the purposes of perfection and
without incurring any additional duties or obligations to [A/R Lender] as a
result thereof or with respect thereto, for the benefit of [A/R Lender], any
such Common Collateral, and agrees that [A/R Lender]’s lien in such Common
Collateral shall be deemed perfected in accordance with applicable law.

10. Credit Documents. (a) Each Creditor represents and warrants that it has
provided to the other true, correct and complete copies of all Credit Documents
which relate to its credit agreement.

(b) At any time and from time to time, without notice to the other Creditor,
each Creditor may take such actions with respect to its Claims as such Creditor,
in its sole discretion, may deem appropriate, including, without limitation,
terminating advances under its Credit Documents, increasing the principal
amount, extending the time of payment, increasing applicable interest to the
default rate, renewing, compromising or otherwise amending the terms of any
documents affecting its Claims and any Collateral therefor, and enforcing or
failing to enforce any rights against Borrower or any other person, and no such
action or inaction described in this sentence shall impair or otherwise affect
such Creditor’s rights hereunder; provided, however, that (i) neither Creditor
shall take any action that is inconsistent with the provisions of this
Agreement, and (ii) [A/R Lender] shall not increase the portion of [A/R
Lender]’s Claim consisting of principal to an amount in excess of $[        ]
without the prior written consent of CRG. Each Creditor waives the benefits, if
any, of any statutory or common law rule that may permit a subordinating
creditor to assert any defenses of a surety or guarantor, or that may give the
subordinating creditor the right to require a senior creditor to marshal assets,
and each Creditor agrees that it shall not assert any such defenses or rights.

(c) Each Creditor agrees that any other Creditor may release or refrain from
enforcing its security interest in the Collateral, or permit the use or
consumption of such Collateral by any Obligor free of the other Creditor’s
security interest, without incurring any liability to any other Creditor.

11. Waiver of Right to Require Marshaling. Each Creditor hereby expressly waives
any right that it otherwise might have to require any other Creditor to marshal
assets or to resort to Collateral in any particular order or manner, whether
provided for by common law or statute. No Creditor shall be required to enforce
any guaranty or any security interest or lien given by any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-10



--------------------------------------------------------------------------------

person or entity as a condition precedent or concurrent to the taking of any
Enforcement Action with respect to the Collateral.

12. Representations and Warranties. Each Creditor represents and warrants to the
other that:

(a) all action on the part of such Creditor, its officers, directors, partners,
members and shareholders, as applicable, necessary for the authorization of this
Agreement and the performance of all obligations of such Creditor hereunder has
been taken;

(b) this Agreement constitutes the legal, valid and binding obligation of such
Creditor, enforceable against such Creditor in accordance with its terms;

(c) the execution, delivery and performance of and compliance with this
Agreement by such Creditor will not (i) result in any material violation or
default of any term of any of such Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.

13. Disgorgement. (a) If, at any time after payment in full of the [A/R Lender]
Claims any payments of the [A/R Lender] Claims must be disgorged by [A/R Lender]
for any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and CRG shall immediately pay over to [A/R Lender] all money or funds
received or retained by CRG with respect to the CRG Claims to the extent that
such receipt or retention would have been prohibited hereunder.

(b) If, at any time after payment in full of the CRG Claims any payments of the
CRG Claims must be disgorged by CRG for any reason (including, without
limitation, any Insolvency Proceeding), this Agreement and the relative rights
and priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and [A/R Lender] shall
immediately pay over to CRG all money or funds received or retained by [A/R
Lender] with respect to the [A/R Lender] Claims to the extent that such receipt
or retention would have been prohibited hereunder.

14. Successors and Assigns. This Agreement shall bind any successors or
assignees of each Creditor. This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and Creditors have
no commitment to extend credit under the Credit Documents. This Agreement is
solely for the benefit of the Creditors and not for the benefit of Borrower or
any other party. Each Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of its Claims or any of its Credit
Documents or any interest in any Common Collateral unless, prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to the other Creditor an agreement of such transferee to be bound
hereby, or an agreement substantially identical to this Agreement providing for
the continued subjection of such Claims, the interests of the transferee in the
Collateral and the remedies of the transferee with respect thereto as provided
herein with respect to the transferring Creditor and for the continued
effectiveness of all of the other rights of the other Creditor arising under
this

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-11



--------------------------------------------------------------------------------

Agreement, in each case in form satisfactory to the other Creditor.

15. Further Assurances. Each Creditor hereby agrees to execute such documents
and/or take such further action as the other Creditor may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the other
Creditor.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

17. Governing Law; Waiver of Jury Trial. (a) This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.

(b) EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

18. Entire Agreement. This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments. Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor. This Agreement
may be amended only by written instrument signed by the Creditors.

19. Relationship among Creditors. The relationship among the Creditors is, and
at all times shall remain solely that of Creditors. Creditors shall not under
any circumstances be construed to be partners or joint venturers of one another;
nor shall the Creditors under any circumstances be deemed to be in a
relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another. Creditors do not undertake
or assume any responsibility or duty to one another to select, review, inspect,
supervise, pass judgment upon or otherwise inform each other of any matter in
connection with any Obligor’s property, any Collateral held by any Creditor or
the operations of any Obligor. Each Creditor shall rely entirely on its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Creditor in connection with such matters is solely for the protection of such
Creditor.

20. Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

21. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-12



--------------------------------------------------------------------------------

facsimile, message confirmed, and shall be deemed to be effective for purposes
of this Agreement on the day that delivery is made or refused. Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses and facsimile numbers indicated on the signature pages hereto.

[Signature pages follow.]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

Exhibit I-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.

 

[A/R Lender]: [INSERT NAME OF A/R LENDER] By  

 

Name:   [                    ] Title:   [                    ]

 

Address for Notices: [                    ] [                    ]
[                    ] Tel:   [                    ] Email:  
[                    ]

[Signature Page 1 to Intercreditor Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CRG:    CAPITAL ROYALTY PARTNERS II L.P.       By  

CAPITAL ROYALTY PARTNERS II GP L.P.,

its General Partner

        By  

CAPITAL ROYALTY PARTNERS II GP LLC,

its General Partner

             By   

 

             Name:    Charles Tate              Title:    Sole Member   

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” L.P.

         By  

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” GP L.P.,

its General Partner

           By  

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “A” GP LLC,

its General Partner

             By   

 

             Name:    Charles Tate              Title:    Sole Member    CAPITAL
ROYALTY PARTNERS II (CAYMAN) L.P.          By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

           By  

CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

             By   

 

             Name:    Charles Tate              Title:    Sole Member   

      Witness:  

 

         Name:          

[Signature Page 2 to Intercreditor Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II L.P.

   By   

PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P.,

its General Partner

      By   

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II GP LLC, its General Partner

         By   

 

            Name:    Charles Tate             Title:    Sole Member   

 

Address for Notices:    1000 Main Street, Suite 2500    Houston, TX 77002   
Attn:    General Counsel    Tel.:    713.209.7350    Fax:    713.209.7351   
Email:    adorenbaum@crglp.com   

[Signature Page 3 to Intercreditor Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

BORROWER: VIEWRAY INCORPORATED By:  

 

Name:   [                    ] Title:   [                    ] Address for
Notices: [                    ] [                    ] Attn:  
[                    ] Tel.:   [                    ] Fax:  
[                    ] Email:   [                    ]

[Signature Page 4 to Intercreditor Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.